Exhibit 10.1
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
 
Dated as of January 14, 2003
 
 
among
 
 
WEST MARINE FINANCE COMPANY, INC.,
 
 
as Borrower,
 
 
THE LENDERS NAMED HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Administrative Agent and Arranger
 
 
and
 
 
UNION BANK OF CALIFORNIA, N.A.,
 
 
as Syndication Agent
 

--------------------------------------------------------------------------------



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

    
Page

--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
  
1
1.1
  
Defined Terms
  
1
1.2
  
Use of Defined Terms
  
38
1.3
  
Accounting Terms; Covenant Calculations
  
38
1.4
  
Rounding
  
39
1.5
  
Exhibits and Schedules
  
39
1.6
  
References to “Borrower, Parent and their collective Subsidiaries”
  
39
1.7
  
Miscellaneous Terms
  
39
1.8
  
Time
  
39
1.9
  
References
  
39
ARTICLE 2 ADVANCES AND LETTERS OF CREDIT
  
40
2.1
  
Advances-General
  
40
2.2
  
Alternate Base Rate Advances
  
42
2.3
  
Eurodollar Rate Advances
  
42
2.4
  
Conversion and Continuation of Advances
  
42
2.5
  
Letters of Credit
  
44
2.6
  
Termination or Reduction of the Commitments
  
50
2.7
  
Administrative Agent’s Right to Assume Funds Available for Advances
  
50
2.8
  
Swing Line
  
51
2.9
  
Security
  
53
ARTICLE 3 PAYMENTS AND FEES
  
54
3.1
  
Principal and Interest
  
54
3.2
  
Unused Revolving Facility Commitment Fee
  
57
3.3
  
Arrangement Fee; Agency Fee etc
  
58
3.4
  
Letter of Credit Fees
  
58
3.5
  
Increased Commitment Costs
  
59
3.6
  
Eurodollar Costs and Related Matters
  
59
3.7
  
Late Payments and Default Rate
  
63
3.8
  
Computation of Interest and Fees
  
63
3.9
  
Non-Banking Days
  
64



-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

         
Page

--------------------------------------------------------------------------------

3.10
  
Manner and Treatment of Payments
  
64
3.11
  
Taxes
  
65
3.12
  
Funding Sources
  
68
3.13
  
Failure to Charge Not Subsequent Waiver
  
68
3.14
  
Administrative Agent’s Right to Assume Payments Will be Made
  
69
3.15
  
Fee Determination Detail
  
69
3.16
  
Survivability
  
69
3.17
  
Replacement of Lenders under Certain Circumstances
  
69
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
  
70
4.1  
  
Existence and Qualification; Power; Compliance With Laws
  
70
4.2  
  
Authority; Compliance With Other Agreements and Instruments and Government
Regulations
  
71
4.3  
  
No Governmental Approvals Required
  
71
4.4  
  
Parent and Subsidiaries
  
72
4.5  
  
Financial Statements
  
73
4.6  
  
No Other Liabilities; No Material Adverse Change
  
73
4.7  
  
Title to and Location of Property
  
73
4.8  
  
Intangible Assets
  
74
4.9  
  
Litigation
  
74
4.10
  
Binding Obligations
  
74
4.11
  
No Default
  
75
4.12
  
ERISA
  
75
4.13
  
Regulation T, U and X; Investment Company Act
  
75
4.14
  
Disclosure
  
76
4.15
  
Tax Liability
  
76
4.16
  
Projections
  
76
4.17
  
Hazardous Materials
  
77
4.18
  
Employee Matters
  
77
4.19
  
Fiscal Year
  
77
4.20
  
Solvency
  
77



-ii-



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

         
Page

--------------------------------------------------------------------------------

4.21
  
Brokerage Commissions
  
77
4.22
  
Real Property
  
77
4.23
  
Creation, Perfection and Priority of Liens
  
78
4.24
  
Operating Accounts
  
79
4.25
  
Policies of Insurance
  
79
4.26
  
No Consignments
  
79
4.27
  
No Vehicle Inventory
  
79
4.28
  
Licenses/Inventory
  
79
4.29
  
Government Accounts Receivable
  
80
4.30
  
West Marine FSC, Inc
  
80
4.31
  
Financing Statements
  
80
4.32
  
Reaffirmation
  
80
ARTICLE 5 AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)
  
81
5.1  
  
Payment of Taxes and Other Potential Liens
  
81
5.2  
  
Preservation of Existence
  
81
5.3  
  
Maintenance of Properties
  
81
5.4  
  
Maintenance of Insurance
  
81
5.5  
  
Compliance With Laws
  
82
5.6  
  
Inspection Rights
  
82
5.7  
  
Keeping of Records and Books of Account
  
83
5.8  
  
Compliance With Agreements
  
83
5.9  
  
Use of Proceeds
  
83
5.10
  
Hazardous Materials Laws
  
83
5.11
  
Syndication Process
  
83
5.12
  
New Subsidiaries
  
83
5.13
  
Appraisals
  
84
5.14
  
Additional Documents/Action
  
84
5.15
  
Post-Closing Matters
  
88



-iii-



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

         
Page

--------------------------------------------------------------------------------

ARTICLE 6 NEGATIVE COVENANTS
  
89
    
6.1
  
Prepayment of Indebtedness
  
89
    
6.2
  
Prepayment of Subordinated Obligations
  
89
    
6.3
  
Disposition of Property
  
90
    
6.4
  
Mergers
  
90
    
6.5
  
Hostile Tender Offers
  
90
    
6.6
  
Distributions
  
90
    
6.7
  
ERISA
  
91
    
6.8
  
Change in Nature of Business
  
91
    
6.9
  
Liens and Negative Pledges; Sale and Leasebacks
  
91
    
6.10
  
Indebtedness and Guaranty Obligations
  
91
    
6.11
  
Transactions with Affiliates
  
93
    
6.12
  
Current Ratio
  
93
    
6.13
  
Leverage Ratio
  
93
    
6.14
  
Fixed Charge Coverage Ratio
  
93
    
6.15
  
Tangible Net Worth
  
93
    
6.16
  
Investments and Acquisitions
  
94
    
6.17
  
Capital Expenditures
  
95
    
6.18
  
Amendments
  
95
    
6.19
  
Change in Location of Chief Executive Offices, Jurisdiction of Organization and
Assets
  
95
    
6.20
  
Use of Lender’s Name
  
96
    
6.21
  
Change of Fiscal Periods or Accounting Practices
  
96
    
6.22
  
Deposit and Brokerage Accounts
  
96
    
6.23
  
Interest Rate Protection Agreements
  
96
    
6.24
  
Limitation on Consolidated Tax Liability
  
96
    
6.25
  
Referenced Financing Statements
  
96
ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS
  
96
    
7.1
  
Financial and Business Information
  
96
    
7.2
  
Compliance Certificates
  
100



-iv-



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

              
Page

--------------------------------------------------------------------------------

ARTICLE 8 CONDITIONS
  
100
    
8.1
  
Initial Advances
  
100
    
8.2
  
Any Advance
  
105
ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
  
106
    
9.1
  
Events of Default
  
106
    
9.2
  
Remedies Upon Event of Default
  
109
ARTICLE 10 THE ADMINISTRATIVE AGENT
  
112
    
10.1
  
Appointment and Authorization
  
112
    
10.2
  
Administrative Agent and Affiliates
  
112
    
10.3
  
Proportionate Interest in any Collateral
  
113
    
10.4
  
Lenders’ Credit Decisions
  
113
    
10.5
  
Action by Administrative Agent
  
113
    
10.6
  
Liability of Administrative Agent
  
114
    
10.7
  
Indemnification
  
115
    
10.8
  
Successor Administrative Agent
  
116
    
10.9
  
Performance of Conditions
  
117
    
10.10
  
Collateral Matters
  
117
    
10.11
  
No Obligations of Borrower
  
118
ARTICLE 11 MISCELLANEOUS
  
118
    
11.1
  
Cumulative Remedies; No Waiver
  
118
    
11.2
  
Amendments; Consents
  
118
    
11.3
  
Costs and Expenses
  
120
    
11.4
  
Nature of Lenders’ Obligations
  
121
    
11.5
  
Survival of Representations and Warranties
  
121
    
11.6
  
Notices
  
121
    
11.7
  
Execution of Loan Documents
  
121
    
11.8
  
Binding Effect; Assignment
  
122
    
11.9
  
Lien on Deposits and Property in Possession of any Lender; Right of Setoff
  
125
    
11.10
  
Sharing of Setoffs
  
125



    -v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

         
Page

--------------------------------------------------------------------------------

11.11
  
Indemnity by Borrower
  
126
11.12
  
Nonliability of the Lenders
  
127
11.13
  
No Third Parties Benefited
  
128
11.14
  
Confidentiality
  
129
11.15
  
Further Assurances
  
129
11.16
  
Integration
  
130
11.17
  
Governing Law
  
130
11.18
  
Severability of Provisions
  
131
11.19
  
Headings
  
131
11.20
  
Time of the Essence
  
131
11.21
  
Hazardous Material Indemnity
  
131
11.22
  
Waiver of Right to Trial by Jury
  
132
11.23
  
Purported Oral Amendments
  
132
11.24
  
Arbitration
  
132



-vi-



--------------------------------------------------------------------------------

 
The exhibits listed below have been omitted. A copy of the omitted exhibits will
be
furnished to the Securities and Exchange Commission upon their request.
 
Exhibits
 
A
 
-
  
Form of Assignment and Acceptance
B
 
-
  
Form of Compliance Certificate
C
 
-
  
Form of Letter of Credit Agreements
D
 
-
  
Form of Note
E
 
-
  
Form of Opinion of Counsel
F
 
-
  
Form of Request for Borrowing
G
 
-
  
Form of Request for Continuation/Conversion
H
 
-
  
Form of Notice of Payment/Prepayment
I
 
-
  
Last Days of Borrower’s Fiscal Quarters
J
 
-
  
Collateral Certificate
K
 
-
  
Form of Control Agreement
L
 
-
  
Form of Landlord Subordination
M
 
-
  
Language to be Deleted from Certificate of Incorporation
The schedules listed below have been omitted. A copy of the omitted schedules
will be
furnished to the Securities and Exchange Commission upon their request.
Schedules
1.1
      
Lender Commitments/Pro Rata Shares
1.2
      
Material Contracts
2.5
      
Existing Letters of Credit
4.4
      
Subsidiaries
4.6
      
Material Liabilities/Material Contingent Liabilities
4.7
      
Title and Leasehold Interests Disclosure
4.7A
      
Existing Liens, Negative Pledges and Rights of Others
4.7B
      
Location of Property
4.8
      
Intangible Assets; Restrictions on Use
4.9
      
Material Litigation
4.16
      
Projections
4.17
      
Hazardous Materials Matters
4.21
      
Brokerage Commissions
4.22
      
Real Property
4.24
      
Operating Accounts
4.26
      
Consignments
4.27
      
Vehicle Inventory`
4.29
      
Government Accounts Receivable
6.10
      
Existing Indebtedness and Guaranty Obligations
6.11
      
Affiliate Transactions
6.16
      
Existing Investments

 



--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of January 14, 2003
 
This CREDIT AGREEMENT (as amended, supplemented or otherwise modified from time
to time, this “Agreement”) is entered into by and among WEST MARINE FINANCE
COMPANY, INC., a California corporation (“Borrower”), each lender whose name is
set forth on the signature pages of this Agreement and each lender that may
hereafter become a party to this Agreement pursuant to Section 11.8 (each a
“Lender” and collectively, “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Arranger and UNION BANK OF CALIFORNIA, N.A., as
Syndication Agent.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE 1
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.1    Defined Terms. Unless otherwise indicated in this Agreement or any other
Loan Document, each term set forth below, when used in this Agreement or any
other Loan Document, shall have the respective meaning given to that term below
or in the provision of this Agreement or other document, instrument or agreement
referenced below.
 
“AAA” shall have the meaning given to that term in Section 11.25(b).
 
“Acquired Boat U.S. Operations” the retail stores, wholesale business and
distribution center, and catalogue and internet operations comprising the
Product Group of Boat U.S. acquired by West Marine Products, Inc. pursuant to
the Boat U.S. Acquisition.
 
“Acquired Person” means (a) any Person that is the subject of an Acquisition
after the Closing Date and (b) any assets constituting a discrete business or
operation unit that is the subject of an Acquisition on or after the date
hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower, Parent, or any of their
collective Subsidiaries directly or indirectly (a) acquires any ongoing business
or all or substantially all of the assets of any firm, partnership, joint
venture, limited liability company, corporation, any other Person or division
thereof, whether through purchase of assets, merger or otherwise, (b) acquires
in one transaction or as the most recent transaction in a series of transactions
control of Securities of a Person engaged in an ongoing business representing
more than 50% of the ordinary voting power for the election of directors or
other governing position if the business affairs of such Person are managed by a
board of directors or other governing body or (c) acquires control of





--------------------------------------------------------------------------------

 
more than 50% of the ownership interest in any partnership, joint venture,
limited liability company, business trust or other Person that is not managed by
a board of directors or other governing body.
 
“Adjustment Date” means August 22, 2004.
 
“Administrative Agent” means Wells Fargo when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Lenders.
 
“Advance” means any advance made or to be made by any Lender as provided in
Section 2.1(a) and, unless the context otherwise requires, any Swing Line Loans.
 
“Affiliate” means, as to any Person, (a) any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person or (b) each of such Person’s officers, directors, joint venturers and
partners; provided, however, that in no case shall the Administrative Agent or
any Lender be deemed to be an Affiliate of Borrower, Parent or any of their
Subsidiaries for purposes of this Agreement. As used in this definition,
“control” (and the correlative terms, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
Securities or partnership or other ownership interests, by contract or
otherwise); provided that, in any event, any Person that owns, directly or
indirectly, 10% or more of the Securities having ordinary voting power for the
election of directors or other governing body of a corporation that has more
than 100 record holders of such Securities, or 10% or more of the partnership or
other ownership interests of any other Person that has more than 100 record
holders of such interests, will be deemed to be an Affiliate of such
corporation, partnership or other Person.
 
“Aggregate Effective Amount” means, as of any date of determination and with
respect to all Letters of Credit then outstanding, the sum of (a) the aggregate
effective undrawn face amounts of all such Letters of Credit after giving effect
to any issuance, renewal, extension or increase in the amount of any Letter of
Credit occurring on such date plus (b) the aggregate amounts paid by Issuing
Lender under such Letters of Credit not then reimbursed to Issuing Lender by
Borrower pursuant to Section 2.5(d) and not the subject of one or more Advances
made pursuant to Section 2.5(e) or (f).



-2-



--------------------------------------------------------------------------------

 
“Aggregate Availability Reserve Amount” means, as of any date of determination,
the aggregate amount of all then applicable availability reserves established
pursuant to Section 5.14, including, without limitation, after giving effect to
Section 5.14(e)(3), if applicable.
 
“Alternate Base Rate” means, as of any date of determination, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the higher of
(a) the Prime Rate in effect on such date and (b) the Federal Funds Rate in
effect on such date plus ½ of 1% (50 basis points).
 
“Alternate Base Rate Advance” means an Advance that bears interest in relation
to the Alternate Base Rate as provided in Section 3.1(b).
 
“Applicable Alternate Base Rate Margin” means, with respect to any Alternate
Base Rate Advance, for each Pricing Period, the interest rate margin set forth
below (expressed in basis points per annum) opposite the Applicable Pricing
Level for that Pricing Period:
 
Applicable
Pricing
Level

--------------------------------------------------------------------------------

      
Margin

--------------------------------------------------------------------------------

I
      
125.0
II
      
100.0
III
      
75.0
IV
      
50.0
V
      
25.0

 
“Applicable Commitment Fee Margin” means, for each Pricing Period, the margin
set forth below (expressed in basis points per annum) opposite the Applicable
Pricing Level for that Pricing Period:
 
Applicable
Pricing
Level

--------------------------------------------------------------------------------

      
Margin

--------------------------------------------------------------------------------

I
      
50.0
II
      
50.0
III
      
50.0
IV
      
37.5
V
      
37.5

 



-3-



--------------------------------------------------------------------------------

 
“Applicable Eurodollar Rate Margin” means, with respect to any Eurodollar Rate
Advance, for each Pricing Period, the interest rate margin set forth below
(expressed in basis points per annum) opposite the Applicable Pricing Level for
that Pricing Period:
 
Applicable
Pricing
Level

--------------------------------------------------------------------------------

      
Margin

--------------------------------------------------------------------------------

I
      
300.0
II
      
250.0
III
      
225.0
IV
      
200.0
V
      
175.0

 
“Applicable Letter of Credit Fee Rate” means, as of any date of determination,
the then effective Applicable Eurodollar Rate Margin.
 
“Applicable Pricing Level” means, for each Pricing Period the pricing level set
forth below opposite the ratio of Funded Debt plus six times Rental Expense to
EBITDAR achieved by Borrower as of the first day of that Pricing Period:
 

          
Funded Debt Plus Six Times Rental
Pricing Level

--------------------------------------------------------------------------------

        
Expense to EBITDAR

--------------------------------------------------------------------------------

I
        
> 4.00x
II
        
> 3.50x £ 4.00x
III
        
> 3.25x £ 3.50x
IV
        
> 3.00x £ 3.25x
V
        
£ 3.00x

 
Notwithstanding anything to the contrary herein, until any adjustment called for
in connection with the first Pricing Occurrence arising after the delivery of
the financial statements and Compliance Certificate for the Fiscal Quarter
ending June 28, 2003, the Applicable Pricing Level for each of the Applicable
Alternate Base Rate Margin, the Applicable Commitment Fee Margin and the
Applicable Eurodollar Rate Margin (and by definition the Applicable Letter of
Credit Fee Rate) shall be “I”.
 
“Arranger” means Wells Fargo Bank, National Association.



-4-



--------------------------------------------------------------------------------

 
“Asset Purchase Agreement” means that certain Asset Purchase Agreement dated as
of January 14, 2003 between West Marine Products, Inc. and Boat U.S.
 
“Assignment and Acceptance” means an assignment and acceptance agreement
substantially in the form of Exhibit A.
 
“Banking Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which banks are authorized or required to be closed in California
or New York.
 
“Boat U.S.” means Boat America Corporation, a Virginia corporation.
 
“Boat U.S. 2002 Financial Statements” means the financial statements referred to
in Section 7.1(l) hereof.
 
“Boat U.S. Acquisition” means Borrower’s Acquisition of substantially all of the
assets of the Product Group of Boat U.S. pursuant to the Asset Purchase
Agreement.
 
“Boat U.S. EBITDA Quarter Component” shall mean an amount equal to the earnings
before interest, taxes, depreciation and amortization for the fiscal year ending
December 31, 2002 after exclusion of all earnings before interest, taxes,
depreciation and amortization attributable to the operations and businesses not
acquired by West Marine Products, Inc. pursuant to the Boat U.S. Acquisition, in
each case, as reflected on the Boat U.S. 2002 Financial Statements divided by
four.
 
“Boat U.S. Rental Expense Quarter Component” shall mean an amount equal to the
rental expense, less all sublease revenue, for the fiscal year ending December
31, 2002 after exclusion of all rental expense and sublease revenue attributable
to the operations and businesses not acquired by West Marine Products, Inc.
pursuant to the Boat U.S. Acquisition, in each case, as reflected on the Boat
U.S. 2002 Financial Statements divided by four.
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
type.
 
“Capital Expenditure” means any expenditure that is treated as a capital
expenditure under GAAP, including any expenditure that is required to be
capitalized in accordance with GAAP that relates to an asset subject to a
Capital Lease.
 
“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is, or should be in accordance with GAAP (including Financial
Accounting Standards Board Statement No. 13, as amended or superseded from time
to time, or if such Statement is not then in effect, such other statement of
GAAP as



-5-



--------------------------------------------------------------------------------

 
may be applicable) recorded as a “capital lease” on the balance sheet of that
Person prepared in accordance with GAAP.
 
“Capital Lease Obligations” means all monetary obligations of a Person under any
Capital Lease.
 
“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP.
 
“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:
 
(a) Government Securities due within one year after the date of the making of
the Investment;
 
(b) readily marketable direct obligations of any State of the United States of
America or any political subdivision of any such State or any public agency or
instrumentality thereof or the District of Columbia given on the date of such
Investment a credit rating of at least Aa by Moody’s or AA by S&P, in each case
due within one year from the making of the Investment;
 
(c) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any Lender or any bank incorporated under the Laws of the
United States of America, any State thereof or the District of Columbia and
having on the date of such Investment combined capital, surplus and undivided
profits of at least $250,000,000, or total assets of at least $5,000,000,000, in
each case due within one year after the date of the making of the Investment;
 
(d) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any Lender or any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, or
total assets of at least $15,000,000,000, in each case due within one year after
the date of the making of the Investment;
 
(e) repurchase agreements covering Government Securities executed by a broker or
dealer registered under Section 15(b) of the Securities Exchange Act of 1934, as
amended, having on the date of the Investment capital of at least $50,000,000,
due within 90 days after the date of the making of the Investment; provided that
the maker of the Investment receives written confirmation of the transfer to it
of record ownership of the Government Securities on the books of a “primary



-6-



--------------------------------------------------------------------------------

 
dealer” in such Government Securities or on the books of such registered broker
or dealer, as soon as practicable after the making of the Investment;
 
(f) readily marketable commercial paper or other debt Securities issued by
corporations doing business in and incorporated under the Laws of the United
States of America or any State thereof or the District of Columbia or of any
corporation that is the holding company for a bank described in clause (c) or
(d) above given on the date of such Investment a credit rating of at least P-1
by Moody’s or A-1 by S&P, in each case due within 270 days after the date of the
making of the Investment;
 
(g) “money market preferred stock” issued by a corporation incorporated under
the Laws of the United States of America or any State thereof or the District of
Columbia (i) given on the date of such Investment a credit rating of at least Aa
by Moody’s and AA by S&P, in each case having an investment period not exceeding
50 days or (ii) to the extent that investors therein have the benefit of a
standby letter of credit issued by a Lender or a bank described in clauses (c)
or (d) above; provided that the aggregate amount of all such Investments does
not exceed $5,000,000;
 
(h) a readily redeemable “money market mutual fund” sponsored by a bank
described in clause (c) or (d) hereof, or a registered broker or dealer
described in clause (e) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (g) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody’s and AA by S&P; and
 
(i) corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the Laws of the United
States of America, or a participation interest therein; provided that (i)
commercial paper issued by such corporation is given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P and (ii) the
aggregate amount of all such Investments does not exceed $5,000,000.
 
“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person, its parent company or any of their Subsidiaries receives insurance
proceeds, or proceeds of a condemnation award or other compensation.
 
“Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.
 
“Change in Control” means any of the following events: (a) the sale, lease,
transfer or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of Borrower, Parent and their
Subsidiaries taken as a



-7-



--------------------------------------------------------------------------------

 
whole to any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act, but not including the merger of any
Subsidiary into Parent or into another domestic Subsidiary of Parent), (b)
Parent shall fail to own, directly or indirectly, 100% of the outstanding
capital stock or other equity interests of any Subsidiary of Parent, including
Borrower, (c) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership, directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, the greater of 33-1/3% or more of the outstanding capital stock
or other equity interests of Borrower or Parent, or that percentage or more of
such stock or other equity interests currently owned or controlled by Randolph
K. Repass, such that Randolph K. Repass ceases to be the majority shareholder,
provided that the foregoing shall not apply to transfers by Randolph K. Repass
and his estate, executors, administrators and heirs, and his lineal descendants,
any private foundation or other charitable entity controlled by him or his
estate, executors, administrators or heirs, and any corporation, partnership,
limited liability company, trust or other entity in which he or his estate,
executors, administrators or heirs, or his lineal descendants have a direct or
indirect beneficial interest or voting control of greater than 50%, (d) during
any period of up to 24 consecutive months, commencing after the Closing Date,
individuals who at the beginning of such 24-month period were directors of
Borrower or Parent (together with any new director whose election by Borrower’s
or Parent’s board of directors or whose nomination for election by Borrower’s or
Parent’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors of
Borrower or Parent then in office or (e) any transaction or series of related
transactions constituting a “change in control” or similar occurrence under
documentation evidencing or governing Indebtedness of Borrower, Parent and/or
any of their collective Subsidiaries of $5,000,000 or more, which gives the
holder(s) of such Indebtedness the right to accelerate or otherwise require
payment of such Indebtedness prior to the maturity date thereof. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act.
 
“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied or waived. The Administrative Agent shall notify
Borrower and the Closing Date Lenders of the date that is the Closing Date.
 
“Closing Date Lenders” means Wells Fargo and Union Bank of California, N.A. and
any other lender party to this Agreement as of the Closing Date.
 
“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.



-8-



--------------------------------------------------------------------------------

 
“Collateral” means, collectively, all of the collateral (including any cash
collateral) subject to the Liens, or intended to be subject to the Liens,
created by the Security Documents or any one of them.
 
“Collateral Certificate” means a Collateral Certificate in the form of Exhibit
J, appropriately completed and duly executed by Borrower.
 
“Commercial Letter of Credit” means any of the commercial letters of credit
issued by the Issuing Lender under the Revolving Facility pursuant to Section
2.5, either as originally issued or as the same may be supplemented, modified,
amended, extended, restated or supplanted.
 
“Commercial Letter of Credit Sublimit” means an amount equal to the lesser of
(a) the aggregate amount of the Lenders’ Commitments and (b) $15,000,000. The
Commercial Letter of Credit Sublimit is part of, and not in addition to, the
aggregate amount of the Lenders’ Commitments.
 
“Commitment” means with respect to each Lender, the commitment of such Lender to
make Advances and to purchase participation interests in Letters of Credit
(expressed as the maximum aggregate amount of the Advances to be made and
participation interests to be purchased by such Lender hereunder), as such
commitment may be (a) reduced from time to time pursuant to Section 2.6 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.8. The initial amount of each Lender’s Commitment
is set forth on Schedule 1.1 or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $185,000,000.
 
“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by the chief financial officer of Borrower.
 
“Contingent Contractual Lien Location” means, as of any date of determination,
any location (other than a Non-Contingent Contractual Lien Location) where any
inventory or books or records of Borrower, Parent or any of their Subsidiaries
are located and which is leased to Borrower, Parent or any of their Subsidiaries
pursuant to a lease or other agreement which by its terms provides the landlord
or any other Person with a Lien on any of its or their Property which Lien
becomes or is effective after the occurrence of a contingent event or
circumstance.
 
“Continuation,” “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Eurodollar Period to the next Eurodollar
Period pursuant to Section 2.4(c).
 
“Contractual Obligation” means, as to any Person, any obligation under any
material indenture, note, lease, loan agreement, Security, deed of trust,
mortgage,



-9-



--------------------------------------------------------------------------------

security agreement, guaranty, instrument, contract, agreement or other form of
material contractual obligation or undertaking to which such Person is a party
or by which such Person or any of its Property is bound.
 
“Control Agreement” means a control agreement among the applicable Party, the
Administrative Agent and the applicable financial institution or securities
intermediary substantially in the form attached hereto as Exhibit K or in such
other form as the Administrative Agent may agree to in its discretion.
 
“Conversion,” “Convert” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.4(a) or
2.4(b).
 
“Current Assets” means, as of any applicable date of determination, all Cash,
Cash Equivalents, non-affiliated customer receivables, claims against the United
States government and inventories, or other assets that should be classified as
current in accordance with GAAP.
 
“Current Liabilities” means, as of any applicable date of determination, (i) all
liabilities of a Person that should be classified as current in accordance with
GAAP plus (ii) all of the following liabilities of a Person whether or not they
should be classified as current in accordance with GAAP: the principal amount of
all Indebtedness of Borrower, Parent and their collective Subsidiaries which
constitute a revolving facility or revolving loan obligation irrespective of its
maturity date and the current portion of any term loans, the aggregate principal
Indebtedness outstanding under the Loan Documents and the Aggregate Effective
Amount of all outstanding Letters of Credit, plus (iii) to the extent not
otherwise included, all liabilities of such Person to any of its Affiliates
(including officers, directors, shareholders, subsidiaries and commonly held
companies), whether or not classified as current in accordance with GAAP.
 
“Current Ratio” means, as of any applicable date of determination, the ratio of
Current Assets to Current Liabilities.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.
 
“Debt Rating” means, as of each date of determination, (a) in the event such a
credit rating is issued by either Moody’s or S&P, the bank debt credit rating
assigned to the long term senior unsecured Indebtedness of Parent by that credit
reporting agency, or (b) if no bank debt credit rating is assigned, the most
creditworthy credit



-10-



--------------------------------------------------------------------------------

rating, actual or implicit, assigned to senior unsecured Indebtedness of Parent
by that credit rating agency.
 
“Default” means any event or circumstance which, with the giving of any
applicable notice or passage of time specified in Section 9.1, or both, would be
an Event of Default.
 
“Default Rate” means the interest rate prescribed in Section 3.7.
 
“Designated Deposit Account” means a deposit account to be maintained by
Borrower with Wells Fargo or one of its Affiliates, as from time to time
designated by Borrower by written notification to the Administrative Agent.
 
“Designated Eurodollar Market” means, with respect to any Eurodollar Rate
Advance, the London Eurodollar Market.
 
“Disqualified Stock” means any capital stock, warrants, options or other rights
to acquire capital stock (but excluding any debt Security which is convertible,
or exchangeable, for capital stock), which, by its terms (or by the terms of any
Security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the Maturity Date.
 
“Disposition” means the sale, transfer or other disposition (each, a “Transfer”)
in any single transaction or series of related transactions of any asset, or
group of related assets, of Borrower, Parent or any of their collective
Subsidiaries other than (a) a Transfer of Cash, Cash Equivalents, Investments
(other than Investments in a Subsidiary), inventory sold, transferred or
otherwise disposed of to retail or wholesale customers in the ordinary course of
business of Borrower, Parent or any of their collective Subsidiaries, or (b) a
Transfer of other personal property sold or otherwise disposed of where other
personal property has been acquired within 270 days thereafter, by such Party
and (c) a Transfer to Borrower.
 
“Distribution” means, with respect to any equity interest or Security issued by
a Person, or any warrant or right to acquire any equity interest or Security of
a Person, (a) the retirement, redemption, purchase, or other acquisition for
value by such Person of any such equity interest or Security, (b) the
declaration or (without duplication) payment by such Person of any dividend in
Cash or in Property (other than in common stock or an equivalent equity interest
of such Person) on or with respect to any such equity interest or Security, (c)
any Investment by such Person in the holder of any such equity interest or
Security, and (d) any other payment by such Person constituting a distribution
under applicable Laws with respect to such equity interest or Security.
 
“Dollars” or “$” means United States of America dollars.



-11-



--------------------------------------------------------------------------------

 
“EBITDA” means, with respect to any fiscal period, the sum of (a) Net Income for
that period, plus (b) any extraordinary loss to the extent deducted in
determining such Net Income, minus (c) any extraordinary gain to the extent
added in determining such Net Income, plus (d) Interest Expense of Borrower,
Parent and their collective Subsidiaries for that period, plus (e) the aggregate
amount of federal and state taxes on or measured by income of Borrower, Parent
and their collective Subsidiaries for that period (whether or not payable during
that period), plus (f) depreciation and amortization expense of Borrower, Parent
and their collective Subsidiaries for that period, plus (g) all other non-cash,
expenses of Borrower, Parent and their collective Subsidiaries for that period,
plus (h) transaction costs related to the closing of the transactions
contemplated by this Agreement and the closing of the Boat U.S. Acquisition (and
transaction costs related to any Acquisition which requires the consent of the
Requisite Lenders to the extent such transaction costs are allowed to be
included in this clause (h) pursuant to a written consent from the Requisite
Lenders in their sole and absolute discretion) plus (i) for any period which
includes the first Fiscal Quarter and/or the second Fiscal Quarter of Fiscal
Year 2003, the costs and expenses related to the closing of any stores which are
stores acquired in the Boat U.S. Acquisition or are existing stores which are in
overlapping markets in which stores acquired in the Boat U.S. Acquisition are
located during the first Fiscal Quarter or the second Fiscal Quarter of Fiscal
Year 2003 (as applicable) in an aggregate amount not to exceed $500,000 for all
such store closings, in each case as determined in accordance with GAAP,
consistently applied and, in the case of items (d), (e), (f), (g),(h) and (i)
only to the extent deducted in determining such Net Income for that period. In
determining EBITDA attributable to an Acquired Person acquired during such
period, such Acquired Person shall be treated as if owned on the first day of
the applicable period and companies (or business units or divisions) sold,
transferred or otherwise disposed of during such period will be treated as if
not owned during the entire applicable period; provided that in the case of the
EBITDA attributable to the Acquired Boat U.S. Operations such EBITDA shall be
included as follows: (A) for each Fiscal Quarter ending after January 1, 2003
which is included in the calculation of EBITDA, such calculation shall include
the actual EBITDA for the Acquired Boat U.S. Operations for each such Fiscal
Quarter; and (B) for each Fiscal Quarter ending prior to January 1, 2003 which
is included in the calculation of EBITDA, such calculation shall include the
Boat U.S. EBITDA Quarter Component for each such Fiscal Quarter.
 
“EBITDAR” means, with respect to any fiscal period, EBITDA plus Rental Expense
of Borrower, Parent and their collective Subsidiaries for that period.
 
“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having total assets of
$500,000,000 or more, (d) any (i) savings bank, savings and loan association,
finance company or similar financial institution or entity or (ii) insurance
company engaged in the business of writing insurance which, in either case (A)
has total assets of
 



-12-



--------------------------------------------------------------------------------

$500,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities similar to those extended under this
Agreement and (C) is operationally and procedurally able to meet the obligations
of a Lender hereunder to the same degree as a commercial bank (as reasonably
determined by the assigning Lender) and (e) any other financial institution
(including a mutual fund or other fund) having total assets of $500,000,000 or
more which meets the requirements set forth in subclauses (B) and (C) of clause
(d) above; provided that each Eligible Assignee must either (x) be organized
under the Laws of the United States of America, any State thereof or the
District of Columbia or (y) be organized under the Laws of the Cayman Islands or
any country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of such a country.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and any final
or temporary regulations issued pursuant thereto, as amended or replaced and as
in effect from time to time.
 
“ERISA Affiliate” means, with respect to any Person, any other Person (or any
trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 (b), (c), (m) or (o) of the
Code.
 
“Eurodollar Banking Day” means any Banking Day on which dealings in Dollar
deposits are conducted by and among banks in the Designated Eurodollar Market.
 
“Eurodollar Base Rate” means with respect to any Eurodollar Rate Advance
comprising part of the same Borrowing, the interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) at which deposits in Dollars
are offered by the Eurodollar Reference Lender to prime banks in the Designated
Eurodollar Market at or about 10:00 a.m. local time in the Designated Eurodollar
Market, two (2) Eurodollar Banking Days before the first day of the applicable
Eurodollar Period in an aggregate amount approximately equal to the amount of
the Eurodollar Rate Advance comprising part of such Borrowing and for a period
of time comparable to the number of days in the applicable Eurodollar Period.
The determination of the Eurodollar Base Rate by the Administrative Agent shall
be conclusive in the absence of manifest error.
 
“Eurodollar Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
Eurodollar Lending Office. If no Eurodollar Lending Office is designated by a
Lender, its Eurodollar Lending Office shall be its office at its address for
purposes of notices hereunder.
 
“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.



-13-



--------------------------------------------------------------------------------

 
“Eurodollar Obligations” means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Lender.
 
“Eurodollar Period” means, as to each Eurodollar Rate Advance comprising part of
the same Borrowing, the period commencing on the date specified by Borrower
pursuant to Section 2.1(b) and ending 7, 14 or 21 days, or 1, 2, 3 or 6 months,
or any other period (with the written consent of all of the Lenders) thereafter,
as specified by Borrower in the applicable Request for Borrowing or Request for
Continuation/Conversion provided that:
 
(a) The first day of any Eurodollar Period shall be a Eurodollar Banking Day;
 
(b) Any Eurodollar Period that would otherwise end on a day that is not a
Eurodollar Banking Day shall be extended to the immediately succeeding
Eurodollar Banking Day unless such Eurodollar Banking Day falls in another
calendar month, in which case such Eurodollar Period shall end on the
immediately preceding Eurodollar Banking Day;
 
(c) No Eurodollar Period for any Eurodollar Rate Advance shall extend beyond
June 16, 2003, if after giving effect to the reductions scheduled to occur on
June 16, 2003 any Eurodollar Rate Advance would be required to be prepaid.
 
(d) No Eurodollar Period for any Eurodollar Rate Advance shall extend beyond the
Maturity Date.
 
“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance comprising
part of the same Borrowing, an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of one percent) determined pursuant to the
following formula:
 

       
Eurodollar Base Rate
Eurodollar Rate
 
=
 
1.00-Eurodollar Reserve
Percentage

 
The Eurodollar Rate shall be adjusted automatically as to all Eurodollar Rate
Advances then outstanding as of the effective date of any change in the
Eurodollar Reserve Percentage.
 
“Eurodollar Rate Advance” means an Advance that bears interest in relation to
the Eurodollar Rate as provided in Section 3.1(c).



-14-



--------------------------------------------------------------------------------

 
“Eurodollar Reference Lender” means Wells Fargo or the Administrative Agent if
Wells Fargo is no longer the Administrative Agent.
 
“Eurodollar Reserve Percentage” means, with respect to any Eurodollar Rate
Advance comprising part of the same Borrowing, the maximum reserve percentage
(expressed as a decimal, rounded upward, if necessary, to the nearest 1/100th of
one percent) in effect on the date the Eurodollar Base Rate for the Borrowing of
which such Eurodollar Rate Advance is a part is determined (whether or not such
reserve percentage is applicable to any Lender) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities”) having a term comparable to the Eurodollar Period
for such Eurodollar Rate Advance. The determination by the Administrative Agent
of any applicable Eurodollar Reserve Percentage shall be conclusive in the
absence of manifest error.
 
“Event of Default” shall have the meaning provided in Section 9.1.
 
“Existing Credit Facilities” means the credit facilities provided to Borrower,
Parent or their collective Subsidiaries pursuant to that certain Credit
Agreement dated as of March 1, 2002, among Borrower, the banks that were party
thereto, and Wells Fargo Bank, National Association, as administrative agent.
 
“Existing Letters of Credit” means the letters of credit described on Schedule
2.5.
 
“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective)”. If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such date under the caption “Federal Funds Effective Rate”. If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by the Administrative Agent. For purposes of this Agreement, any change
in the Alternate Base Rate due to a change in the Federal Funds Rate shall be
effective as of the opening of business on the effective date of such change.
 



-15-



--------------------------------------------------------------------------------

 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fee Letter” means the letter agreement dated as of December 12, 2002 between
Borrower and Wells Fargo regarding certain fees payable by Borrower in
connection with the Revolving Facility as indicated therein.
 
“Final Aggregate Availability Reserve Amount” shall have the meaning provided in
Section 5.14(e)(2).
 
“Fiscal Quarter” means any fiscal quarter of Borrower, Parent and their
collective Subsidiaries.
 
“Fiscal Year” means the fiscal year of Borrower, Parent and their collective
Subsidiaries ending on the Saturday closest to each December 31.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (x) EBITDAR
less maintenance capital expenditures made during the applicable period, to (y)
the aggregate of Net Interest Expense during the applicable period plus Rental
Expense during the applicable period, plus scheduled principal payments during
the applicable period (including, without limitation, scheduled payments made
under Capital Leases that should be treated as payment of principal in
accordance with GAAP) plus if the principal amount of the Indebtedness under
this Agreement exceeds $175,000,000, the difference between the highest
outstanding balance and $175,000,000 during the applicable period. For purposes
of this definition, the term “maintenance capital expenditure” shall mean a
Capital Expenditure for the maintenance or repair of Borrower’s, Parent’s and
their Subsidiaries’ Property, but excluding: (i) any capital expenditures made
from the proceeds of insurance; and (ii) the acquisition of new Property, except
as such acquisition may be required to complete such maintenance or repair, and
shall be calculated in a manner that is consistent with the Projections.
 
“Foreign Plan” means any employee benefit plan maintained by Borrower or any of
its Subsidiaries which is mandated or governed by any Governmental Rule of any
Governmental Agency other than the United States.
 
“Funded Debt” means, as of any date of determination, without duplication, the
sum of (a) all principal Indebtedness of Borrower, Parent and their collective
Subsidiaries for borrowed money without respect to their maturity (including
Subordinated Obligations and any other subordinated indebtedness, debt
Securities issued by Borrower, Parent and any of their collective Subsidiaries,
the aggregate principal Indebtedness outstanding under the Loan Documents
including, without limitation, the Notes and the Aggregate Effective Amount of
all outstanding Letters of Credit) on that date plus (b) the aggregate amount of
the principal portion of all Capital Lease Obligations of Borrower, Parent and
their collective Subsidiaries plus



-16-



--------------------------------------------------------------------------------

 
(c) any Guaranty Obligations of Borrower, Parent and their collective
Subsidiaries with respect to the Indebtedness of others of the types referred to
in (a) and (b) above.
 
“GAAP” means, as of any date of determination, accounting principles (a) set
forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, (b) set forth as generally accepted in then currently effective
Statements of the Financial Accounting Standards Board or (c) that are then
approved by such other entity as may be approved by a significant segment of the
accounting profession in the United States of America. The term “consistently
applied,” as used in connection therewith, means that the accounting principles
applied are consistent in all material respects with those applied at prior
dates or for prior periods.
 
“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or any State thereof or
obligations unconditionally guaranteed by the full faith and credit of the
United States of America or any State thereof and (b) obligations of an agency
or instrumentality of, or corporation owned, controlled or sponsored by, the
United States of America or any State thereof that are generally considered in
the securities industry to be implicit obligations of the United States of
America or any State thereof.
 
“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.
 
“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.
 
“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guideline, policy or similar form
of decision of any Governmental Agency.
 
“Guarantor” means, collectively, each of West Marine, Inc., a Delaware
corporation, West Marine Products, Inc., a California corporation, West Marine
Canada Corp., a Nova Scotia unlimited liability company, West Marine Puerto
Rico, Inc., a California corporation, W Marine Management Co., Inc., a
California corporation, West Marine LBC, Inc., a California corporation, West
Marine IHC I, Inc., a California corporation, E&B Marine Inc., a Delaware
corporation, E&B Marine LBC, Inc., a California corporation, E&B Marine IHC I,
Inc., a California corporation, E&B Marine Supply, Inc., a New Jersey
corporation, E&B Marine Supply, Inc., a Maryland corporation, Goldbergs’ Marine
Distributors, Inc., a Delaware corporation,



-17-



--------------------------------------------------------------------------------

 
James Bliss & Co., Inc., a Massachusetts corporation, Sea Ranger Marine Inc., a
Delaware corporation, Krista Corporation, a Delaware corporation, and Central
Marine Supply, Inc., a New Jersey corporation, and any other Subsidiary of
Parent or Borrower now or hereafter existing.
 
“Guaranty” means any one or more of the following: that certain Guaranty of even
date herewith executed by each Guarantor, any guaranty delivered pursuant to
Section 5.15 and each other guaranty provided after the Closing Date in respect
of any of the Obligations.
 
“Guaranty Obligation” means, as to any Person, any (a) guarantee by that Person
of Indebtedness of, or other obligation performable by, any other Person or (b)
assurance given by that Person to an obligee of any other Person with respect to
the performance of an obligation by, or the financial condition of, such other
Person, whether direct, indirect or contingent, including any purchase or
repurchase agreement covering such obligation or any collateral security
therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranty Obligation is limited by its terms to a lesser amount, in which case to
the extent of such amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith. The amount of any other Guaranty Obligation shall be deemed to be
the maximum reasonably anticipated liability in respect thereof as determined by
the Person in good faith.
 
“Hazardous Materials” means oil or petrochemical products, poly-chlorinated
biphenyls, asbestos, urea formaldehyde, flammable explosives, radioactive
materials, hazardous wastes, toxic substances or related materials, including
any substances considered “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “infectious wastes”, “pollutant substances”, “solid waste” or “toxic
substances” under any Hazardous Materials Laws.
 
“Hazardous Materials Laws” means all Laws pertaining to the treatment,
transportation or disposal of Hazardous Materials on or about any Real Property
owned or leased by Borrower, Parent or any of their collective Subsidiaries
thereof, or any portion thereof, including without limitation the following: the
Federal Water Pollution Control Act (33 U.S.C. § 1251, et seq.), the Federal
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901, et seq.), the
Comprehensive



-18-



--------------------------------------------------------------------------------

 
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. § 9601, et seq.) and the Superfund Amendments and Reauthorization Act of
1986, the Hazardous Materials Transportation Act, as amended (44 U.S.C. § 1801,
et seq.), the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
California Health and Safety Code (Section 25100, et seq.), the California Water
Code and the California Administrative Code, in each case as such Laws are
amended from time to time.
 
“Income Taxes” means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
that (i) are imposed on a Person’s overall net income by the United States, (ii)
are imposed on a Person’s overall net income (and franchise taxes imposed on or
measured by income, earnings or retained earnings) by the state or foreign
jurisdiction under the laws of which such Person is organized or any political
subdivision thereof, and (iii) are imposed on a Person’s overall net income (and
franchise taxes imposed on or measured by income, earnings or retained earnings)
by the state or foreign jurisdiction of its principal office, Eurodollar Lending
Office or in which such Person is “doing business” or any political subdivision
thereof.
 
“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding accounts payable in the ordinary course of business not more than
sixty (60) days past due), (b) all Capital Lease Obligations of such Person, (c)
indebtedness of such Person arising under bankers’ acceptance facilities or
under facilities for the discount of accounts receivable of such Person, (d) any
direct or contingent obligations of such Person under letters of credit issued
for the account of such Person, (e) any net obligations of such Person under
Interest Rate Protection Agreements, (f) all Guaranty Obligations of such Person
with respect to the obligations of other Persons of the types described in
clauses (a)-(e) above; and (g) all obligations of other Persons of the types
described in clauses (a)-(f) above to the extent secured by (or for which any
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien in any property (including accounts and contract rights) of
such Person to the extent of the fair market value of such assets as determined
in good faith by such Person, even though such Person has not assumed or become
liable for the payment of such obligations.
 
“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, covenants not to compete, copyrights,
trade names, trademarks and patents.
 
“Intellectual Property Security Agreement” means that certain Security Agreement
(Intellectual Property), dated as of the date hereof, among Borrower, other
Persons from time to time party thereto and the Administrative Agent.



-19-



--------------------------------------------------------------------------------

 
“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “interest expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13, plus (c) the net amounts paid or payable (or minus the
net amounts received or receivable) under Interest Rate Protection Agreements
for that fiscal period by that Person.
 
“Interest Rate Protection Agreement” means a written agreement between Borrower
and one or more financial institutions providing for “swap”, “cap”, “collar” or
other interest rate protection with respect to any Indebtedness.
 
“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other Securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership, limited liability
company and joint venture interests of such Person. The amount of any Investment
shall be the amount actually invested (minus any return of capital with respect
to such Investment which has actually been received in Cash or has been
converted into Cash), without adjustment for subsequent increases or decreases
in the value of such Investment. For the avoidance of doubt, (i) any such
investment by or of that Person is not a Capital Expenditure but the use of the
proceeds of any such investment by or of such Person for the purpose of
improvement or expansion of any property (that would otherwise constitute a
Capital Expenditure as defined in this Agreement) is a Capital Expenditure and
(ii) a guarantee by Parent, Borrower or any of their domestic Subsidiaries of
any obligation of any foreign Subsidiary is an Investment for purposes of
Section 6.16.
 
“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice or such later version thereof
as may be in effect at the time of determination.
 
“Issuing Lender” means Wells Fargo, when acting in its capacity as Issuing
Lender under any of the Loan Documents (including such other Persons that may
act as agent for and on behalf of Wells Fargo) or any successor Issuing Lender.
 
“Landlord Subordination” means a landlord subordination agreement executed in
favor of the Administrative Agent by the landlord of a leased location of
Parent,



-20-



--------------------------------------------------------------------------------

 
Borrower or any of their Subsidiaries or any one or more of them substantially
in the form attached hereto as Exhibit L, complete and in recordable form or in
such other form as the Administrative Agent may agree to in its reasonable
discretion.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.
 
“Leasehold Analysis Report” shall have the meaning given to such term in Section
5.14(a)(i).
 
“Lender” means each Closing Date Lender and each lender that may hereafter
become a party to this Agreement pursuant to Section 11.8 and includes the
Issuing Lender and the Swing Line Lender (unless the context otherwise
requires); provided that, for the purpose of the term “Lender Interest Rate
Protection Agreement” the term “Lender” shall also include any counterparty to
an Interest Rate Protection Agreement that was a Lender at the time such
Interest Rate Protection Agreement was entered into and any Affiliate of a
Lender which enters into a Interest Rate Protection Agreement which expressly
relates to the Indebtedness evidenced by this Agreement and the Loan Documents.
 
“Lender Interest Rate Protection Agreement(s)” means one or more Interest Rate
Protection Agreement with respect to the Indebtedness evidenced by this
Agreement between Borrower and any counterparty that was a Lender, or an
Affiliate of a Lender, on the date such Interest Rate Protection Agreement was
entered into, on terms acceptable to Borrower and that Lender, Lenders or
Affiliates. Each Lender Interest Rate Protection Agreement shall be a Loan
Document and shall be secured by the Liens created by the Security Documents to
the extent set forth in Section 2.9(a).
 
“Letter of Credit” means any of the Commercial Letters of Credit and the Standby
Letters of Credit issued by the Issuing Lender under the Revolving Facility
pursuant to Section 2.5, either as originally issued or as the same may be
supplemented, modified, amended, extended, restated or supplanted. Letters of
Credit shall include the Existing Letters of Credit.
 
“Letter of Credit Agreement” means either of the Commercial Letter of Credit
Agreement or Standby Letter of Credit Agreement to be executed by Borrower as
applicable, in the form of Exhibit C, either as originally executed or as it may
from time to time be supplemented, modified, amended, extended, restated or
supplanted.
 
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a letter of credit in form and substance reasonably
satisfactory to the Issuing Lender.



-21-



--------------------------------------------------------------------------------

 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, or the agreement to provide any of
the foregoing and/or the filing of any financing statement (other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest) under the UCC or comparable Law of any
jurisdiction with respect to any Property.
 
“Loan Documents” means, collectively, this Agreement, the Notes, any Guaranty,
any Letter of Credit Agreement, any Request for Borrowing, any Request for
Continuation/Conversion, the Security Documents, the Collateral Certificate, the
Fee Letter, any Letter of Credit Application, any Compliance Certificate, and
any other agreements of any type or nature heretofore or hereafter executed and
delivered by Borrower or any other Party to the Administrative Agent or to any
Lender in any way relating to or in furtherance of this Agreement, including any
Interest Rate Protection Agreement relating to Advances made under this
Agreement, in each case either as originally executed or as the same may from
time to time be supplemented, modified, amended, restated, extended or
supplanted.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
and X, as applicable.
 
“Material Adverse Effect” means any event, occurrence or circumstance which (a)
has had or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) has
been or could reasonably be expected to have any material adverse effect
whatsoever upon the business, assets, condition (financial or otherwise) or
operations of Parent, Borrower and their Subsidiaries, taken as a whole, (c) has
materially impaired or could reasonably be expected to materially impair the
ability of Borrower to pay or perform the Obligations, (d) has materially
impaired or could reasonably be expected to materially impair the ability of the
Guarantor to pay or perform any portion of its obligations in accordance with
the terms of any Guaranty, (e) has had or could reasonably be expected to have
any material adverse effect whatsoever on the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Loan
Documents or any related document, instrument or agreement or (f) has had or
could reasonably be expected to have any material adverse effect whatsoever on
the value of the Collateral, the Administrative Agent’s or any Lender’s security
interest in the Collateral or the perfection or priority of such security
interests.
 
“Material Contracts” means, collectively, (i) the agreements identified on
Schedule 1.2 attached hereto and (ii) any other agreement that would, if
terminated, materially adversely affect the business, condition (financial or
otherwise) or operations of Borrower, Parent and their collective Subsidiaries,
taken as a whole.



-22-



--------------------------------------------------------------------------------

 
“Material Documents” means (i) Material Contracts and (ii) Material Governing
Documents.
 
“Material Governing Documents” means (i) the articles of incorporation,
certificate of incorporation, by-laws and other organizational documents of any
Party and (ii) the Asset Purchase Agreement and all documents related thereto
(including all exhibits, appendices, schedules, annexes and attachments thereto
and amendments thereof).
 
“Material Statutory Lien Location” means, as of any date of determination, any
location of Borrower, Parent or any of their Subsidiaries where any inventory or
books or records of Borrower, Parent or any of their Subsidiaries are located
and which is located in Pennsylvania, Texas, Washington or West Virginia.
 
“Maturity Date” means the earlier of (a) January 14, 2006 and (b) the
termination or cancellation of the Revolving Facility (and all of the
Commitments pertaining thereto) pursuant to the terms of this Agreement.
 
“Maximum Revolving Credit Amount” means (a) from the Closing Date through June
16, 2003, $185,000,000 and (b) from and after June 17, 2003, $175,000,000; in
each case, as reduced by any Commitment reduction hereunder.
 
“Moody’s” means Moody’s Investor Service, Inc. and its successors.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates
contributes, is obligated to contribute or has had an obligation to contribute.
 
“Negative Pledge” means a Contractual Obligation which contains a covenant
binding on Borrower, Parent or any of their collective Subsidiaries that
prohibits Liens on any of its Property, other than (a) any such covenant
contained in a Contractual Obligation granting or relating to a particular
Permitted Encumbrance which affects only the Property that is the subject of
such Permitted Encumbrance, (b) any such covenant that does not apply to Liens
securing the Obligations, (c) any encumbrance or restriction that restricts in a
customary manner the subletting, assignment or transfer of any property or asset
that is subject to a lease, license or other contract or the assignment,
encumbrance or hypothecation of such lease, license or other contract (but such
encumbrance or restriction shall not affect the Liens created under the Security
Documents to the extent permitted by such lease, license or contract, the UCC or
other applicable Law), (d) any restriction related solely to the assets subject
to a sale or other disposition permitted pursuant hereto imposed pursuant to an
agreement entered into in connection with a sale or other disposition permitted
pursuant hereto pending the closing of such sale or other disposition, (e) any
restriction contained in the agreements governing any Indebtedness permitted
pursuant to Section 6.10 so long as such restriction does not affect or restrict
in any way the Liens created under the



-23-



--------------------------------------------------------------------------------

 
Security Documents or the ability of Parent, Borrower or any of their
Subsidiaries to create any Liens in favor of the Administrative Agent or the
Lenders in the future.
 
“Net Income” means, with respect to any fiscal period, the consolidated net
income of Borrower, Parent and their collective Subsidiaries for that period,
determined in accordance with GAAP, consistently applied.
 
“Net Interest Expense” means Interest Expense minus cash interest income;
provided that in no event shall Net Interest Expense be less than zero.
 
“Net Proceeds” means:
 
(a) With respect to any Disposition of any asset or Property by any Person, the
aggregate consideration received by such Person from such Disposition less the
sum of (i) the actual amount of the fees and commissions payable to Persons
other than such Person or any Affiliate of such Person, the legal expenses and
other costs and expenses directly related to such Disposition that are to be
paid by such Person, (ii) the amount of any Indebtedness (other than the
Obligations) which is secured by such asset and is required to be repaid or
prepaid by such Person as a result of such Disposition, (iii) the amount of any
consent payment required to be paid to any unrelated non-Affiliate third party
holder of any Indebtedness whose consent to such Disposition is required, (iv)
the amount of all taxes paid (or reasonably estimated to be payable) by such
Person (or, in the case of a member of a consolidated group, its parent), and
the amount of any reserves established by such Person to fund contingent
liabilities reasonably estimated to be payable that are directly attributable to
such event (as determined reasonably and in good faith by such Person); provided
that as the amount of such liabilities are known, any unexpended portion of such
reserve related to such contingent liabilities shall be deemed to be “Net
Proceeds” from a Disposition and shall be subject to the terms and conditions of
this Agreement at such time, and (v) in the case of the sale of an entity in
which Persons other than Borrower, Parent and their Subsidiaries hold a minority
interest but the full amount of the proceeds relating to the sale of such entity
are received by Borrower, Parent or a Subsidiary, any amounts required to be
paid to such minority interest holder in connection with such sale; provided
such amounts are not in excess of such minority interest holder’s pro rata share
of the proceeds from such sale; provided further that to the extent such
proceeds are not paid to such minority holder within 30 days of receipt by
Borrower, Parent or a Subsidiary such proceeds shall be deemed to be “Net
Proceeds” from a Disposition and shall be subject to the terms and conditions of
this Agreement at such time;
 
(b) With respect to any issuance or incurrence of any Indebtedness by any
Person, the aggregate consideration received by such Person from such issuance
or incurrence less the sum of the actual amount of the fees and commissions
payable to Persons other than such Person or any Affiliate of such Person, the
legal expenses and



-24-



--------------------------------------------------------------------------------

 
the other costs and expenses directly related to such issuance or incurrence
that are to be paid by such Person;
 
(c) With respect to any issuance of Securities by any Person, the aggregate
consideration received by such Person from such issuance less the sum of the
actual amount of the fees and commissions payable to Persons other than such
Person or any Affiliate of such Person, the legal expenses and the other costs
and expenses directly related to such issuance that are to be paid by such
Person; provided, however, that for the purpose of this clause (c), an issuance
of Securities by a Party shall not include any of the following: (i) any capital
contribution from any Party in the form of Securities or any issuance or sale of
Securities by any Subsidiary of Parent to Parent or any of Parent’s Subsidiaries
and (ii) any sale or issuance by any Party to directors, officers or employees
of such Party or any other Party of Securities in the form of warrants, options
or similar rights to acquire any other Securities of such Party in connection
with any stock option or other employee benefit plan or as part of executive
compensation, in each case, in the ordinary course of business, or any sale or
issuance of Securities upon the exercise of any such warrants, options or
similar rights and (iii) any sale or issuance of Securities of Parent as
consideration in a Permitted Acquisition; and
 
(d) With respect to any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received in respect of
such Casualty Event net of expenses of repair or replacement and costs and
expenses of recovery incurred by Parent, Borrower and their collective
Subsidiaries in connection with such Casualty Event.
 
“Non-Contingent Contractual Lien Location” means, as of any date of
determination, any location where any inventory or books or records of Borrower,
Parent or any of their Subsidiaries are located and which is leased to Borrower,
Parent or any of their Subsidiaries pursuant to a lease or other agreement which
by its terms provides the landlord or any other Person with a Lien on any of its
or their Property which Lien becomes or is effective substantially concurrently
with or shortly after the execution of such lease or other agreement or which
becomes or is effective without the occurrence of any contingent event or
circumstance.
 
“Note” means the Swing Line Note and any of the promissory notes made by
Borrower to a Lender evidencing Advances under that Lender’s Commitment,
substantially in the form of Exhibit D, either as originally executed or as the
same may from time to time be supplemented, modified, amended, renewed, extended
or supplanted.
 
“Notice of Payment/Prepayment” means a written notice of payment or prepayment
as applicable in the form of Exhibit H, signed by a Responsible Official of



-25-



--------------------------------------------------------------------------------

 
Borrower, and properly completed to provide all information required to be
included therein.
 
“Obligations” means all present and future obligations of every kind or nature
of Borrower at any time and from time to time owed to the Lenders, the Swing
Line Lender, the Administrative Agent and/or the Issuing Lender, under any one
or more of the Loan Documents, whether due or to become due, matured or
unmatured, liquidated or unliquidated, or contingent or noncontingent including
obligations with respect to the reimbursement of Letters of Credit, and
obligations of performance as well as obligations of payment, and including all
interest (including interest that accrues after the commencement of any
proceeding under any Debtor Relief Law by or against Borrower), fees, charges,
expenses, attorneys’ fees and accountants’ fees payable by Borrower hereunder
and thereunder.
 
“Operating Accounts” means the deposit, checking, securities, brokerage or other
similar accounts of Parent, Borrower or any of their Subsidiaries described on
Schedule 4.24, and each other deposit, savings, securities, brokerage or similar
account hereafter established by Parent, Borrower or any of their Subsidiaries.
 
“Opinion of Counsel” means the favorable written legal opinion of Dow, Lohnes &
Albertson, PLLC, special counsel to Borrower, substantially in the form of
Exhibit E.
 
“Other Taxes” shall have the meaning given to such term in Section 3.11(b).
 
“Parent” means West Marine, Inc., a Delaware corporation.
 
“Party” means Parent, Borrower and any of their collective Subsidiaries that now
or hereafter is a party to any of the Loan Documents.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.
 
“Pension Plan” means any “pension plan” (as such term is defined in Section 3(2)
of ERISA) that is subject to the minimum funding rules of Section 302 of ERISA
or Title IV of ERISA or is a 401(k) plan, other than a Multiemployer Plan, which
is maintained by Borrower, Parent or any of their collective Subsidiaries or to
which Borrower, Parent or any of their collective Subsidiaries contributes or
has or has had an obligation to contribute.
 
“Permitted Acquisition” means an Acquisition by Borrower, Parent or any
wholly-owned Subsidiary of Borrower or Parent of all or substantially all of the
assets of, or all of the capital stock or other equity interests of, an Acquired
Person engaged in the same, substantially the same or related line(s) of
business as Parent; provided, that:



-26-



--------------------------------------------------------------------------------

 
(a) if such Acquisition is of all of the capital stock or other equity interests
of the Acquired Person, such Acquired Person is merged with and into Borrower or
Parent or such Subsidiary substantially simultaneously with such party’s
acquisition of such capital stock or other equity interests or becomes a
wholly-owned Subsidiary of Borrower or Parent or such Subsidiary;
 
(b) in the case of the Acquisition of the capital stock or other equity interest
of an Acquired Person, the board of directors (or comparable governing body) of
such Acquired Person shall have duly approved such Acquisition;
 
(c) with respect to Acquisitions with a cash purchase price which individually
exceeds $2,500,000 or in the aggregate during any Fiscal Quarter exceeds
$5,000,000, Borrower shall have delivered a pro-forma Compliance Certificate for
the most recently completed Rolling Period, demonstrating that, upon giving
effect to the proposed Acquisition as of the last day of such Rolling Period,
Borrower, Parent and their collective Subsidiaries shall be in compliance with
the covenants set forth in Article 6 hereof;
 
(d) for each target Acquired Person involving the assumption of Indebtedness
and/or aggregate consideration with a fair market value of $3,000,000 or more,
such target Acquired Person shall have had a positive “EBITDA” for the
twelve-month fiscal period immediately preceding the date of such Acquisition
(with EBITDA calculated for such Acquired Person in a manner consistent with the
calculation of EBITDA for Borrower, Parent and their collective Subsidiaries
specified herein);
 
(e) at the time of such Acquisition, (i) each of the representations and
warranties contained in the Loan Documents shall be true and correct in all
material respects (except to the extent such representations and warranties
expressly relate to an earlier date), (ii) no Default or Event of Default shall
have occurred and remain in effect and (iii) after giving effect to such
Acquisition, on a pro forma combined basis, Borrower, Parent and their
collective Subsidiaries, on a projected basis, will be in compliance with
Article 6 hereof, as of each of the four Fiscal Quarters ending after the date
of the Acquisition, as reflected in updated projections, to the extent a
pro-forma Compliance Certificate is required pursuant to clause (c) above,
provided by Borrower to the Administrative Agent and the Lenders prior to the
effective date of such Acquisition;
 
(f) if such Acquisition involves the purchase of an interest in a partnership
between Borrower or Parent (or a Subsidiary of Borrower or Parent) as a general
partner and entities unaffiliated with Borrower or Parent or such Subsidiary as
the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by Borrower or Parent newly formed for the sole purpose of
effecting such transaction;



-27-



--------------------------------------------------------------------------------

 
(g) with respect to any Acquisition consummated by a wholly owned Subsidiary
organized outside of the United States of America, such Acquisition shall only
be consummated using funds previously funded to such Subsidiary in compliance
with the terms and conditions of the Loan Documents, including, without
limitation, Section 6.16 of this Agreement;
 
(h) the Indebtedness assumed and/or consideration paid or payable in cash in
connection with any Acquisition of an Acquired Person in a related line of
business to Parent (as opposed to the same or similar line of business to
Parent), when taken together with (i) each other Permitted Acquisition of an
Acquired Person in a related line of business to Parent (as opposed to the same
or similar line of business to Parent) consummated since the Closing Date and
(ii) any Investments in Subsidiaries engaged in a related line of business to
Parent (as opposed to the same or similar line of business to Parent) shall not
exceed $3,000,000 in the aggregate. For purposes of this Agreement, “related
line of business” means a business related to the business of selling boating
accessories and equipment such as a marine casualty insurance business;
 
(i) the Indebtedness assumed and/or consideration paid or payable in cash in
connection with such Acquisition, when taken together with each other Permitted
Acquisition consummated since the Closing Date shall not exceed $25,000,000 in
the aggregate.
 
“Permitted Encumbrances” means:
 
(a) Liens incident to construction on or maintenance of Property for which
adequate reserves in accordance with GAAP have been set aside (or deposits made
pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have been stayed and have not proceeded to final
judgment; provided that, by reason of nonpayment of the obligations secured by
such Liens, no such Property is subject to an impending risk of loss or
forfeiture;
 
(b) Liens for taxes, assessments or other governmental charges or levies on
Property which are not yet past due; or Liens for taxes, assessments or other
governmental charges or levies on Property for which adequate reserves in
accordance with GAAP have been set aside and are being contested in good faith
by appropriate proceedings and have been stayed and have not proceeded to final
judgment; provided that, by reason of nonpayment of the obligations secured by
such Liens, no such Property is subject to an impending risk of loss or
forfeiture;
 
(c) defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;



-28-



--------------------------------------------------------------------------------

 
(d)    easements, exceptions, reservations, or other agreements for the purpose
of pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property which in the
aggregate do not materially burden or impair the fair market value or use of
such Property for the purposes for which it is or may reasonably be expected to
be held;
 
(e)    easements, exceptions, reservations, or other agreements for the purpose
of facilitating the joint or common use of Property in or adjacent to a shopping
center or similar project affecting Property which in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;
 
(f)    rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Property;
 
(g)    rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, or permit;
 
(h)    present or future zoning Laws or other Laws restricting the occupancy,
use, or enjoyment of Property;
 
(i)    statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith by appropriate proceedings;
provided that, if delinquent, adequate reserves in accordance with GAAP have
been set aside with respect thereto and, by reason of nonpayment, no Property is
subject to an impending risk of loss or forfeiture;
 
(j)    covenants, conditions, and restrictions affecting the use of Property
which in the aggregate do not materially impair the fair market value or use of
the Property for the purposes for which it is or may reasonably be expected to
be held;
 
(k)    landlord Liens and other Liens and rights of lessors and tenants under
leases and rental agreements covering Property entered into in the ordinary
course of business of the Person owning such Property to the extent of such
Property and to the extent such leases and rental agreements are permitted under
this Agreement;
 
(l)    Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;



-29-



--------------------------------------------------------------------------------

 
(m)    Liens consisting of pledges or deposits of Property to secure performance
in connection with operating leases made in the ordinary course of business;
provided the aggregate value of all such pledges and deposits (excluding the
property subject to such lease) in connection with any such lease does not at
any time exceed 10% of the annual fixed rentals payable under such lease;
 
(n)    Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);
 
(o)    Liens consisting of any right of offset, or statutory bankers’ lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;
 
(p)    Liens consisting of deposits of Property to secure statutory obligations
of Borrower;
 
(q)    Liens consisting of deposits of Property to secure (or in lieu of) surety
or customs bonds in the ordinary course of business;
 
(r)    Judgment or judicial attachment liens either stayed or bonded and Liens
consisting of deposits of Property to secure appeal bonds in respect of any such
judgment or judicial attachment liens; provided that the aggregate amount of all
such Liens and deposits does not exceed $10,000,000;
 
(s)    Liens in favor of customs and revenue authorities arising as a matter of
law or pursuant to a bond to secure payment of customs duties in connection with
the importation of goods;
 
(t)    Liens on Property acquired by Borrower, Parent or any of their
Subsidiaries that were in existence at the time of the acquisition of such
Property and were not created in contemplation of such acquisition provided that
the aggregate amount of Indebtedness of Borrower, Parent and their Subsidiaries
secured by such liens shall not at any time exceed $5,000,000;
 
(u)    Liens securing Indebtedness permitted by Sections 6.10(d) and/or 6.10(e)
on and limited to the capital assets acquired, constructed or financed with the
proceeds of such Indebtedness; and
 
(v)    Permitted Rights of Others.
 
“Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor



-30-



--------------------------------------------------------------------------------

 
under a ground lease), that does not materially impair the fair market value or
use of Property for the purposes for which it is or may reasonably be expected
to be held, (b) an option or right to acquire a Lien that would be a Permitted
Encumbrance or other encumbrance permitted pursuant to Section 6.9, (c) the
subordination of a lease or sublease in favor of a financing entity and (d) a
license, or similar right, of or to Intangible Assets granted in the ordinary
course of business.
 
“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.
 
“Pricing Occurrence” means with respect to any change in the ratio of Funded
Debt plus six times Rental Expense to EBITDAR which results in a change in the
Applicable Pricing Level, the date which is fifty (50) days after the end of
each of the first three Fiscal Quarters in each Fiscal Year (beginning with the
Fiscal Quarter ending June 28, 2003) and one hundred (100) days after the end of
each Fiscal Year (for each Fiscal Year ending after June 28, 2003) so long as
the Administrative Agent has received a Compliance Certificate pursuant to
Section 7.2 and the accompanying financial statements under Section 7.1(a) or
7.1(b) (as applicable) reflecting evidence of such change; provided that if
Borrower fails to deliver a Compliance Certificate pursuant to Section 7.2 or
the accompanying financial statements under Section 7.1(a) or 7.1(b) (as
applicable) prior to the date which is fifty (50) days after the end of each of
the first three Fiscal Quarters in each Fiscal Year (beginning with the
Compliance Certificate and financial statements for the Fiscal Quarter ending
June 28, 2003) or one hundred (100) days after the end of each Fiscal Year (for
each Fiscal Year ending after June 28, 2003), then the Applicable Pricing Level
shall be “I” until the earlier of (i) five (5) Banking Days after such
Compliance Certificate and financial statements have been is delivered and (ii)
the date the Default Rate is effective and at such time and thereafter the
Applicable Pricing Level shall be adjusted as contemplated herein.
 
“Pricing Period” means (a) the period commencing on the Closing Date and ending
on the first Pricing Occurrence to occur thereafter and (b) each subsequent
period commencing on the date of a Pricing Occurrence and ending on the next
Pricing Occurrence to occur.
 
“Prime Rate” means the rate of interest most recently announced within Wells
Fargo, at its principal office in San Francisco, California, as its “prime
rate.” The “prime rate” is one of several base rates used by Wells Fargo and
serves as the basis upon which effective rates of interest are calculated for
loans and other credits making reference thereto. The “prime rate” is evidenced
by the recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate. Any change in the Prime Rate shall
take effect on the day the change is announced within Wells Fargo.



-31-



--------------------------------------------------------------------------------

 
“Projections” means the three year financial projections of Borrower, Parent and
their collective Subsidiaries heretofore distributed by or on behalf of Borrower
to the Administrative Agent reflecting the consummation of the transactions
contemplated by the Asset Purchase Agreement and the Loan Documents (including
(a) the initial Borrowings on the Closing Date and (b) the consummation of the
Boat U.S. Acquisition), a true and correct copy of which is attached to the
Certificate of Senior Officer described in Section 8.1(a)(8).
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of (a) a fraction the numerator of which is the amount of such
Lender’s Commitment (or, if such Commitment shall have expired or been
terminated, the amount of such Lender’s Advances), and the denominator of which
is the aggregate Commitments or Advances, as the case may be, at such time,
multiplied by (b) such amount. Schedule 1.1 sets forth the Pro Rata Shares of
the Closing Date Lenders as of the Closing Date.
 
“Quarterly Payment Date” means the last day of each of Borrower’s Fiscal
Quarters as set forth in Exhibit I attached hereto.
 
“Real Property” means, as of any date of determination, all real property then
owned, leased or occupied by Borrower, Parent or any of their collective
Subsidiaries.
 
“Referenced Financing Statement(s)” shall have the meaning given to that term in
Section 4.31.
 
“Register” shall have the meaning given to that term in Section 11.8(d).
 
“Regulation D” means Regulation D, as at any time amended, of the Federal
Reserve Board, or any other regulation in substance substituted therefor.
 
“Regulations T, U and X” means Regulations T, U and X, respectively, as at any
time amended, of the Federal Reserve Board, or any other regulations in
substance substituted therefor.
 
“Rental Expense” means, to the extent not calculated as Interest Expense, the
sum of (a) all rental payments under building leases (including base rent,
percentage rent, common area payments and real estate taxes), plus (b) all rent
payments under equipment operating leases, plus (c) all other rental expense,
minus (d) all sublease revenue. In determining the Rental Expense attributable
to an Acquired Person acquired during such period, such Acquired Person shall be
treated as if owned on the first day of the applicable period and companies (or
business units or divisions) sold, transferred or otherwise disposed of during
such period will be treated as if not owned



-32-



--------------------------------------------------------------------------------

 
during the entire applicable period; provided that in the case of the Rental
Expense attributable to the Acquired Boat U.S. Operations such Rental Expense
shall be included as follows: (a) for each Fiscal Quarter ending after January
1, 2003 which is included in the calculation of Rental Expense, such calculation
shall include the actual Rental Expense for the Acquired Boat U.S. Operations
for each such Fiscal Quarter; and (b) for each Fiscal Quarter ending prior to
January 1, 2003 which is included in the calculation of Rental Expense, such
calculation shall include the Boat U.S. Rental Expense Quarter Component for
each such Fiscal Quarter. For purposes of Section 4.22 and Section 5.14, “Rental
Expense” shall not include any deduction for any sublease revenue under clause
(d) above.
 
“Request for Borrowing” means a written request for a Borrowing substantially in
the form of Exhibit F, signed by a Responsible Official of Borrower, and
properly completed to provide all information required to be included therein.
 
“Request for Continuation/Conversion” means a written request to Continue or
Convert a Borrowing substantially in the form of Exhibit G, signed by a
Responsible Official of Borrower, and properly completed to provide all
information required to be included therein.
 
“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, Governmental Rule, or judgment, award, decree, writ or
determination of a Governmental Agency, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.
 
“Requisite Lenders” means at any time Lenders owed or holding in the aggregate
more than 50% of the sum of (a) the then aggregate unpaid principal amount of
the Advances plus (b) the then Aggregate Effective Amount (to the extent not
then included as Advances) plus (c) the then aggregate unused portion of the
Commitments, provided that if there are two (2) or more Lenders, in no event
shall Requisite Lenders be fewer than two (2) Lenders.
 
“Responsible Official” means, as to any Person, (a) when used with reference to
a Person other than an individual, for a corporation, a senior vice president or
higher corporate officer of such Person (including any Senior Officer), general
partner of such Person, corporate officer of a corporate general partner of such
Person, corporate officer of a corporate general partner of a partnership that
is a general partner of such Person, manager or managing member (in the case of
a Person that is a limited liability company), or any other responsible official
thereof duly acting on behalf thereof, and (b) when used with reference to a
Person who is an individual, such Person. The Lenders shall be entitled to
conclusively rely upon any document or certificate that is signed or executed by
a Responsible Official of Borrower, Parent or



-33-



--------------------------------------------------------------------------------

 
any of their collective Subsidiaries as having been authorized by all necessary
corporate, partnership, limited liability company and/or other action on the
part of Borrower, Parent or such Subsidiary.
 
“Revolving Credit Facility Usage” means, as of any date of determination, the
sum of (a) the aggregate principal amount of funded Indebtedness then
outstanding under the Advances plus (b) the Aggregate Effective Amount under all
outstanding Letters of Credit plus (c) the Swing Line Outstandings.
 
“Revolving Facility” means the revolving credit facility provided hereunder in
respect of the aggregate Commitments.
 
“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable right, title or other interest (other than a Lien) held
by any other Person in that Property, and any option or right held by any other
Person to acquire any such right, title or other interest in that Property,
including any option or right to acquire a Lien; provided, however, that (a) no
covenant restricting the use or disposition of Property of such Person contained
in any Contractual Obligation of such Person and (b) no provision contained in a
contract creating a right of payment or performance in favor of a Person that
conditions, limits, restricts, diminishes, transfers or terminates such right
shall be deemed to constitute a Right of Others.
 
“Rolling Period” means any period of four consecutive Fiscal Quarters of
Borrower, Parent and their collective Subsidiaries.
 
“Rules” shall have the meaning given to that term in Section 11.25(b).
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc. and
its successors.
 
“Sale and Leaseback” means, with respect to any Person, the sale of Property
owned by that Person (the “Seller”) to another Person (the “Buyer”), together
with the substantially concurrent leasing of such Property by the Buyer to the
Seller.
 
“Security” means any capital stock, share, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, limited partnership interest,
member interest, or any warrant, option or other right to purchase or acquire
any of the foregoing.
 
“Security Documents” means and includes the Security Agreement, the Intellectual
Property Security Agreement, any Control Agreements, each pledge agreement or
security agreement delivered in accordance with Section 5.12 and Section 5.15
and all other instruments, agreements, or documents (including UCC financing
statements and fixture filings) delivered to the Administrative Agent or any



-34-



--------------------------------------------------------------------------------

 
Lender in connection with any Collateral or to secure the Obligations or the
obligation of a Guarantor under any Guaranty.
 
“Senior Officer” means (a) the chief executive officer, (b) the president, (c)
any executive vice president, (d) the chief financial officer, the (e) vice
president of finance, (f) chief accounting officer or (g) the treasurer or
controller, in each case of any Person. The Lenders shall be entitled to
conclusively rely upon any document or certificate that is signed or executed by
a Senior Officer of Borrower, Parent or any of their collective Subsidiaries as
having been authorized by all necessary corporate, partnership, limited
liability company and/or action on the part of Borrower, Parent or such
Subsidiary.
 
“Solvent” means, as of any date of determination, and as to any Person, that on
such date: (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction (including, in the case
of Borrower, the transactions occurring on the Closing Date); and (d) such
Person is generally paying its debts as they become due. For purposes of the
foregoing (1) the “fair valuation” of any assets means the amount realizable
within a reasonable time, either through collection or sale, of such assets at
their regular market value, which is the amount obtainable by a capable and
diligent businessman under no compulsion to sell from an interested buyer
willing to purchase such assets within a reasonable time under ordinary
circumstances; and (2) the term “debts” includes any legal liability whether
matured or unmatured, liquidated or unliquidated, absolute, fixed, or
contingent.
 
“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Lender or its Eurodollar Lending
Office with any request or directive (whether or not having the force of Law) of
any such Governmental Agency, central bank or comparable authority.
 
“Standby Letter of Credit” means any of the standby letters of credit issued by
the Issuing Lender under the Revolving Facility pursuant to Section 2.5, either
as originally issued or as the same may be supplemented, modified, amended,
extended, restated or supplanted.



-35-



--------------------------------------------------------------------------------

 
“Standby Letter of Credit Sublimit” means an amount equal to the lesser of (a)
the aggregate amount of the Lenders’ Commitments and (b) $5,000,000. The Standby
Letter of Credit Sublimit is part of, and not in addition to, the aggregate
amount of the Lenders’ Commitments.
 
“Stockholders’ Equity” means, as of any date of determination and with respect
to Borrower, Parent and their collective Subsidiaries, the consolidated
stockholders’ equity of Borrower, Parent and their collective Subsidiaries as of
that date determined in accordance with GAAP; provided that there shall be
excluded from Stockholders’ Equity any amount attributable to Disqualified
Stock.
 
“Subordinated Obligations” means, as of any date of determination (without
duplication), any Indebtedness of Borrower, Parent or any of their collective
Subsidiaries on that date which has been subordinated in right of payment to the
Obligations in a manner reasonably satisfactory to the Requisite Lenders and
contains such other protective terms with respect to senior debt (such as
amount, maturity, amortization, interest rate, covenants, defaults, remedies,
payment blockage and terms of subordination) as the Requisite Lenders may
reasonably require.
 
“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the Securities having ordinary
voting power for the election of directors or other governing body (other than
Securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, (b) in the case of a partnership, of which a
majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries and (c)
in any event, any other Person included in the financial statements of such
Person on a consolidated basis. Any reference to a “Subsidiary” or
“Subsidiaries” shall, unless otherwise provided, be deemed to be a reference to
a Subsidiary (or Subsidiaries, as the case may be) of Borrower and Parent, as
applicable.
 
“Swing Line” means the revolving line of credit established by the Swing Line
Lender in favor of Borrower pursuant to Section 2.8.
 
“Swing Line Lender” means Wells Fargo.
 
“Swing Line Loans” means loans made by the Swing Line Lender to Borrower
pursuant to Section 2.8.
 
“Swing Line Note” means the promissory note executed by Borrower in favor of the
Swing Line Lender in connection with the Swing Line.



-36-



--------------------------------------------------------------------------------

 
“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal Indebtedness of Borrower on all Swing Line Loans then outstanding.
 
“Swing Line Sublimit” means, as of any date of determination, an amount equal to
the lesser of (a) the aggregate amount of the Lenders’ Commitments and (b)
$10,000,000. The Swing Line Sublimit is part of, and not in addition to, the
aggregate amount of the Lenders’ Commitments.
 
“Tangible Net Worth” means, as of any date of determination, on a consolidated
basis for Parent, Borrower and their Subsidiaries, the aggregate of
Stockholders’ Equity, minus the aggregate of any Intangible Assets and any
Indebtedness due from stockholders, employees and/or affiliates, and minus
equity resulting from the exercise of employee stock options.
 
“Target Leverage Ratio” shall have the meaning given to such term in Section
3.1(d)(vi).
 
“Taxes” shall have the meaning given to such term in Section 3.11(a).
 
“Termination Date” means the date on which the Advances and all other
Obligations under this Agreement and the other Loan Documents are fully and
finally paid in full, in Cash, and Borrower shall have no further right to
borrow any monies or obtain other credit extensions or financial accommodations
under this Agreement or any of the other Loan Documents.
 
“Termination Value” means, in respect of any one or more Interest Rate
Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Interest Rate Protection
Agreements, (a) for any date on or after the date such Interest Rate Protection
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Interest Rate Protection Agreements, as determined by the
Administrative Agent based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Interest Rate
Protection Agreements which may include any Lender.
 
“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person



-37-



--------------------------------------------------------------------------------

 
other than a natural Person, would have been known by a Responsible Official of
that Person).
 
“Triggering Event” shall have the meaning provided in Section 5.14(e).
 
“Type” refers to the distinction between Advances bearing interest at the
Alternate Base Rate and Advances bearing interest at the Eurodollar Rate.
 
“UCC” means the Uniform Commercial Code as the same may from time to time be
enacted and in effect in the State of California; provided that, in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the Administrative Agent’s or any Lender’s Lien on any collateral
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of California, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
 
“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of any Commercial Letter of Credit.
 
“Wells Fargo” means Wells Fargo Bank, National Association.
 
“Year 1” shall have the meaning given to such term in Section 6.10(d).
 
“Year 2” shall have the meaning given to such term in Section 6.10(d).
 
“Year 3” shall have the meaning given to such term in Section 6.10(d).
 
1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class.
 
1.3 Accounting Terms; Covenant Calculations. All accounting terms not
specifically defined in this Agreement shall be construed in conformity with,
and all financial data required to be submitted by this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, except as
otherwise specifically prescribed herein. In the event that any of Borrower,
Parent or any of their Subsidiaries change their accounting practices as
permitted by Section 6.21 or GAAP changes during the term of this Agreement such
that the covenants contained herein would then be calculated in a different
manner or with different components, (i) Borrower and the Lenders agree to amend
this Agreement in such respects as are necessary to conform those covenants as
criteria for evaluating Borrower’s, Parent’s and/or any of their Subsidiaries’
financial condition to substantially the same criteria as were effective prior
to such change in GAAP or such Person’s change in its accounting practices



-38-



--------------------------------------------------------------------------------

 
and (ii) Borrower, Parent and their Subsidiaries shall be deemed to be in
compliance with the covenants contained in the aforesaid Sections if and to the
extent that Borrower, Parent and their Subsidiaries would have been in
compliance therewith under GAAP or such accounting practices as in effect
immediately prior to such change, but shall have the obligation to deliver each
of the materials described in Article 7 to the Administrative Agent and the
Lenders, on the dates therein specified, with financial data presented in a
manner which conforms with GAAP and such accounting practices (as applicable) as
in effect immediately prior to such change.
 
1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.
 
1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.
 
1.6 References to “Borrower, Parent and their collective Subsidiaries”. Any
reference herein to “Borrower, Parent and their collective Subsidiaries” or the
like shall refer solely to Borrower or to Parent during such times, if any, as
Borrower or Parent shall have no Subsidiaries.
 
1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement or any other Loan Document shall refer to this Agreement or
such other Loan Document, as the case may be, as a whole and not to any
particular provision of this Agreement or such other Loan Document, as the case
may be. The words “include” and “including” and words of similar import when
used in this Agreement or any other Loan Document shall not be construed to be
limiting or exclusive.
 
1.8 Time. All references in this Agreement and each of the other Loan Documents
to a time of day shall mean San Francisco, California time, unless otherwise
indicated.
 
1.9 References.
 
(a) References in this Agreement to “Recitals,” “Sections,” “Paragraphs,”
“Exhibits” and “Schedules” are to recitals, sections, paragraphs, exhibits and
schedules herein and hereto unless otherwise indicated.



-39-



--------------------------------------------------------------------------------

 
(b) References in this Agreement or any other Loan Document to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof if such replacement is permitted
hereby, and (iii) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time if such amendment, modification or
supplement is permitted hereby.
 
(c) References in this Agreement or any other Loan Document to any Governmental
Rule (i) shall include any successor Governmental Rule, (ii) shall include all
rules and regulations promulgated under such Governmental Rule (or any successor
Governmental Rule), and (iii) shall mean such Governmental Rule (or successor
Governmental Rule) and such rules and regulations, as amended, modified,
codified or reenacted from time to time and in effect at any given time.
 
(d) References in this Agreement or any other Loan Document to any Person in a
particular capacity (i) shall include any successors to and permitted assigns of
such Person in that capacity and (ii) shall exclude such Person individually or
in any other capacity.
 
ARTICLE 2
 
ADVANCES AND LETTERS OF CREDIT
 
2.1 Advances-General.
 
(a) Subject to the terms and conditions set forth in this Agreement, from time
to time on any Banking Day during the period from the Closing Date up to, but
not including the Maturity Date, each Lender severally agrees to make advances
in Dollars to Borrower under the Revolving Facility in such amounts as Borrower
may request or be deemed to have requested hereunder (each an “Advance” and
collectively, the “Advances”) provided that, after giving effect to such
Advances, (i) Revolving Credit Facility Usage does not exceed the Maximum
Revolving Credit Amount minus the then applicable Aggregate Availability Reserve
Amount at such time and (ii) as to each Lender, such Lender’s Pro Rata Share of
Revolving Credit Facility Usage does not exceed such Lender’s Commitment minus
such Lender’s Pro Rata Share of the then applicable Aggregate Availability
Reserve Amount at such time. All Advances shall be made by the Lenders ratably
according to their respective Commitments.
 
Within the limits of each Lender’s Commitment in effect from time to time and
subject to the foregoing, Borrower may borrow under this Section 2.1(a), prepay
Advances pursuant to Section 3.1 and reborrow under this Section 2.1(a).
 
(b) Subject to the next sentence, each Borrowing shall be made pursuant to a
Request for Borrowing which shall specify (i) the date of such requested
Borrowing, (ii) the



-40-



--------------------------------------------------------------------------------

 
Type of Advances comprising such Borrowing, (iii) the amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances, the
Eurodollar Period therefor. Unless the Administrative Agent has notified, in its
sole and absolute discretion, Borrower to the contrary not less than three (3)
days prior to the date of any Borrowing, a Borrowing may be requested by
telephone by a Responsible Official of Borrower, in which case Borrower shall
confirm such request by promptly delivering a Request for Borrowing (conforming
to the preceding sentence) in person or by telecopier to the Administrative
Agent. The Administrative Agent shall incur no liability whatsoever hereunder in
acting upon any telephonic request for a Borrowing purportedly made by a
Responsible Official of Borrower, and Borrower hereby agrees to indemnify the
Administrative Agent from any loss, cost, expense or liability as a result of so
acting.
 
(c) Promptly following receipt of a Request for Borrowing, the Administrative
Agent shall notify each Lender by telephone or telecopier (and if by telephone,
promptly confirmed by telecopier) of the date of the requested Borrowing, the
Type of Advances comprising such Borrowing, the Eurodollar Period (if
applicable), and the amount corresponding to that Lender’s ratable share of the
Borrowing. Not later than 1:00 p.m., California time, on the date specified for
any Borrowing (which must be a Banking Day), each Lender shall make its ratable
share of the Borrowing in immediately available funds available to the
Administrative Agent at the Administrative Agent’s Office. Upon satisfaction or
waiver of the applicable conditions set forth in Article 8, all Advances shall
be credited on that date in immediately available funds to the Designated
Deposit Account or remitted directly to one or more third parties, as directed
by Borrower in writing and approved by the Administrative Agent.
 
(d) Anything in paragraph (b) above to the contrary notwithstanding, Borrower
may not (a) request Alternate Base Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $500,000 (and any such Borrowing
exceeding such minimum amount shall be in an integral multiple of $100,000);
provided that the foregoing minimum amount shall not apply to an Alternate Base
Rate Advance that causes the aggregate amount borrowed under the Revolving
Facility to equal the full amount available for Advances hereunder, or (b) elect
Eurodollar Rate Advances for any Borrowing (i) if the aggregate amount of such
Borrowing is less than $1,000,000 (and any such Borrowing exceeding such minimum
amount shall be in an integral multiple of $100,000) or (ii) if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.4, 3.5 or 3.6.
 
(e) The Advances made by each Lender under its Commitment shall be evidenced by
that Lender’s Note.
 
(f) A Request for Borrowing shall be irrevocable upon the Administrative Agent’s
first notification thereof.



-41-



--------------------------------------------------------------------------------

 
(g) The Administrative Agent, on behalf of the Lenders, is hereby authorized to
make Borrowings available to Borrower upon fulfillment of the applicable
conditions set forth in Article 8. Upon fulfillment of such applicable
conditions, the proceeds of Borrowings shall either be credited in immediately
available funds to the Designated Deposit Account or remitted directly to one or
more third parties, as directed by Borrower in writing and approved by the
Administrative Agent. The proceeds of any Borrowing consisting of Eurodollar
Rate Advances shall be so credited or remitted on the first day of the
applicable Eurodollar Period for such Borrowings.
 
2.2 Alternate Base Rate Advances. Each request by Borrower for a Borrowing
comprised of Alternate Base Rate Advances shall be made pursuant to a Request
for Borrowing (or telephonic or other request for Borrowing referred to in the
second sentence of Section 2.1(b), if applicable) received by the Administrative
Agent, at the Administrative Agent’s Office, not later than 1:00 p.m. California
time, at least one (1) Banking Day before the requested Borrowing. All Advances
shall constitute Alternate Base Rate Advances unless properly designated as a
Eurodollar Rate Advance pursuant to Section 2.3 or 2.4.
 
2.3 Eurodollar Rate Advances.
 
(a) Each request by Borrower for a Borrowing comprised of Eurodollar Rate
Advances shall be made pursuant to a Request for Borrowing (or telephonic or
other request for Borrowing referred to in the second sentence of Section
2.1(b), if applicable) received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 11:00 a.m., California time, at
least three (3) Eurodollar Banking Days before the first day of the applicable
Eurodollar Period.
 
(b) On the date which is two (2) Eurodollar Banking Days before the first day of
the applicable Eurodollar Period, the Administrative Agent shall confirm its
determination of the applicable Eurodollar Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and the Lenders by telephone or telecopier (and if by
telephone, promptly confirmed by telecopier).
 
(c) Unless the Administrative Agent otherwise consents, Eurodollar Rate Advances
may not be outstanding under more than five (5) separate Eurodollar Periods at
any one time.
 
(d) No Borrowing comprised of Eurodollar Rate Advances may be requested during
the continuation of a Default or Event of Default.
 
(e) Nothing contained herein shall require any Lender to fund any Eurodollar
Rate Advance in the Designated Eurodollar Market.
 
2.4 Conversion and Continuation of Advances.



-42-



--------------------------------------------------------------------------------

 
(a) Optional Conversion. Borrower may on any Banking Day, upon notice given to
the Administrative Agent not later than 11:00 a.m. (California time) on the
third Eurodollar Banking Day prior to the date of a proposed Conversion if the
Conversion is into Eurodollar Rate Advances, or one Banking Day prior to the
date of a proposed Conversion if the Conversion is into Alternate Base Rate
Advances, and subject to the provisions of Sections 3.5 and 3.6, Convert all or
any portion of the Advances of one Type outstanding under the Revolving Facility
(and, in the case of Eurodollar Rate Advances, having the same Eurodollar
Period) into Advances of the other Type under the Revolving Facility; provided
that any Conversion of Eurodollar Rate Advances into Alternate Base Rate
Advances on other than the last day of a Eurodollar Period for such Eurodollar
Rate Advances shall be subject to Section 3.6(e), any Conversion of Alternate
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than $1,000,000 or integral multiples of $100,000 in excess thereof and no
Conversion of any Advances shall result in more than five (5) separate
Eurodollar Periods being outstanding under the Revolving Facility. Each such
notice of Conversion shall be made pursuant to a Request for
Continuation/Conversion and shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the aggregate amount and Type of
the Advances (and, in the case of Eurodollar Rate Advances, the Eurodollar
Period therefor) to be Converted and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Eurodollar Period for such Advances.
Each request for Conversion shall be irrevocable and binding on Borrower.
 
(b) Certain Mandatory Conversions.
 
(i) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $1,000,000 such Advances shall
automatically Convert into Alternate Base Rate Advances.
 
(ii) If Borrower shall fail to select the duration of any Eurodollar Period for
any outstanding Eurodollar Rate Advances in accordance with the provisions
contained in Section 2.1(b) and in clause (a) or (c) of this Section 2.4, each
such Eurodollar Rate Advance will automatically, on the last day of the then
existing Eurodollar Period therefor, Convert into an Alternate Base Rate
Advance.
 
(iii) Upon the occurrence and during the continuance of any Event of Default,
upon notice from the Administrative Agent to Borrower, (x) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Eurodollar
Period therefor, Convert into an Alternate Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, or to Continue,
Eurodollar Rate Advances shall be suspended.
 
(c) Continuations. Borrower may, on any Eurodollar Banking Day, upon notice
given to the Administrative Agent not later than 11:00 a.m. (California time) on
the



-43-



--------------------------------------------------------------------------------

 
third Eurodollar Banking Day prior to the date of the proposed Continuation and
subject to the provisions of Sections 3.5 and 3.6, Continue all or any portion
of the Eurodollar Rate Advances outstanding under a Facility having the same
Eurodollar Period; provided that any such Continuation shall be made only on the
last day of a Eurodollar Period for such Eurodollar Rate Advances, no
Continuation of Eurodollar Rate Advances shall be in an amount less than
$1,000,000 and no Continuation of any Eurodollar Rate Advances shall result in
more than five (5) separate Eurodollar Periods being outstanding under the
Revolving Facility. Each such notice of Continuation shall be made pursuant to a
Request for Continuation/Conversion and shall, within the restrictions specified
above, specify (i) the date of such Continuation, (ii) the aggregate amount of,
and the Eurodollar Period for, the Advances being Continued and (iii) the
duration of the initial Eurodollar Period for the Eurodollar Rate Advances
subject to such Continuation. Each notice of Continuation shall be irrevocable
and binding on Borrower.
 
2.5 Letters of Credit.
 
(a) Letters of Credit.
 
(i) Standby Letter of Credit. Subject to the terms and conditions hereof, at any
time and from time to time from the Closing Date through the Maturity Date, the
Issuing Lender shall issue such Standby Letters of Credit in Dollars under the
Revolving Facility as Borrower may request by submitting a completed Letter of
Credit Application to the Issuing Lender as provided herein; provided that
giving effect to all such Standby Letters of Credit, (i) Revolving Credit
Facility Usage does not exceed the Maximum Revolving Credit Amount minus the
then applicable Aggregate Availability Reserve Amount at such time, (ii) the
Aggregate Effective Amount under all outstanding Standby Letters of Credit shall
not exceed the Standby Letter of Credit Sublimit at such time, and (iii) as to
each relevant Lender, such Lender’s Pro Rata Share of Revolving Credit Facility
Usage does not exceed such Lender’s Commitment minus such Lender’s Pro Rata
Share of the then applicable Aggregate Availability Reserve Amount at such time.
 
(ii) Commercial Letter of Credit. On the terms and subject to the conditions
hereof, at any time and from time to time from the Closing Date through the
Maturity Date, the Issuing Lender shall issue such Commercial Letters of Credit
in Dollars under the Revolving Facility as Borrower may request by submitting a
completed Letter of Credit Application to the Issuing Lender as provided herein;
provided that giving effect to all such Commercial Letters of Credit, (i)
Revolving Credit Facility Usage does not exceed the Maximum Revolving Credit
Amount minus the then applicable Aggregate Availability Reserve Amount at such
time, (ii) the Aggregate Effective Amount under all outstanding Commercial
Letters of Credit shall not exceed the Commercial Letter of Credit Sublimit at
such time, and (iii) as to each



-44-



--------------------------------------------------------------------------------

 
relevant Lender, such Lender’s Pro Rata Share of Revolving Credit Facility Usage
does not exceed such Lender’s Commitment minus such Lender’s Pro Rata Share of
the then applicable Aggregate Availability Reserve Amount at such time.
 
Each Letter of Credit shall be in a form acceptable to the Issuing Lender.
Unless the Issuing Lender and the Requisite Lenders otherwise consent, the term
of any Standby Letter of Credit shall not exceed 365 days, and the term of any
Commercial Letter of Credit shall not exceed 180 days. Unless all the Lenders
otherwise consent in a writing delivered to the Administrative Agent, the term
of any Letter of Credit shall not extend beyond the Maturity Date. A Letter of
Credit Application shall be irrevocable absent the consent of the Issuing
Lender. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
(b) Each Letter of Credit Application shall be submitted to the Issuing Lender,
with a copy to the Administrative Agent, at least three (3) Banking Days prior
to the date upon which the related Letter of Credit is proposed to be issued.
The Administrative Agent shall promptly notify the Issuing Lender whether such
request, and the issuance of a Letter of Credit pursuant thereto, conforms to
the requirements of this Agreement. Upon issuance of a Letter of Credit, the
Issuing Lender shall promptly notify the Administrative Agent of the amount and
terms thereof. A Letter of Credit Application may be delivered to the Issuing
Lender by facsimile by a Responsible Official of Borrower, in which case
Borrower shall confirm such request by promptly delivering the signed original
Letter of Credit Application (conforming to the preceding sentence) to the
Issuing Lender. The Issuing Lender shall incur no liability whatsoever hereunder
in acting upon any Letter of Credit Application received by facsimile
purportedly made by a Responsible Official of Borrower, and Borrower hereby
agrees to indemnify the Issuing Lender from any loss, cost, expense or liability
as a result of so acting.
 
(c) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
purchased a pro rata participation in such Letter of Credit from the Issuing
Lender in proportion to that Lender’s Pro Rata Share of the Revolving Facility.
Without limiting the scope and nature of each Lender’s participation in any
Letter of Credit, each Lender shall, pro rata according to its Pro Rata Share of
the Revolving Facility, pay to the Issuing Lender through the Administrative
Agent in respect of such Lender’s participation interest promptly upon demand
the amount not reimbursed by Borrower. The obligation of each Lender to pay for
its participation interest shall be absolute and unconditional and shall not be
affected by the occurrence of an Event of Default or any other occurrence or
event. Any such payment in respect of such Lender’s participation interest shall
not relieve or otherwise impair the obligation of Borrower to reimburse the
Issuing Lender for the amount of any payment made by the Issuing Lender under
any Letter of Credit together with interest as hereinafter provided.



-45-



--------------------------------------------------------------------------------

 
(d) Borrower agrees to pay to the Issuing Lender through the Administrative
Agent an amount equal to any payment made by the Issuing Lender with respect to
each Letter of Credit within one (1) Banking Day after demand made by the
Issuing Lender therefor, together with interest on such amount from the date of
any payment made by the Issuing Lender at the rate applicable to Alternate Base
Rate Advances under the Revolving Facility for the period commencing on the date
of any such payment and continuing through the first Banking Day following such
demand and thereafter at the Default Rate. The principal amount of any such
payment shall be used to reimburse the Issuing Lender for the payment made by it
under the Letter of Credit. Upon receipt of any such reimbursement from Borrower
after a Lender has funded its participation interest, the Issuing Lender shall
pay the amount of such reimbursement to the Administrative Agent, for the
ratable benefit of those Lenders that pursuant to Section 2.5(c) have paid for
their participation interest.
 
(e) Borrower may, pursuant to a Request for Borrowing, request that Advances be
made pursuant to Section 2.1(a) to provide funds for the payment required by
Section 2.5(d). The proceeds of such Advances shall be paid directly to the
Issuing Lender to reimburse it for the payment made by it under the Letter of
Credit.
 
(f) If Borrower fails to make the payment required by Section 2.5(d) within the
time period therein set forth, in lieu of the Lenders’ requirement to pay for
their participation interest under Section 2.5(c), the Issuing Lender may unless
Borrower or any Guarantor is the subject of any proceeding under any Debtor
Relief Law (but is not required to), without notice to or the consent of
Borrower, instruct the Administrative Agent to cause Advances to be made by the
Lenders under the Revolving Facility in an aggregate amount equal to the amount
paid by the Issuing Lender with respect to that Letter of Credit and, for this
purpose, the conditions precedent set forth in Article 8 shall not apply and any
such Advances shall be deemed requested by Borrower hereunder. The proceeds of
such Advances shall be paid to the Issuing Lender to reimburse it for the
payment made by it under the Letter of Credit.
 
(g) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit; provided that the payment of
fees shall be in accordance with the Issuing Lender’s customary schedules for
such services. Without limiting any other term or condition of the Loan
Documents, the Issuing Lender shall be under no obligation to amend any Letter
of Credit if (A) the Issuing Lender would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.
 
(h) Upon the occurrence and during the continuance of an Event of Default and,
as applicable, as set forth in Section 3.1, Borrower shall deposit in an account
with the Issuing Lender (the “Letter of Credit Collateral Account”), an amount
in cash, or shall deliver to Issuing Lender a standby letter of credit issued by
a bank and having terms and conditions



-46-



--------------------------------------------------------------------------------

 
acceptable to Administrative Agent, in an amount equal to the aggregate amount
of issued and outstanding Letters of Credit as of such date. The Issuing Lender
shall retain the amounts in the Letter of Credit Collateral Account or the
standby letter of credit as security for the payment and performance of all
obligations of Borrower with respect to then outstanding Letters of Credit. In
the event any Letter of Credit is drawn on subsequent to Borrower’s satisfaction
of its obligations under this subparagraph (h), Issuing Lender may use funds in
the Letter of Credit Collateral Account or draw on the standby letter of credit
delivered hereunder to reimburse Issuing Lender for amounts paid by Issuing
Lender under such drawn Letter of Credit. Upon the cure or waiver of any Event
of Default (so long as no other Event of Default has occurred and is continuing)
or, in the case of cash collateral held pursuant to Section 3.1, when all
Letters of Credit have expired and/or are terminated, all amounts held in the
Letter of Credit Collateral Account and any letter of credit delivered pursuant
to this Section shall be returned to Borrower.
 
(i) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if:
 
(i) any order, judgment or decree of any Governmental Agency or arbitrator shall
by its terms purport to enjoin or restrain the Issuing Lender from issuing such
Letter of Credit, or any Requirement of Law applicable to the Issuing Lender or
any directive (whether or not having the force of law) from any Governmental
Agency with jurisdiction over the Issuing Lender shall require that the Issuing
Lender refrain from the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense (for which the Issuing Lender is not otherwise compensated by
Borrower hereunder) which was not applicable on the Closing Date and which the
Issuing Lender in good faith deems material to it;
 
(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender; or
 
(iii) such Letter of Credit is denominated in a currency other than Dollars.
 
(j) The obligation of Borrower to pay to the Issuing Lender the amount of any
payment made by the Issuing Lender under any Letter of Credit and to repay each
Borrowing made in connection with any Letter of Credit shall be absolute,
unconditional, and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and the other Loan Documents. Without limiting the
foregoing, Borrower’s obligations shall not be affected by any of the following
circumstances:



-47-



--------------------------------------------------------------------------------

 
(i) any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
 
(ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto,
with the written consent of Borrower executed by a Responsible Official of
Borrower;
 
(iii) the existence of any claim, counterclaim, setoff, defense, or other rights
that Borrower may have at any time against the Issuing Lender, the
Administrative Agent or any Lender, any beneficiary of the Letter of Credit (or
any Persons for whom any such beneficiary may be acting) or any other Person,
whether in connection with the Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, or any unrelated transactions;
provided that Borrower shall retain a claim against the Issuing Lender for
losses directly related to the Issuing Lender’s failure in any material respect
with its obligations under the UCP or the ISP, as the case may be, and
applicable Law or Governmental Rules;
 
(iv) any draft, demand, certificate, statement, or any other document presented
under the Letter of Credit proving to be forged, fraudulent, invalid, or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever so long as any such document reasonably appeared, on
its face, to comply with the terms and conditions of the Letter of Credit as
determined by the UCP or the ISP, as the case may be, and applicable Law or
Governmental Rules;
 
(v) payment by the Issuing Lender in good faith under the Letter of Credit
against presentation of a draft, certificate or any accompanying document which
does not strictly comply with the terms of the Letter of Credit; or any payment
made by the Issuing Lender in good faith under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;
 
(vi) the existence, character, quality, quantity, condition, packing, value or
delivery of any Property purported to be represented by documents presented in
connection with any Letter of Credit or for any difference between any such
Property and the character, quality, quantity, condition, or value of such
Property as described in such documents;
 
(vii) the time, place, manner, order or contents of shipments or deliveries of
Property as described in documents presented in connection with



-48-



--------------------------------------------------------------------------------

 
any Letter of Credit or the existence, nature and extent of any insurance
relative thereto;
 
(viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;
 
(ix) any failure or delay in notice of shipments or arrival of any Property;
 
(x) any error in the transmission of any message relating to a Letter of Credit
not caused by the Issuing Lender, or any delay or interruption in any such
message;
 
(xi) any error, neglect or default of any correspondent of the Issuing Lender in
connection with a Letter of Credit (provided that Issuing Lender shall use best
efforts to resolve any such error, neglect or default with such correspondent on
Borrower’s behalf and further agrees to use its standard policies in selecting a
correspondent);
 
(xii) any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of the Issuing Lender;
 
(xiii) so long as the Issuing Lender in good faith determines that the contract
or document appears to comply, on its face, with the terms and conditions of the
Letter of Credit, the form, accuracy, genuineness or legal effect of any
contract or document referred to in any document submitted to the Issuing Lender
in connection with a Letter of Credit; provided, however, that no such payment
shall be deemed a waiver or release by Borrower of any claim it may have against
the Issuing Lender; and
 
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower.
 
(k) The Issuing Lender shall be entitled to the protection accorded to the
Administrative Agent pursuant to Section 10.6 (subject to the standards set
forth therein), mutatis mutandis.
 
(l) Unless otherwise expressly agreed by the Issuing Lender and Borrower when a
Letter of Credit is issued (including any such agreement applicable to any
Existing Letters of Credit), (i) the ISP shall apply to each Standby Letter of
Credit, and (ii) the UCP shall apply to each Commercial Letter of Credit.



-49-



--------------------------------------------------------------------------------

 
  (m) In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application or any Letter of Credit Agreement, the terms hereof
shall control.
 
  2.6 Termination or Reduction of the Commitments.
 
   (a) Optional. Borrower may at any time or from time to time, upon not less
than three (3) Banking Days’ notice to the Administrative Agent, terminate in
whole or reduce in part the Commitments which notice shall be irrevocable;
provided that each partial reduction of the Commitments shall be in an aggregate
amount of $1,000,000 or an integral multiple of $500,000 in excess thereof;
provided, however, that:
 
(i) Borrower may not reduce the Commitments prior to the Maturity Date, if,
after giving effect to such reduction, the Revolving Facility Credit Usage then
outstanding would exceed the then applicable outstanding amount of all the
Lenders’ Commitments; and
 
(ii) Borrower may not cancel the Commitments prior to the Maturity Date, if,
after giving effect to such cancellation, any Advance, Letter of Credit or any
other payment obligation would then remain outstanding.
 
 (b) Mandatory.
 
(i) The Commitments shall be automatically and permanently reduced (1) by
$10,000,000 on June 16, 2003, (2) if the Triggering Event has occurred, by the
Final Aggregate Availability Reserve Amount on the Adjustment Date and (3) to
zero on the Maturity Date in addition to all other mandatory reductions.
 
(ii) The total aggregate amount of all the then applicable Lenders’ Commitments
shall be automatically and permanently reduced by an amount equal to the maximum
amount that would be required to be applied as a mandatory prepayment of the
Swing Line Loans and the Advances and funding of cash collateral of Letters of
Credit pursuant to Sections 3.1(d)(iii), (iv), (v) or (vi) as of the date any
such mandatory prepayment is required to be made.
 
(c) Reduction Pro Rata; No Reinstatements. Each reduction of the Commitments
shall be applied to the respective Commitments of the Lenders according to their
respective Pro Rata Shares. Commitments once terminated or reduced may not be
reinstated.
 
2.7 Administrative Agent’s Right to Assume Funds Available for Advances. Unless
the Administrative Agent shall have been notified by any relevant Lender no
later than 10:00 a.m., California time, on the Banking Day of the proposed
funding by the Administrative Agent of any Borrowing that such Lender does not
intend to make available to



-50-



--------------------------------------------------------------------------------

 
the Administrative Agent such Lender’s portion of the total amount of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of the Borrowing and
the Administrative Agent may, in reliance upon such assumption, make available
to Borrower a corresponding amount. If the Administrative Agent has made funds
available to Borrower based on such assumption and such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent promptly shall notify Borrower and Borrower shall pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover from such Lender interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to the daily
Federal Funds Rate. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitments or to prejudice any rights which the
Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.
 
2.8 Swing Line.
 
  (a) Subject to the terms and conditions of this Agreement, the Swing Line
Lender shall from time to time from the Closing Date through the day prior to
the Maturity Date make Swing Line Loans to Borrower in such amounts as Borrower
may request; provided that (a) after giving effect to such Swing Line Loan,
Revolving Credit Facility Usage does not exceed the Maximum Revolving Credit
Amount minus the then applicable Aggregate Availability Reserve Amount at such
time, (b) after giving effect to such Swing Line Loan, the Swing Line
Outstandings do not exceed the Swing Line Sublimit at such time and, (c) without
the consent of all of the Lenders, no Swing Line Loan may be made during the
continuation of an Event of Default if written notice of such Event of Default
shall have been provided to Swing Line Lender by the Administrative Agent or a
Lender sufficiently in advance of the making of such Swing Line Loan. Borrower
may borrow, repay and reborrow under this Section. Borrowings under the Swing
Line may be made in amounts which are integral multiples of $100,000 (or the
remaining availability under the Swing Line) upon telephonic request by a
Responsible Official of Borrower made to the Administrative Agent not later than
2:00 p.m., California time, on the Banking Day of the requested borrowing (which
telephonic request shall be promptly confirmed in writing by telecopier).
Promptly after receipt of such a request for borrowing, the Administrative Agent
shall provide telephonic verification to the Swing Line Lender that, after
giving effect to such request, availability for Advances will exist under
Section 2.1(a) (and such verification shall be promptly confirmed in writing by
telecopier). Each repayment of a Swing Line Loan shall be in an amount which is
an integral multiple of $100,000 (or the Swing Line Outstandings). Borrower
shall notify the Swing Line Lender of its intention to make a repayment of a
Swing Line Loan not later than 1:00 p.m. California time on the date of
repayment. If Borrower



-51-



--------------------------------------------------------------------------------

 
instructs the Swing Line Lender to debit its demand deposit account at the Swing
Line Lender in the amount of any payment with respect to a Swing Line Loan, or
the Swing Line Lender otherwise receives repayment, after 3:00 p.m., California
time, on a Banking Day, such payment shall be deemed received on the next
Banking Day. The Swing Line Lender shall promptly notify the Administrative
Agent of the Swing Loan Outstandings each time there is a change therein.
 
(b) Subject to subsection (d) below, the principal amount of all Swing Line
Loans shall be due and payable on the earlier of (i) the maturity date agreed to
by the Swing Line Lender and Borrower with respect to such Swing Line Loan
(which maturity date shall not be a date more than ten (10) consecutive Banking
Days from the date of advance thereof) or (ii) the Maturity Date.
 
(c) Upon the making of a Swing Line Loan, each Lender shall be deemed to have
purchased from the Swing Line Lender a participation therein in an amount equal
to that Lender’s Pro Rata Share of the Revolving Facility times the amount of
the Swing Line Loan. Upon demand made by the Swing Line Lender, each Lender
shall, according to its Pro Rata Share of the Revolving Facility, promptly
provide to the Swing Line Lender its purchase price therefor in an amount equal
to its participation therein. The obligation of each Lender to so provide its
purchase price to the Swing Line Lender shall be absolute and unconditional
(except only demand made by the Swing Line Lender) and shall not be affected by
the occurrence of a Default or Event of Default; provided that no Lender shall
be obligated to purchase its Pro Rata Share of (i) Swing Line Loans to the
extent that, after giving effect to such Swing Line Loan, Revolving Credit
Facility Usage exceeds the Maximum Revolving Credit Amount minus the then
applicable Aggregate Availability Reserve Amount at such time, (ii) Swing Line
Loans to the extent that, after giving effect to such Swing Line Loan, Swing
Line Outstandings exceed the Swing Line Sublimit at such time and (iii) any
Swing Line Loan made (absent the consent of all of the Lenders) during the
continuation of an Event of Default if written notice of such Event of Default
shall have been provided to Swing Line Lender by the Administrative Agent or a
Lender sufficiently in advance of the making of such Swing Line Loan. Upon
receipt of any payment from Borrower after a Lender has funded its participation
interest, the Swing Line Lender shall pay the amount of such payment to the
Administrative Agent, for the ratable benefit of those Lenders that pursuant to
this Section have paid for their participation interest (but only with respect
to periods subsequent to the date such Lender paid the Swing Line Lender its
purchase price).
 
(d) In the event that any Swing Line Loan remains outstanding for ten (10)
consecutive Banking Days, then on the next Banking Day (unless Borrower has made
other arrangements acceptable to the Swing Line Lender to repay such Swing Line
Loan, in full), Borrower shall request an Advance pursuant to Section 2.1(a)
sufficient to repay the aggregate principal amount of such Swing Line Loan
together with any and all accrued and unpaid interest with respect thereto. In
addition, the Swing Line Lender may unless Borrower or any Guarantor is the
subject of any proceeding under any Debtor Relief Law, at any time, in its sole
discretion, by written notice to Borrower and the Lenders, demand payment of the



-52-



--------------------------------------------------------------------------------

Swing Line Loans by way of an Advance in the full amount or any portion of the
Swing Line Outstandings. In each case, the Administrative Agent shall
automatically provide the respective Advances made by each Lender to the Swing
Line Lender (which the Swing Line Lender shall then apply to the Swing Line
Outstandings). In the event that Borrower fails to request an Advance within the
time specified by Section 2.2 on any such date, the Administrative Agent may,
but is not required to, without notice to or the consent of Borrower, cause
Alternate Base Rate Advances to be made by the Lenders under the Revolving
Facility in amounts which are sufficient to reduce the Swing Line Outstandings
as required above and such Advance shall be deemed requested by Borrower. The
proceeds of such Advances shall be paid directly to the Swing Line Lender for
application to the Swing Line Outstandings.
 
2.9 Security.
 
(a) Security Documents. The Advances, Swing Line Loans and Letters of Credit,
together with all other Obligations, shall be secured by the Liens created by
the Security Documents. So long as the terms thereof are in compliance with this
Agreement, each Lender Interest Rate Protection Agreement shall be secured by
the Lien of the Security Documents (a) on a pari passu basis to the extent of
the associated Termination Value, and (b) to the extent of any excess, on a
basis which is in all respects subordinated to all other Obligations.
 
(b) Further Assurances. Borrower shall, at its expense, deliver, and shall cause
each Guarantor to deliver, to the Administrative Agent such additional security
agreements, pledge agreements, Control Agreements, and other instruments,
agreements, certificates, opinions and documents (including UCC financing
statements and fixture filings) as the Administrative Agent may reasonably
request to:
 
(i) grant, perfect, maintain, protect and evidence security interests in favor
of the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any or all present and future property of Borrower and the
Guarantors which would constitute Collateral under the Security Documents prior
to the Liens or other interests of any Person, except for Permitted
Encumbrances; and
 
(ii) otherwise establish, maintain, protect and evidence the rights provided to
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, pursuant to the Security Documents.
 
Borrower shall fully cooperate with the Administrative Agent and perform all
additional acts reasonably requested by the Administrative Agent to effect the
purposes of this Section 2.9, including, without limitation, compliance with
Sections 5.14 and 6.22 hereof.



-53-



--------------------------------------------------------------------------------

 
ARTICLE 3
 
PAYMENTS AND FEES
 
3.1 Principal and Interest.
 
(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth or provided for herein before and
after any Default, before and after maturity, before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law,
with interest on overdue interest at the Default Rate to the fullest extent
permitted by applicable Laws.
 
(b) Interest accrued on each Alternate Base Rate Advance (including each Swing
Line Loan) shall be due and payable in arrears on each Quarterly Payment Date.
Except as otherwise provided in Section 3.7, the unpaid principal amount of any
Alternate Base Rate Advance (including any Swing Line Loan) shall bear interest
at a fluctuating rate per annum equal to the Alternate Base Rate plus the
Applicable Alternate Base Rate Margin. Each change in the interest rate under
this Section 3.1(b) due to a change in the Alternate Base Rate shall take effect
simultaneously with the corresponding change in the Alternate Base Rate. The
Swing Line Lender shall be responsible for invoicing Borrower for interest on
the Swing Line Loans. The interest payable on Swing Line Loans is solely for the
account of the Swing Line Lender (subject to Section 2.8(c)).
 
(c) Interest accrued on each Eurodollar Rate Advance which is for a term of
three months or less shall be due and payable on the last day of the related
Eurodollar Period. Interest accrued on each other Eurodollar Rate Advance shall
be due and payable on the date which is three months after the date such
Eurodollar Rate Advance was made (and, in the event that all of the Lenders have
approved a Eurodollar Period of longer than six months, every three months
thereafter through the last day of the Eurodollar Period) and on the last day of
the related Eurodollar Period. Except as otherwise provided in Section 3.7, the
unpaid principal amount of any Eurodollar Rate Advance shall bear interest at a
rate per annum equal to the Eurodollar Rate for that Eurodollar Rate Advance
plus the Applicable Eurodollar Rate Margin.
 
(d) If not sooner paid, the principal amount of the Indebtedness under this
Agreement shall be payable as follows:
 
 (i) the amount, if any, by which the Revolving Credit Facility Usage at any
time exceeds the Maximum Revolving Credit Amount minus the then applicable
Aggregate Availability Reserve Amount at such time shall be payable immediately,
such prepayments shall be applied to the principal amount of the Indebtedness
under this Agreement in the following order: (A) first, all then outstanding
principal in connection with the Swing Line Loans to



-54-



--------------------------------------------------------------------------------

the extent Swing Line Loans in a sufficient amount are then outstanding, (B)
second, all then outstanding principal in connection with all other Advances to
the extent Advances in a sufficient amount are then outstanding and (C)
otherwise, cash collateralize the Obligations in an amount equal to the then
outstanding Letters of Credit in the manner set forth in Section 2.5(h), in an
aggregate amount equal to such excess;
 
(ii) the principal amount of the Indebtedness under this Agreement shall in any
event be due and payable on the Maturity Date;
 
(iii) if any Disposition of any assets of Borrower, Parent or any Subsidiary
occurs including any Disposition of any assets that have not been replaced by
assets of similar type as contemplated in the definition of Disposition but
excluding (i) any Disposition permitted under Section 6.3(a), (c) and (d) and
(ii) for each Fiscal Year up to $1,000,000 of aggregate Net Proceeds realized
from Dispositions permitted under Section 6.3(b), Borrower shall thereupon
prepay the principal amount of the Indebtedness under this Agreement in an
aggregate amount equal to one hundred percent (100%) of the Net Proceeds of such
Disposition, such prepayments shall be applied to the principal amount of the
Indebtedness under this Agreement in the following order: (A) first, all then
outstanding principal in connection with the Swing Line Loans to the extent
Swing Line Loans in a sufficient amount are then outstanding, (B) second, all
then outstanding principal in connection with all other Advances to the extent
Advances in a sufficient amount are then outstanding and (C) otherwise, cash
collateralize the Obligations in an amount equal to the then outstanding Letters
of Credit in the manner set forth in Section 2.5(h);
 
(iv) upon the incurrence by Borrower, Parent or any of their Subsidiaries of any
Indebtedness, other than Indebtedness incurred pursuant to Section 6.10(a), (b),
(c), (d), (e), (g) or (h), Borrower shall thereupon prepay the principal amount
of the Indebtedness under this Agreement in an aggregate amount equal to one
hundred percent (100%) of the Net Proceeds of such Indebtedness, such
prepayments shall be applied to the principal amount of the Indebtedness under
this Agreement in the following order: (A) first, all then outstanding principal
in connection with the Swing Line Loans to the extent Swing Line Loans in a
sufficient amount are then outstanding, (B) second, all then outstanding
principal in connection with all other Advances to the extent Advances in a
sufficient amount are then outstanding and (C) otherwise, cash collateralize the
Obligations in an amount equal to the then outstanding Letters of Credit in the
manner set forth in Section 2.5(h);
 
(v) upon the date of receipt by Borrower, Parent or their Subsidiaries or any of
their Affiliates (or, if applicable, the Administrative



-55-



--------------------------------------------------------------------------------

Agent’s receipt as loss payee under any policy of insurance) of the proceeds of
insurance (excluding business interruption insurance), condemnation award or
other compensation in respect of any Casualty Event affecting any portion of the
assets of Borrower, Parent, their Subsidiaries or any one or more of them if, in
each case, Borrower has decided not to repair or replace such Property or to the
extent has not otherwise re-invested such proceeds in accordance with this
Agreement in the business of any Party within 270 days of the occurrence of such
Casualty Event, Borrower shall thereupon prepay the principal amount of the
Indebtedness under this Agreement in an aggregate amount equal to one hundred
percent (100%) of the Net Proceeds of such Casualty Event not previously applied
to the repair or replacement of such Property or otherwise re-invested as
described above, such prepayments shall be applied to the principal amount of
the Indebtedness under this Agreement in the following order: (A) first, all
then outstanding principal in connection with the Swing Line Loans to the extent
Swing Line Loans in a sufficient amount are then outstanding, (B) second, all
then outstanding principal in connection with all other Advances to the extent
Advances in a sufficient amount are then outstanding and (C) otherwise, cash
collateralize the Obligations in an amount equal to the then outstanding Letters
of Credit in the manner set forth in Section 2.5(h); provided, however, that if
an Event of Default has occurred and is continuing at the time of receipt by
Borrower, Parent, their Subsidiaries or any one or more of them or their
Affiliates (or the Administrative Agent’s receipt as loss payee under any policy
of insurance) of such Net Proceeds or if an Event of Default occurs before all
such funds are expended, the Advances shall be due and payable in an amount
equal to the Net Proceeds from such Casualty Events and, to the extent there are
insufficient Advances, the Obligations shall be cash collateralized, in each
case as set forth above and any Net Proceeds from such Casualty Events shall be
immediately paid to the Administrative Agent for the account of the Lenders;
 
(vi) if, at any time after the Closing Date that the ratio of Funded Debt as of
the last day of the most recently ended Fiscal Quarter plus six times Rental
Expense for Parent and its Subsidiaries on a consolidated basis for the twelve
month period then ended to EBITDAR for Parent and its Subsidiaries on a
consolidated basis for the twelve month period then ended (the “Leverage Ratio”)
exceeds 3.00 to 1.00 (the “Target Leverage Ratio”), Borrower, Parent or any of
their Subsidiaries issues or sells any Securities, Borrower shall, immediately
upon such issuance or sale, prepay the principal amount of the Indebtedness
under this Agreement in an aggregate amount equal to the lesser of fifty percent
(50%) of the Net Proceeds of such Securities and that amount that, if it had
been applied as a prepayment of Funded Debt on the last day of the most recently
ended Fiscal Quarter, would have caused the Leverage Ratio to equal the Target
Leverage Ratio; such prepayments shall be applied to the principal amount of the
Indebtedness under this Agreement in the following



-56-



--------------------------------------------------------------------------------

 
order: (A) first, all then outstanding principal in connection with the Swing
Line Loans to the extent Swing Line Loans in a sufficient amount are then
outstanding, (B) second, all then outstanding principal in connection with all
other Advances to the extent Advances in a sufficient amount are then
outstanding and (C) otherwise, cash collateralize the Obligations in an amount
equal to the then outstanding Letters of Credit in the manner set forth in
Section 2.5(h);
 
     (e) Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under Section 3.1(d), (A) a certificate signed by the chief
financial officer of Borrower setting forth in reasonable detail the calculation
of the amount of such prepayment and (B) to the extent practicable, at least
three (3) Banking Days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date and the Type and principal amount
of each Advance (or portion thereof) to be prepaid. In the event that Borrower
shall subsequently determine that the actual amount was greater than the amount
set forth in such certificate, Borrower shall promptly make an additional
prepayment of the Advances (and/or, if applicable, the Commitments shall be
permanently reduced) in an amount equal to the amount of such excess, and
Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate signed by the chief financial officer of Borrower demonstrating the
derivation of the additional amount resulting in such excess.
 
     (f) The principal amount of the Indebtedness under this Agreement may, at
any time and from time to time, voluntarily be paid or prepaid in whole or in
part without premium or penalty, except that with respect to any voluntary
prepayment under this subsection, (i) any partial prepayment of any Eurodollar
Rate Advance shall be not less than $1,000,000 and shall be an integral multiple
of $100,000 and any partial prepayment of any Alternate Base Rate Advance shall
be not less than $500,000 and shall be an integral multiple of $100,000, (ii)
the Administrative Agent shall have received a Notice of Payment/Prepayment of
any prepayment by 9:00 a.m. California time on the date that is (x) in the case
of a Eurodollar Rate Advance three (3) Banking Days before the date of
prepayment and (y) in the case of an Alternate Base Rate Advance, one (1)
Banking Day before the date of prepayment, which notice shall identify the date
and amount of the prepayment and the Advance(s) being prepaid, (iii) each
prepayment of principal on any Eurodollar Rate Advance shall be accompanied by
payment of interest accrued to the date of payment on the amount of principal
paid, and (iv) any payment or prepayment of all or any part of any Eurodollar
Rate Advance on a day other than the last day of the applicable Eurodollar
Period shall be subject to Section 3.6(e).
 
3.2 Unused Revolving Facility Commitment Fee. From the Closing Date through the
Maturity Date, Borrower shall pay to the Administrative Agent, for the ratable
accounts of the applicable Lenders in accordance with their respective Pro Rata
Shares, a commitment fee equal to the Applicable Commitment Fee Margin times the
average daily amount by which the Maximum Revolving Credit Amount exceeds the
sum of (a) the aggregate principal amount then outstanding Advances (exclusive
of all Swing Line Outstandings) plus (b) the



-57-



--------------------------------------------------------------------------------

Aggregate Effective Amount under all outstanding Letters of Credit. The
commitment fee shall be payable quarterly in arrears on each Quarterly Payment
Date.
 
3.3 Arrangement Fee; Agency Fee etc. Borrower shall pay to Wells Fargo the fees
in the amounts and at such times heretofore agreed upon and set forth in the Fee
Letter. Such fees are fully earned as of the due date thereof and are
non-refundable.
 
3.4 Letter of Credit Fees. With respect to each Letter of Credit, Borrower shall
pay the following fees:
 
(a) Letters of Credit.
 
(i) Standby Letters of Credit. Concurrently with the issuance of each Standby
Letter of Credit and on each Quarterly Payment Date thereafter so long as such
Standby Letter of Credit shall remain outstanding, to the Administrative Agent
for the ratable accounts of the Lenders in accordance with their respective Pro
Rata Shares, a Standby Letter of Credit fee in an amount equal to the product of
the then Applicable Letter of Credit Fee Rate times the then outstanding undrawn
amount of such Standby Letter of Credit, for the period commencing on such
payment date and ending on the next succeeding Quarterly Payment Date or for the
remaining term of such Standby Letter of Credit, whichever is shorter;
 
(ii) Commercial Letters of Credit. Concurrently with the issuance of each
Commercial Letter of Credit, to the Administrative Agent for the ratable
accounts of the Lenders in accordance with their respective Pro Rata Shares, a
one-time Commercial Letter of Credit fee equal to 0.25% (25 basis points) of the
stated amount of such Commercial Letter of Credit; provided, however, that the
applicable Commercial Letter of Credit fee payable in connection with the
original issuance of any Commercial Letter of Credit (and on each anniversary
date thereof if such Commercial Letter of Credit is renewed or extended) shall
be no less than $250; and
 
(b) concurrently with the issuance of each Letter of Credit, and on each
Quarterly Payment Date thereafter so long as such Letter of Credit shall remain
outstanding, to the Issuing Lender for its own account, a fronting fee equal to
0.125% (12.5 basis points) on the face amount of such Letter of Credit.
 
Computation of Letter of Credit fees shall be calculated based on a year of 360
days. In addition to the foregoing, in connection with a Letter of Credit and
activity relating thereto, Borrower also shall pay amendment, transfer,
issuance, negotiation and such other fees as the Issuing Lender normally
charges, in the amounts set forth from time to time as the Issuing Lender’s
published scheduled fees for such services. Each of the fees payable with
respect to Letters of Credit under this Section is earned when due and is
nonrefundable. Each of the



-58-



--------------------------------------------------------------------------------

foregoing fees shall be applicable to the Existing Letters of Credit from and
after the Closing Date.
 
3.5 Increased Commitment Costs. If any Lender shall determine in good faith that
the introduction after the Closing Date of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein or any change in
the interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its Eurodollar Lending Office) or any
corporation controlling such Lender, with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
central bank or other authority not imposed as a result of such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines in good faith that the amount of
such capital is increased, or the rate of return on capital is reduced, as a
consequence of its obligations under this Agreement, then, within five (5) days
after demand of such Lender, Borrower shall pay to such Lender, from time to
time as specified in good faith by such Lender, additional amounts sufficient to
compensate such Lender in light of such circumstances; provided that (i) Lenders
notify Borrower of such changes within 180 days after their occurrence, and (ii)
Lenders are generally making claims for compensation for such changes against
other similarly situated borrowers. Payments by Borrower under this subsection
shall not include (A) Income Taxes attributable to Lenders, and (B) any
withholding taxes or other taxes based on gross income imposed by the United
States of America on any Lender for any period with respect to which it has
failed to provide Borrower with the appropriate form or forms required by
Section 3.11(e), to the extent such forms are then required by applicable Laws.
Each Lender shall promptly notify Borrower and the Administrative Agent of any
event of which it has actual knowledge, occurring after the Closing Date, that
will entitle such Lender to compensation pursuant to this Section and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to it in any material
respect. Any Lender demanding compensation under this Section shall include with
its demand a statement setting forth in reasonable detail the basis upon which
it has been determined that such compensation is due from Borrower, the
calculation of the amount of compensation to be paid to it hereunder, which
calculation shall be conclusive and binding, absent demonstrable error. In
determining such amount such Lender may use any reasonable averaging and
attribution methods. Each Lender’s determination of such amounts shall be
conclusive in the absence of manifest error.
 
3.6 Eurodollar Costs and Related Matters.
 
(a) In the event that any Governmental Agency imposes on any Lender after the
Closing Date any reserve or comparable requirement (including any emergency,
supplemental or other reserve but excluding any such amount included in the
calculation of



-59-



--------------------------------------------------------------------------------

the Eurodollar Rate) with respect to the Eurodollar Obligations of that Lender,
Borrower shall pay that Lender within five (5) days after demand all amounts
necessary to compensate such Lender (determined as though such Lender’s
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advances in the
Designated Eurodollar Market) in respect of the imposition of such reserve
requirements (provided that Borrower shall not be obligated to pay any such
amount which arose prior to the date which is 180 days preceding the date of
such demand or is attributable to periods prior to the date which is 180 days
preceding the date of such demand and shall not be obligated to pay any such
amount unless such Lender is generally making claims for compensation for such
imposition against other similarly situated borrowers). Any Lender’s
determination of such amount shall be conclusive in the absence of manifest
error.
 
(b) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance:
 
(i) shall subject any Lender or its Eurodollar Lending Office to any tax, duty
or other charge or cost with respect to any Eurodollar Rate Advance, any of its
Notes evidencing Eurodollar Rate Advances or its obligation to make Eurodollar
Rate Advances, or shall change the basis of taxation of payments to any Lender
attributable to the principal of or interest on any Eurodollar Rate Advance or
any other amounts due under this Agreement in respect of any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Advances or its obligation
to make Eurodollar Rate Advances, excluding (A) Income Taxes and (B) any
withholding taxes or other taxes based on gross income imposed by the United
States of America for any period with respect to which it has failed to provide
Borrower with the appropriate form or forms required by Section 3.11(e), to the
extent such forms are then required by applicable Laws;
 
(ii) shall impose, modify or deem applicable any reserve not applicable or
deemed applicable on the date hereof (including any reserve imposed by the
Federal Reserve Board, special deposit, capital or similar requirements against
assets of, deposits with or for the account of, or credit extended by, any
Lender or its Eurodollar Lending Office, but excluding any such amount included
in the calculation of the Eurodollar Rate); or
 
(iii) shall impose on any Lender or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition affecting any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Advances, its obligation to
make Eurodollar Rate Advances or this Agreement, or shall otherwise affect any
of the same;
 
and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its Eurodollar Lending Office of
making or maintaining any



-60-



--------------------------------------------------------------------------------

Eurodollar Rate Advance or in respect of any Eurodollar Rate Advance, any of its
Notes evidencing Eurodollar Rate Advances or its obligation to make Eurodollar
Rate Advances or reduces the amount of any sum received or receivable by such
Lender or its Eurodollar Lending Office with respect to any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Advances or its obligation
to make Eurodollar Rate Advances (assuming such Lender’s Eurodollar Lending
Office had funded 100% of its Eurodollar Rate Advances in the Designated
Eurodollar Market), then, within five (5) Banking Days after demand by such
Lender (with a copy to the Administrative Agent), Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduction (determined as though such Lender’s Eurodollar
Lending Office had funded 100% of its Eurodollar Rate Advances in the Designated
Eurodollar Market); provided that Borrower shall not be obligated to pay any
such amount (i) which arose prior to the date which is 180 days preceding the
date of such demand or is attributable to periods prior to the date which is 180
days preceding the date of such demand and shall not be obligated to pay any
such amount unless such Lender is generally making claims for compensation for
any of the items listed in clauses (i), (ii) or (iii) above against other
similarly situated borrowers. Payments by Borrower under this subsection shall
not include (A) Income Taxes attributable to Lenders, and (B) any withholding
taxes or other taxes based on gross income imposed by the United States of
America on any Lender for any period with respect to which it has failed to
provide Borrower with the appropriate form or forms required by Section 3.11(e),
to the extent such forms are then required by applicable Laws. A statement of
any Lender claiming compensation under this subsection shall be conclusive in
the absence of manifest error.
 
(c) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance shall, in the good faith opinion of any Lender, make it
unlawful or impossible for such Lender or its Eurodollar Lending Office to make,
maintain or fund its portion of any Borrowing consisting of Eurodollar Rate
Advances, or materially restrict the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the Designated Eurodollar Market, or to
determine or charge interest rates based upon the Eurodollar Rate, then such
Lender’s obligation to make Eurodollar Rate Advances shall be suspended for the
duration of such illegality or impossibility and the Administrative Agent
forthwith shall give notice thereof to the other Lenders and Borrower. Upon
receipt of such notice, the outstanding principal amount of such Lender’s
affected Eurodollar Rate Advances, automatically shall be converted to Alternate
Base Rate Advances on either (i) the last day of the Eurodollar Period(s)
applicable to such Eurodollar Rate Advances if such Lender may lawfully continue
to maintain and fund such Eurodollar Rate Advances to such day(s) or (ii)
immediately if such Lender may not lawfully continue to fund and maintain such
Eurodollar Rate Advances to such day(s) and any interest accrued up to the date
of such conversion shall be paid on the next Quarterly Payment Date. Each Lender
agrees to endeavor promptly to notify Borrower of any event of which it has
actual knowledge, occurring after the Closing Date, which will cause such Lender
to notify Borrower as set forth in the first sentence of this Section, and
agrees to designate a different Eurodollar Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender. In the
event that any Lender is



-61-



--------------------------------------------------------------------------------

unable, for the reasons set forth above, to make, maintain or fund any
Eurodollar Rate Advance, such Lender shall fund such Eurodollar Dollar Rate
Advance as an Alternate Base Rate Advance for the same period of time, and such
amount shall be treated in all respects as an Alternate Base Rate Advance. In
the event that any Lender’s obligation to make Eurodollar Rate Advances has been
suspended under this Section, such Lender shall promptly notify the
Administrative Agent and Borrower of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension.
 
(d) If, with respect to any proposed Borrowing comprised of Eurodollar Rate
Advances:
 
(i) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Lenders, deposits in Dollars (in the
applicable amounts) are not being offered to any Lender in the Designated
Eurodollar Market for the applicable Eurodollar Period; or
 
(ii) the Requisite Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent (A) does not represent the
effective pricing to such Lenders for deposits in Dollars in the Designated
Eurodollar Market in the relevant amount for the applicable Eurodollar Period,
or (B) will not adequately and fairly reflect the cost to such Lenders of making
the applicable Eurodollar Rate Advances;
 
then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Lenders, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Lenders to make any future Eurodollar Rate Advances shall be suspended.
Each Lender shall promptly notify the Administrative Agent and Borrower of the
cessation of the circumstances described in clause (d)(ii) above, and the
Administrative Agent shall promptly notify Borrower when the circumstances
described in clause (d)(i) above no longer apply and shall promptly notify
Borrower when the Requisite Lenders have notified the Administrative Agent of
the cessation of the circumstances described in clause (d)(ii) above. Upon such
notice from the Administrative Agent, the restrictions set forth in this
subsection 3.6(d) shall no longer apply.
 
(e) Upon payment or prepayment of any Eurodollar Rate Advance on a day other
than the last day in the applicable Eurodollar Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
Borrower (for a reason other than the breach by a Lender of its obligation
pursuant to Section 2.1(a)) to borrow on the date or in the amount specified for
a Borrowing comprised of Eurodollar Rate Advances in any Request for Borrowing,
Borrower shall pay to the appropriate Lender within five (5) Banking Days after
demand a prepayment fee or failure to borrow fee, as the case may be (determined
as though 100% of the Eurodollar Rate Advance had been funded in the Designated
Eurodollar Market) equal to the sum of:



-62-



--------------------------------------------------------------------------------

 
(1) $250; plus
 
(2) the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the Eurodollar Rate plus the Applicable
Eurodollar Rate Margin if that amount had remained or been outstanding through
the last day of the applicable Eurodollar Period exceeds (ii) the interest that
such Lender could recover by placing such amount on deposit in the Designated
Eurodollar Market for a period beginning on the date of the prepayment or
failure to borrow and ending on the last day of the applicable Eurodollar Period
(or, if no deposit rate quotation is available for such period, for the most
comparable period for which a deposit rate quotation may be obtained); plus
 
(3) all out-of-pocket expenses incurred by such Lender reasonably attributable
to such payment, prepayment or failure to borrow.
 
Each Lender’s determination of the amount of any prepayment fee payable under
this Section shall be conclusive in the absence of manifest error.
 
(f) Each Lender agrees to endeavor promptly to notify Borrower of any event of
which it has actual knowledge, occurring after the Closing Date, which will
entitle such Lender to compensation pursuant to clause (a) or clause (b) of this
Section, and agrees to designate a different Eurodollar Lending Office if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. Any request for compensation by a Lender under
this Section shall set forth the basis upon which it has been determined that
such an amount is due from Borrower, a reasonably detailed calculation of the
amount due.
 
3.7 Late Payments and Default Rate. If all or any portion of the Obligations or
any installment of principal or interest or any fee or cost or other amount
payable under any Loan Document to the Administrative Agent or any Lender is not
paid when due, it shall thereafter bear interest at a fluctuating interest rate
per annum at all times equal to the sum of the interest rate otherwise
applicable thereto hereunder (or, if no interest rate is otherwise applicable
thereto hereunder, the Alternate Base Rate) plus 2.00% (the “Default Rate”), to
the fullest extent permitted by applicable Laws. While any Event of Default
exists, at the option of the Requisite Lenders, Borrower shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
Law) on the principal amount of all outstanding Obligations, at the Default
Rate, to the fullest extent permitted by Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be compounded
monthly, on the last day of each calendar month, to the fullest extent permitted
by applicable Laws.
 
3.8 Computation of Interest and Fees. Computation of interest on Alternate Base
Rate Advances and all fees under this Agreement (other than Letter of Credit
fees) shall be



-63-



--------------------------------------------------------------------------------

calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed; computation of interest on Eurodollar Rate
Advances shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed. Borrower acknowledges that such latter calculation
method will result in a higher yield to the Lenders than a method based on a
year of 365 or 366 days. Interest shall accrue on each Advance for the day on
which the Advance is made; interest shall not accrue on an Advance, or any
portion thereof, for the day on which the Advance or such portion is paid. Any
Advance that is repaid on the same day on which it is made shall bear interest
for one day. Notwithstanding anything in this Agreement to the contrary,
interest in excess of the maximum amount permitted by applicable Laws shall not
accrue or be payable hereunder or under the Notes, and any amount paid as
interest hereunder or under the Notes which would otherwise be in excess of such
maximum permitted amount shall instead be treated as a payment of principal.
 
3.9 Non-Banking Days. Except as otherwise specifically provided herein, if any
payment to be made by Borrower or any other Party under any Loan Document shall
come due on a day other than a Banking Day, payment shall instead be considered
due on the next succeeding Banking Day and the extension of time shall be
reflected in computing interest and fees.
 
3.10 Manner and Treatment of Payments.
 
(a) Each payment hereunder (except payments pursuant to Sections 3.4, 3.5, 3.6,
11.3, 11.11 and 11.21) or on the Notes or under any other Loan Document shall be
made to the Administrative Agent at the Administrative Agent’s Office, in
immediately available funds not later than 11:00 a.m. California time, on the
day of payment (which must be a Banking Day). All payments received after such
time, on any Banking Day, shall be deemed received on the next succeeding
Banking Day. The amount of all payments received by the Administrative Agent for
the account of each Lender shall be immediately paid by the Administrative Agent
to the applicable Lender in immediately available funds and, if such payment was
received by the Administrative Agent by 11:00 a.m., California time, on a
Banking Day and not so made available to the account of a Lender on that Banking
Day, the Administrative Agent shall reimburse that Lender for the cost to such
Lender of funding the amount of such payment at the Federal Funds Rate. All
payments shall be made in lawful money of the United States of America and shall
be made without setoff, counterclaim or deduction of any kind.
 
(b) Borrower hereby authorizes the Administrative Agent to debit the Designated
Deposit Account to effect any payment due to the Lenders or the Administrative
Agent pursuant to this Agreement. Any resulting overdraft in the Designated
Deposit Account shall be payable by Borrower to the Administrative Agent on the
next following Banking Day.



-64-



--------------------------------------------------------------------------------

 
   (c) Each payment or prepayment on account of any Borrowing shall be applied
pro rata according to the outstanding Advances made by each Lender comprising
such Borrowing.
 
   (d) Each Lender shall use its best efforts to keep a record (in writing or by
an electronic data entry system) of Advances made by it and payments received by
it with respect to its Note and, subject to Section 10.6(g), such record shall,
as against Borrower, be presumptive evidence of the amounts owing.
Notwithstanding the foregoing sentence, the failure by any Lender to keep such a
record shall not affect Borrower’s obligation to pay the Obligations.
 
    3.11 Taxes.
 
   (a) Any and all payments by or for the account of Borrower hereunder, or in
respect of the Notes or any other Loan Document, shall be made free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding Income Taxes imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction imposing such tax levy, impost or withholding
or any political subdivision or taxing authority thereof or therein, other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, the Notes or other Loan Documents, (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes or any other Loan Document
being hereinafter referred to as “Taxes”). If Borrower shall be required by law
to deduct or withhold any Taxes from or in respect of any sum payable hereunder
or under any Note or other Loan Documents to any Lender or the Administrative
Agent, (i) the sum payable by Borrower shall be increased as may be necessary so
that after Borrower and such Lender, as the case may be, have made all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 3.11) such Lender or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii)
Borrower shall make all such deductions or withholdings and (iii) Borrower shall
pay the full amount deducted or withheld to the relevant taxation authority or
other authority in accordance with applicable Law.
 
   (b) In addition, Borrower shall pay to the relevant taxing authority in
accordance with applicable Law, and indemnify and hold the Administrative Agent
and Lenders harmless from, any present or future stamp, documentary, excise,
property or similar taxes, charges or levies that arise from the delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, the Notes, the Letters of Credit or any other Loan Document
(hereinafter referred to as “Other Taxes”).



-65-



--------------------------------------------------------------------------------

 
   (c) Borrower shall indemnify each Lender and the Administrative Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 3.11, imposed on or paid by such Lender or the Administrative
Agent (as the case may be) and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within thirty (30) days from the date such Lender
or the Administrative Agent (as the case may be) makes written demand therefor,
which demand shall contain a reasonably detailed statement of the basis and
calculation of the amount demanded.
 
   (d) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes pursuant to Section 3.11(a) or (b), Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.6, the original
or a certified copy of a receipt evidencing such payment, to the extent that
such receipt is issued therefor or such other written proof of payment thereof
that is reasonably satisfactory to the Administrative Agent.
 
   (e) On or before the Closing Date (or on or before accepting an assignment or
receiving a participation interest herein pursuant to Section 11.8, if
applicable) and on or before the date, if any, such Lender (or participant, as
applicable) changes its applicable lending office by designating a different
lending office (a “New Lending Office”), and from time to time thereafter as
reasonably requested in writing by Administrative Agent or Borrower (but only so
long thereafter as such Lender or participation holder remains lawfully able to
do so): (i) each Lender, and each holder of a participation interest herein,
that is a United States person that is not a “domestic” corporation (as defined
in Section 7701 of the Code) shall provide each of the Administrative Agent and
Borrower with one original Internal Revenue Service Form W-9, or any successor
or other form prescribed by the Internal Revenue Service, properly completed and
duly executed by a Responsible Official, and satisfactory to the Administrative
Agent and Borrower; and (ii) each Lender, and each holder of a participation
interest herein, that is organized under the laws of a jurisdiction outside the
United States shall provide each of the Administrative Agent and Borrower with
either: (A) two original Internal Revenue Service Forms W-8ECI, W-8BEN or
W-8IMY, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, properly completed and duly executed by a Responsible
Official, and satisfactory to the Administrative Agent and Borrower, or (B) a
certificate that it is not (I) a “bank” (as defined in Section 881(c)(3)(A) of
the Code), (II) a ten-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of Borrower or (III) a controlled foreign corporation
related to Borrower (within the meaning of Section 864(d)(4) of the Code), and
two original Internal Revenue Service Form W-8BEN or Form W-8IMY, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, properly completed and duly executed by a Responsible Official,
satisfactory to the Administrative Agent and Borrower. Each Lender and holder of
a participation interest herein shall deliver such new forms and documents
prescribed by the Internal Revenue Service upon the expiration or obsolescence
of any previously delivered forms or other documents referred to in this
Section, or after the occurrence of any event requiring a change in the most
recent forms or other documents



-66-



--------------------------------------------------------------------------------

delivered by such Lender or holder. Such Lender or holder shall promptly provide
written notice to each of the Administrative Agent and Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered form or other document (or any other form of certification adopted by
the Internal Revenue Service for such purpose). In the event that Borrower or
the Administrative Agent becomes aware that a participation has been granted
pursuant to Section 11.8(e) to a financial institution, then, upon request made
by Borrower or the Administrative Agent to the Lender that granted such
participation, such Lender shall cause such participant financial institution to
deliver the same documents and information to Borrower and the Administrative
Agent as would be required under this Section if such financial institution were
a Lender. Each Lender (and each participant, as applicable) providing one or
more forms or certificates pursuant to this paragraph (e) hereby represents,
covenants and warrants the accuracy of the information provided therein.
 
   (f) Borrower shall not be required to pay any additional amounts or any
indemnification pursuant to paragraph (a) or (c) above to the extent that (i)
the obligation to withhold any amounts with respect to such Taxes existed on the
date such Lender became a party to this Agreement or, with respect to a
participant, the date such participant received a participation interest herein
pursuant to Section 11.8(e), or, with respect to payments to a New Lending
Office, the date such Lender (or participant, as applicable) designated such New
Lending Office; provided, however, that clause (i) of this paragraph (f) shall
not apply (x) to any Lender (or participant, as applicable) or New Lending
Office that becomes a Lender (or participant, as applicable) or New Lending
Office as a result of any assignment, participation, transfer or designation
made at the request of Borrower or (y) to the extent the additional amounts
owing to any Lender (or participant, as applicable) that becomes a Lender (or
participant, as applicable) as a result of any assignment, participation or
transfer or to any Lender (or participant, as applicable), acting through a New
Lending Office, would be entitled to receive (without regard to this paragraph
(f)) do not exceed the additional amounts or indemnification that the Person
making the assignment, participation, transfer or designation to such Lender (or
participant, as applicable) or such New Lending Office would have been entitled
to receive in the absence of such assignment, participation, transfer or
designation, or (ii) the obligation to pay such indemnification or additional
amounts would not have arisen but for a failure by such Lender (or participant,
as applicable) to comply with the provisions of paragraph (e) above or (iii)
such Lender (or participant, as applicable) or New Lending Office is treated as
a “conduit entity” within the meaning of U.S. Treasury Regulations Section
1.881-3, as in effect on the Closing Date; provided, however, that clause (iii)
of this paragraph (f) shall not apply to the extent the additional amounts owing
to any Lender (or participant, as applicable) that is so treated as a “conduit
entity” do not exceed the additional amounts or indemnification that the
financing entity (within the meaning of Treasury Regulations Section
1.881-3(a)(2) or any successor provision) or the Person who established or
sponsored such Lender (or participant, as applicable) would have been entitled
to receive if such financing entity or such Person had been a Lender under this
Agreement as of the date such Lender had become a party to this Agreement.



-67-



--------------------------------------------------------------------------------

 
 (g) Each Lender (and participant, as applicable) agrees that, in the event of a
payment of an increased amount with respect to such Lender or participant
pursuant to paragraph (a) above or a demand for indemnification pursuant to
paragraph (c) above, Borrower shall have the right, upon notice to the
Administrative Agent and such Lender (or participant), to require such Lender
(or participant) to use reasonable efforts to designate a New Lending Office for
funding or booking its Loan under this Agreement or to assign its rights and
obligations under this Agreement to another of its offices, branches or
affiliates if such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to paragraphs (a) or (c) above in the future, and (ii)
would not subject such Lender (or participant) to any unreimbursed costs or
expenses and (iii) would not, in such Lender’s (or participant’s) reasonable
judgment, otherwise be disadvantageous to such Lender (or participant).
 
 (h) Any Lender (or participant, as applicable) that becomes aware that it is
entitled to receive a refund (whether by way of a direct payment or by offset)
that such Lender (or participant, as applicable) can reasonably determine is
allocable to or resulting from any increase in the amounts paid by Borrower or
any indemnification by Borrower under paragraph (a) or (c) above, respectively,
shall promptly notify Borrower of the availability of such refund and shall,
within thirty (30) days after the receipt of a request from Borrower, apply for
such refund with Borrower being responsible for any incremental costs associated
with such refund request. If any Lender (or participant, as applicable) receives
any such refund (as described in the preceding sentence), so long as no Default
or Event of Default has occurred and is continuing, it shall promptly pay the
amount of such refund (together with any interest received thereon) to Borrower;
provided, however, that Borrower, upon the request of the applicable Lender (or
participant), shall promptly repay the amount paid over to Borrower in the event
such Lender (or participant) is required to repay such refund to the applicable
authority.
 
 (i) Nothing contained in this Section 3.11 shall require any Lender or the
Administrative Agent to make available any of its tax returns or any other
information that it deems to be confidential or proprietary. Nothing herein
contained shall interfere with the rights of each Lender to arrange its tax
affairs in whatever manner it thinks fit and, in particular, each Lender shall
be under no obligation to claim credit, relief, remission or repayment from or
against its corporate profits or similar tax liability in respect of the amount
of such deduction or withholding in priority to any other claims, reliefs,
credits or deductions available to it or to disclose any information relating to
its tax affairs.
 
3.12 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Advance in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Advance in any particular place or manner.
 
3.13 Failure to Charge Not Subsequent Waiver. Any decision by the Administrative
Agent or any Lender not to require payment of any interest (including interest



-68-



--------------------------------------------------------------------------------

arising under Section 3.7), fee, cost or other amount payable under any Loan
Document, or to calculate any amount payable by a particular method, on any
occasion shall in no way limit or be deemed a waiver of the Administrative
Agent’s or such Lender’s right to require full payment of any interest
(including interest arising under Section 3.7), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method that is not inconsistent with this Agreement, on any other or subsequent
occasion.
 
3.14 Administrative Agent’s Right to Assume Payments Will be Made. Unless the
Administrative Agent shall have been notified by Borrower prior to the date on
which any payment to be made by Borrower hereunder is due that Borrower does not
intend to remit such payment (or otherwise cause sufficient funds to be
available in the Designated Deposit Account for debit pursuant to Section
3.10(b)), the Administrative Agent may, in its discretion, assume that Borrower
has remitted such payment (or caused funds sufficient to make such payment to be
available) when so due and the Administrative Agent may, in its discretion and
in reliance upon such assumption, make available to each Lender on such payment
date, an amount equal to such Lender’s share of such assumed payment. If
Borrower has not in fact remitted such payment (or caused funds sufficient to
make such payment to be available) to the Administrative Agent, each Lender
shall forthwith on demand repay to the Administrative Agent the amount of such
assumed payment made available to such Lender, together with interest thereon in
respect of each day from and including the date such amount was made available
by the Administrative Agent to such Lender to the date such amount is repaid to
the Administrative Agent at the Federal Funds Rate.
 
3.15 Fee Determination Detail. The Administrative Agent, and any Lender, shall
provide reasonable detail to Borrower regarding the manner in which the amount
of any payment to the Administrative Agent and the Lenders, or that Lender,
under Article 3 has been determined, concurrently with demand for such payment.
 
3.16 Survivability. All of Borrower’s obligations under Sections 3.4 and 3.5
shall survive for the one year period following the Termination Date, and
Borrower shall remain obligated thereunder for all claims under such Sections
made by any Lender to Borrower prior to the expiration of such period.
 
3.17 Replacement of Lenders under Certain Circumstances. Borrower shall be
permitted to replace any Lender (or with respect to Section 3.11 only, any
participant) that requests compensation, reimbursement, indemnification or other
payment pursuant to Section 3.5, 3.6, 3.11 or 11.11 for a reason that is not
generally applicable to any other Lender (or participant) or if no other Lender
(or participant) is making a request for compensation, reimbursement,
indemnification or other payment pursuant to such Sections; provided, however,
that (a) such replacement does not conflict with any applicable Law, (b) no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement, (c) prior to any such replacement, such Lender (or
participant) shall have taken no action under Section 3.5, 3.6 or 3.11 so as to
eliminate the continued need for payment of amounts owing pursuant to Section
3.5, 3.6, 3.11 or 11.11, (d) the replacement financial institution shall



-69-



--------------------------------------------------------------------------------

purchase or acquire, at par, all Notes and other amounts owing hereunder and
under any other Loan Document to such replaced Lender (or participant) on or
prior to the date of replacement, (e) the replacement financial institution, if
not already a Lender (or participant), shall be reasonably satisfactory to the
Administrative Agent, (f) Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.5, 3.6, 3.11 or 11.11, as the case may be, in
respect of any period prior to the date on which such replacement shall be
consummated, (g) any such replacement shall not be deemed to be a waiver of any
rights that Borrower, the Administrative Agent or any other Lender (or
participant) shall have against the replaced Lender (or participant), and (h) if
such replacement is to become a Lender, such replacement shall meet the minimum
criteria of an Eligible Assignee. In connection with any such replacement the
replaced Lender (or participant) shall be obligated to make such replacement in
accordance with the provisions of Section 11.8; provided, however, that to the
extent required to be paid, Borrower shall be obligated to pay any registration
and processing fee referred to therein.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and the other Loan Documents, to make Advances and to issue and
participate in Letters of Credit hereunder, Borrower represents and warrants to
the Administrative Agent and each of the Lenders that:
 
4.1 Existence and Qualification; Power; Compliance With Laws. Borrower is a
corporation duly formed, validly existing and in good standing under the Laws of
the State of California. Borrower is duly qualified or registered to transact
business and is in good standing in the State of California, and each other
jurisdiction in which the conduct of its business or the ownership or leasing of
its Properties makes such qualification or registration necessary, except where
the failure so to qualify or register and to be in good standing could not
reasonably be expected to have a Material Adverse Effect. Borrower has all
requisite corporate power and authority to conduct its business, to own and
lease its Properties and to execute and deliver each Loan Document to which it
is a Party and to perform its Obligations. As of the date hereof, the chief
executive office of Borrower is located in Watsonville, California. All
outstanding capital stock of Borrower, is duly authorized, validly issued, fully
paid and non-assessable, and no holder thereof has any enforceable right of
rescission under any applicable state or federal securities or other Laws.
Borrower is in compliance with all Laws and other legal requirements applicable
to its business, has obtained all authorizations, consents, approvals, orders,
licenses and permits from, and has accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure so to comply with Laws and other legal requirements
applicable to its business, obtain authorizations, etc., file, register, qualify
or obtain exemptions could not reasonably be expected to have a Material Adverse
Effect.



-70-



--------------------------------------------------------------------------------

 
4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by Borrower, Parent or any
of their collective Subsidiaries of the Loan Documents to which any of them is a
Party have been duly authorized by all necessary corporate or company action, as
applicable, and do not and will not:
 
(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, member, security holder or creditor of Borrower, Parent
or any of their collective Subsidiaries;
 
(b) Violate or conflict with any provision of any of Borrower’s, Parent’s or any
of their collective Subsidiaries’ charter, certificate of incorporation, bylaws,
or other organizational documents, as applicable;
 
(c) Result in or require the creation or imposition of any Lien (other than
pursuant to the Loan Documents) or Right of Others upon or with respect to any
Property now owned or leased or hereafter acquired by Borrower, Parent or any of
their collective Subsidiaries, except where the Lien or Right of Others could
not reasonably be expected to have a Material Adverse Effect;
 
(d) Constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of 1978, as
amended, or constitute a “fraudulent conveyance,” “fraudulent obligation” or
“fraudulent transfer” within the meanings of the Uniform Fraudulent Conveyances
Act or Uniform Fraudulent Transfer Act, as enacted in any applicable
jurisdiction;
 
(e) Violate any Requirement of Law applicable to Borrower, Parent or any of
their collective Subsidiaries except where the violation could not reasonably be
expected to have a Material Adverse Effect; or
 
(f) Result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which any of Borrower, Parent
or any of their collective Subsidiaries is a party or by which any of Borrower,
Parent or any of their collective Subsidiaries or any of their respective
Property is bound or affected except where the default under any Contractual
Obligation, or any indenture, loan or credit agreement could not reasonably be
expected to have a Material Adverse Effect.
 
4.3 No Governmental Approvals Required. Except as previously obtained or made,
or as timely made as required pursuant to the Security Documents, no
authorization, consent, approval, order, license or permit from, or filing,
registration or qualification with, any Governmental Agency is or will be
required to authorize or permit under applicable Laws the execution, delivery
and performance by Borrower, Parent or any of their collective Subsidiaries of
the Loan Documents to which any of them is a Party.



-71-



--------------------------------------------------------------------------------

 
4.4 Parent and Subsidiaries.
 
(a) Schedule 4.4 hereto (as supplemented by Borrower pursuant to Section 5.12)
correctly sets forth as of the date hereof (and the date of any such supplement
pursuant to Section 5.12) the names, form of legal entity, number of shares of
capital stock or membership or other equity interests, as applicable, issued and
outstanding, number of shares of capital stock or membership or other equity
interests, as applicable, owned by Borrower, Parent or any Subsidiary of
Borrower or Parent (specifying such owner) and jurisdictions of organization of
all Subsidiaries of Borrower or Parent. Except as described in Schedule 4.4 (as
supplemented by Borrower on each Compliance Certificate), as of the date hereof
(and the date any such Compliance Certificate is delivered pursuant to the terms
of this Agreement) none of Borrower, Parent or any of their Subsidiaries owns
any capital stock, membership interest, other equity interest or debt Security
which is convertible, or exchangeable, for capital stock, membership interests
or other equity interests in any Person, other than a Subsidiary of Parent,
which in any such case has an original cost in excess of $250,000. Unless
otherwise indicated in Schedule 4.4 (as supplemented by Borrower on each
Compliance Certificate), as of the date hereof (and the date any such Compliance
Certificate is delivered pursuant to the terms of this Agreement) all of the
outstanding shares of capital stock, all of the outstanding membership interests
or all of the units of other equity interest, as the case may be, of each
Subsidiary are owned of record and beneficially by Borrower or Parent, there are
no outstanding options, warrants or other rights to purchase capital stock of
any such Subsidiary, and all such shares, membership interests or other equity
interests so owned are duly authorized, validly issued, fully paid and
non-assessable, and were issued in compliance with all applicable state and
federal securities and other Laws, and are free and clear of all adverse claims
other than Permitted Encumbrances described in paragraph (b) of the definition
of that term.
 
(b) Parent and each of Borrower’s or Parent’s Subsidiaries is a legal entity of
the type described in Schedule 4.4 (as supplemented by Borrower on each
Compliance Certificate) duly formed, validly existing and, if such concept is
legally recognized in such Parent’s or Subsidiary’s jurisdiction of
organization, in “good standing” under the Laws of its jurisdiction of
organization, is duly qualified to do business as a foreign organization and, if
such concept is legally recognized in any applicable jurisdiction, is in “good
standing” as such in each jurisdiction in which the conduct of its business or
the ownership or leasing of its Properties makes such qualification necessary
(except where the failure to be so duly qualified and in good standing could not
reasonably be expected to have a Material Adverse Effect), and has all requisite
corporate or other organizational power and authority to conduct its business
and to own and lease its Properties.
 
(c) Parent and each of Borrower’s or Parent’s Subsidiaries is in compliance with
all Laws and other requirements applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, and permits from, and
each such Subsidiary has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for



-72-



--------------------------------------------------------------------------------

the transaction of its business, except where the failure to be in such
compliance, obtain such authorizations, consents, approvals, orders, licenses,
and permits, accomplish such filings, registrations, and qualifications, or
obtain such exemptions, could not reasonably be expected to have a Material
Adverse Effect.
 
4.5 Financial Statements. Borrower has furnished to the Lenders (a) the audited
consolidated financial statements of Borrower, Parent and their collective
Subsidiaries for the Fiscal Year ended December 29, 2001 and (b) the unaudited
consolidated financial statements of Borrower, Parent and their collective
Subsidiaries for the nine month fiscal period ended September 28, 2002 subject
to year end adjustments (none of which individually or in the aggregate are
materially adverse to Parent, Borrower and their Subsidiaries taken as a whole).
Such financial statements fairly present in all material respects the financial
condition, results of operations and cash flow of Borrower, Parent and their
collective Subsidiaries, as of such dates and for such periods in conformity
with GAAP consistently applied subject only to normal year-end accruals and
audit adjustments as noted above.
 
4.6 No Other Liabilities; No Material Adverse Change. Borrower, Parent and their
collective Subsidiaries do not have any material liability or material
contingent liability as of the Closing Date or as of the last day of any Fiscal
Quarter except (i) as of the Closing Date, as disclosed on Schedule 4.6 or as
disclosed or provided for in the financial statements described in Section 4.5
or as assumed pursuant to the Asset Purchase Agreement, or (ii) as of the last
day of any Fiscal Quarter or Fiscal Year, as applicable, following the Closing
Date, as disclosed or provided for in the financial statements delivered for
such Fiscal Quarter or Fiscal Year to the Administrative Agent pursuant to
clause (a) or (b) of Section 7.1 and in the Compliance Certificate delivered
concurrently with such financial statements. None of Borrower, Parent or any of
their Subsidiaries, other than an adequately capitalized limited liability
company or corporate Subsidiary formed to invest in such partnership or joint
venture, has any direct or indirect obligation or liability, contingent or
otherwise, as a partner or joint venturer in any partnership or joint venture.
No event, occurrence or development has occurred that could reasonably be
expected to result in a material adverse change in the business, assets,
operations or condition (financial or otherwise) of Borrower, Parent and their
subsidiaries (taken as a whole) since the last day of the third quarter of
Fiscal Year 2002.
 
4.7 Title to and Location of Property. Except as set forth on Schedule 4.7,
Borrower, Parent and their collective Subsidiaries have valid title to, or a
valid leasehold interest in the Property material to their respective business,
other than items of Property or exceptions to title which are in each case
immaterial and Property subsequently sold or disposed of in the ordinary course
of business. Such Property is free and clear of all Liens and Rights of Others,
other than Liens or Rights of Others described in Schedule 4.7A and Permitted
Encumbrances, other encumbrances permitted pursuant to Section 6.9, and
Permitted Rights of Others. As of the Closing Date and as of the last day of
each Fiscal Quarter, all Property of Borrower, Parent and their collective
Subsidiaries is located at one of the locations described in Schedule 4.7B (as
supplemented by Borrower on each Compliance Certificate) other than (a) property
in transit in the ordinary course of business and (b) non-



-73-



--------------------------------------------------------------------------------

material property temporarily removed from any such location in the ordinary
course of business. Borrower, Parent and their collective Subsidiaries have
complied in all material respects with all material obligations under all
material leases to which any of them is a party and enjoys peaceful and
undisturbed possession under such leases, the failure to comply with which could
not reasonably be expected to result in a Material Adverse Effect.
 
4.8 Intangible Assets. Borrower, Parent and their collective Subsidiaries own,
or possess the right to use to the extent necessary in their respective
businesses, all material trademarks, trade names, copyrights, patents, patent
rights, computer software, licenses and other Intangible Assets that are used in
the conduct of their businesses as now operated, and, except as set forth on
Schedule 4.8, no such Intangible Asset, to the best knowledge of Borrower,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or Intangible Asset of any other Person to the extent that such conflict could
reasonably be expected to have a Material Adverse Effect. Schedule 4.8 (as
supplemented by Borrower on each Compliance Certificate) sets forth all material
patents, patent applications, trademarks, trade names and trade styles used by
Borrower, Parent and their collective Subsidiaries on the Closing Date (and the
date any such Compliance Certificate is delivered pursuant to the terms of this
Agreement).
 
4.9 Litigation. Except for (a) any matter fully covered as to subject matter and
amount (subject to applicable deductibles and retentions) by insurance for which
the insurance carrier has not asserted lack of subject matter coverage or
reserved its right to do so, (b) any matter, or series of related matters,
involving a claim against Borrower, Parent or any of their Subsidiaries that
could not reasonably be expected to have a Material Adverse Effect, (c) matters
of an administrative nature not involving a claim or charge against Borrower,
Parent or any Subsidiary of Borrower or Parent and (d) matters set forth in
Schedule 4.9, there are no actions, suits, proceedings or investigations pending
as to which Borrower, Parent or any of their Subsidiaries have been served or
have received notice or, to the actual knowledge of Borrower threatened against
Borrower, Parent or any of their Subsidiaries or any Property of any of them
before any Governmental Agency. None of Borrower, Parent or their collective
Subsidiaries, has been indicted or convicted in connection with or is engaging
in any criminal conduct which constitutes a felony, or is currently subject to
any lawsuit or proceeding or, to the best of Borrower’s knowledge, under
investigation in connection with any anti-racketeering or criminal conduct or
activity which constitutes a felony nor, to the actual knowledge of Borrower, is
any executive officer of any such Persons the subject of any of the foregoing
where such action could reasonably be expected to have a Material Adverse Effect
on Borrower, Parent or any of their Subsidiaries.
 
4.10 Binding Obligations. Each of the Loan Documents to which Borrower, Parent
or any of their collective Subsidiaries is a Party will, when executed and
delivered by Borrower, constitute the legal, valid and binding obligation of
Borrower, Parent and any of their collective Subsidiaries to the extent they are
a Party thereto, enforceable against Borrower, Parent and any of their
collective Subsidiaries to the extent they are a Party thereto in accordance
with its terms, except as enforcement may be limited by Debtor Relief Laws or



-74-



--------------------------------------------------------------------------------

equitable principles relating to the granting of specific performance and other
equitable remedies as a matter of judicial discretion.
 
4.11 No Default. No event has occurred and is continuing that is a Default or
Event of Default.
 
4.12 ERISA.
 
(a) With respect to each Pension Plan:
 
(i) such Pension Plan complies in all material respects with ERISA and any other
applicable Laws to the extent that noncompliance could reasonably be expected to
have a Material Adverse Effect;
 
(ii) such Pension Plan has not incurred any “accumulated funding deficiency” (as
defined in Section 302 of ERISA) that could reasonably be expected to have a
Material Adverse Effect;
 
(iii) no “reportable event” (as defined in Section 4043 of ERISA, but excluding
such events as to which the PBGC has by regulation waived the requirement
therein contained that it be notified within thirty days of the occurrence of
such event) has occurred that could reasonably be expected to have a Material
Adverse Effect; and
 
(iv) neither Borrower, Parent nor any of their Subsidiaries has engaged in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that could reasonably be expected to have a Material Adverse Effect.
 
(b) Neither Borrower, Parent nor any of their Subsidiaries has incurred or
expects to incur any withdrawal liability to any Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect.
 
(c) None of Borrower, Parent or any of their Subsidiaries has (i) engaged in any
transaction prohibited by any Governmental Rule applicable to any Foreign Plan;
(ii) failed to make full payment when due of all amounts due as contributions to
any Foreign Plan; or (iii) otherwise failed to comply with the requirements of
any Governmental Rule applicable to any Foreign Plan; where singly or
cumulatively, the above could reasonably be expected to result in a Material
Adverse Effect.
 
4.13 Regulation T, U and X; Investment Company Act. No part of the proceeds of
any Advance hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any Margin Stock in violation
of Regulations T, U or X. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any such Margin Stock. Neither



-75-



--------------------------------------------------------------------------------

Borrower, Parent nor any of their collective Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.
 
4.14 Disclosure. No written statement made by a Senior Officer of Borrower to
the Administrative Agent or any Lender pursuant to this Agreement, or in
connection with any Advance, as of the date thereof contained any untrue
statement of a material fact or omitted a material fact necessary to make the
statement made not misleading in light of all the circumstances existing at the
date the statement was made. There is no fact known to Borrower (other than
matters of a general economic nature or matters generally applicable to
businesses of the types engaged in by Borrower) which would constitute a
Material Adverse Effect that has not been disclosed in writing to the
Administrative Agent and the Lenders.
 
4.15 Tax Liability. Borrower, Parent and their collective Subsidiaries have (i)
filed, or caused to be filed or included in, (a) all Federal tax returns, and
(b) all state, local and foreign tax returns which are required to be filed,
except for immaterial returns other than state income tax returns, and which
returns are filed promptly upon receipt of notice that such returns have not
been filed, and (ii) have paid, or made provision for the payment of, all taxes
shown thereon to be due or pursuant to any assessment received by Borrower,
Parent or any of their collective Subsidiaries, except (A) such taxes, if any,
as are being contested in good faith by appropriate proceedings and as to which
adequate reserves in accordance with GAAP have been established and maintained
and (B) immaterial taxes; in each case, so long as no material Property of
Borrower, Parent or any of their Subsidiaries is at impending risk of being
seized, levied upon or forfeited.
 
4.16 Projections.
 
(a) As of the Closing Date, to the best knowledge of Borrower the assumptions
set forth in the Projections are reasonable and consistent with each other and
with all facts known to Borrower other than to the extent the disclosures set
forth on Schedule 4.16 would affect such assumptions, and the Projections are
reasonably based on such assumptions. Nothing in this Section 4.16 shall be
construed as a representation or covenant that the Projections in fact will be
achieved.
 
(b) As of the date delivered, all projections furnished by Borrower to the
Administrative Agent and the Lenders in connection with the Loan Documents and
the transactions contemplated thereby have been prepared on a basis consistent
with the historical financial statements described above, except as described
therein, have been based upon reasonable assumptions and represent, as of their
respective dates of presentations, Borrower’s good faith estimates of the future
performance of Borrower, Parent and their respective Subsidiaries, and as of
such respective dates Borrower had no reason to believe that such estimates and
assumptions are not reasonable. Nothing in this Section 4.16 shall be construed
as a representation or covenant that the projections in fact will be achieved.



-76-



--------------------------------------------------------------------------------

4.17 Hazardous Materials. Except as described in Schedule 4.17, (a) neither
Borrower, Parent nor any of their Subsidiaries at any time has disposed of,
discharged, released or threatened the release of any Hazardous Materials on,
from or under the Real Property in violation of any Hazardous Materials Law that
would individually or in the aggregate constitute a Material Adverse Effect, (b)
no condition exists that violates any Hazardous Material Law affecting any Real
Property except for such violations that could not individually or in the
aggregate reasonably be expected to constitute a Material Adverse Effect, (c) no
Real Property or any portion thereof is or has been utilized by Borrower, Parent
or any of their Subsidiaries as a site for the manufacture of any Hazardous
Materials and (d) to the extent that any Hazardous Materials are used, generated
or stored by Borrower, Parent or any of their Subsidiaries on any Real Property,
or transported to or from such Real Property by Borrower, Parent or any of their
Subsidiaries, such use, generation, storage and transportation are in compliance
with all Hazardous Materials Laws except to the extent such non-compliance could
not reasonably be expected to constitute or create a Material Adverse Effect.
 
4.18 Employee Matters. There is no strike, work stoppage or labor dispute with
any union or group of employees pending or, to the best knowledge of Borrower
overtly threatened involving Borrower, Parent or any of their Subsidiaries that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
 
4.19 Fiscal Year. Borrower, Parent and their Subsidiaries each operate on a
52/53 week fiscal year ending on the Saturday closest to December 31.
 
4.20 Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to Advances under this Agreement as of
the Closing Date), Borrower, Parent and each of their Subsidiaries shall be
Solvent.
 
4.21 Brokerage Commissions. Except as set forth on Schedule 4.21, no Person,
other than the Administrative Agent and the Lenders, is entitled to receive any
brokerage commission, finder’s fee or similar fee or payment in connection with
the extensions of credit contemplated by this Agreement as a result of any
agreement entered into by any Party. No brokerage or other fee, commission or
compensation is to be paid by the Lenders with respect to the extensions of
credit contemplated hereby as a result of any agreement entered into by
Borrower, and Borrower agrees to indemnify the Administrative Agent and the
Lenders against any such claims for brokerage fees or commissions and to pay all
expenses including, without limitation, attorney’s fees incurred by the Lenders
in connection with the defense of any action or proceeding brought to collect
any such brokerage fees or commissions.
 
4.22 Real Property. Schedule 4.22 (as supplemented by Borrower on each
Compliance Certificate) sets forth as of the Closing Date and as of the last day
of each Fiscal Quarter a summary description and, to the extent readily
available, legal description of (a) all real property leasehold estates held by
the Borrower, Parent or their Subsidiaries consisting of or related to (i)
stores, (ii) distribution centers, and (iii) all storage and other locations
except,



-77-



--------------------------------------------------------------------------------

if the aggregate fair market value of all Property at all such storage and other
locations is less than $100,000, such Schedule as so supplemented may exclude
any such storage or other location at which the aggregate fair market value of
all Property is less than $25,000 and (b) all real property owned by Borrower,
Parent or their Subsidiaries, which summary is accurate and complete in all
material respects. The leases creating such real property leasehold estates are
in full force and effect and create a valid leasehold estate on the terms of
such lease, and none of Borrower, Parent or their Subsidiaries is in default or
breach of any thereof, except as could not reasonably be expected to have a
Material Adverse Effect. The Leasehold Analysis Report (as supplemented by
Borrower on each Compliance Certificate unless and until the Triggering Event
has occurred) sets forth as of the date delivered and as of the last day of (i)
if the Triggering Event has not occurred, each Fiscal Quarter or (ii) if the
Triggering Event has occurred, the second Fiscal Quarter of Fiscal Year 2004 a
summary description and, to the extent readily available, legal description of
all locations of Borrower, Parent and any of their Subsidiaries which are
Non-Contingent Contractual Lien Locations, Contingent Contractual Lien Locations
or Material Statutory Lien Locations as well as the monthly Rental Expense (or
the equivalent of the then applicable monthly Rental Expense if any such Rental
Expense is not calculated on a monthly basis and as to any payment based on a
“percentage”, Rental Expense shall include a reasonable good faith estimate of
the monthly amount (or monthly equivalent) of any such payment) and lease
expiration date for each Non-Contingent Contractual Lien Location, Contingent
Contractual Lien Location and Material Statutory Lien Locations. The copies of
such real property leases heretofore furnished to the Administrative Agent are
true copies and there are no amendments thereto copies of which have not been
furnished to the Administrative Agent.
 
4.23 Creation, Perfection and Priority of Liens. The execution and delivery of
the Security Documents by the Parties, together with the filing of any UCC
financing statements and the recording of the U.S. Patent and Trademark Office
and U.S. Copyright Office filings delivered to the Administrative Agent for
filing and recording, are effective to create in favor of the Administrative
Agent for the benefit of itself and the Lenders, as security for the
Obligations, a legal, valid and binding Lien on all of the Collateral. In the
case of any Securities pledged to the Administrative Agent under the Security
Agreement (the “Pledged Securities”) and any pledged promissory notes, when any
stock certificates representing such Pledged Securities and any such pledged
promissory notes are delivered to the Administrative Agent duly endorsed in
blank, the Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Parties in such
Collateral, as security for the Obligations, assuming that the Administrative
Agent does not have notice of any adverse claim to the security, free of all
adverse claims other than Permitted Encumbrances described in paragraph (b) of
the definition of that term. In the case of deposit accounts and accounts with
any securities intermediary maintained in the United States of America and
pledged to the Administrative Agent under the Security Agreement, when the
Control Agreements have been duly executed and delivered by the applicable
Party, the Administrative Agent and the applicable depository bank or securities
intermediary, as the case may be, the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Parties in such Collateral, as security for the



-78-



--------------------------------------------------------------------------------

 
Obligations, in each case prior and superior to the Lien of any other Person
(except as otherwise expressly provided in Sections 9327 and 9328 of Article 9
of the UCC). In the case of the other Collateral described in the Security
Agreement a security interest in which may be perfected by the filing of a
financing statement under the UCC, when UCC financing statements in appropriate
form are filed in the applicable filing offices, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Parties in such Collateral, as security for the Obligations,
prior and superior to the Lien of any other Person (except Permitted
Encumbrances).
 
4.24 Operating Accounts. None of Borrower, Parent or their Subsidiaries
maintains any deposit, checking, securities, brokerage or other similar account
with any bank, savings association, financial institution or similar financial
intermediary which is not listed on Schedule 4.24 or the existence of which has
not been disclosed to the Administrative Agent in writing.
 
4.25 Policies of Insurance. Each of the copies of the declaration pages,
original binders, certificates of insurance and actual policy endorsements
evidencing the policies of insurance related to the Collateral, delivered to the
Administrative Agent by Borrower is a true and correct and complete copy of the
respective original thereof as in effect on the date hereof (and the date this
representation and warranty is actually or deemed to be re-represented and
re-warranted) and no amendment or modification of said documents or instruments
not included in such copy has been made. Such policies of insurance have not
been terminated and are in full force and effect unless replaced or Borrower or
Parent has determined not to continue such coverage in the good faith exercise
of its business judgment; provided that after such discontinuance Borrower,
Parent and their Subsidiaries are in compliance with Section 5.4. None of the
Administrative Agent or Borrower, Parent or any of their Subsidiaries has
received (i) a notice of non-payment of premium or termination related to any
such policy or (ii) a notice of a breach related to any such policy which could
reasonably be expected to result in the termination of any such policy in either
case which has not been fully cured or waived unless replaced as set forth in
the prior sentence; and such policies of insurance have not been terminated and
are in full force and effect unless replaced as set forth in the prior sentence.
 
4.26 No Consignments. Except as set forth on Schedule 4.26, none of Borrower,
Parent or any of their Subsidiaries sells or otherwise disposes of inventory
under a consignment or similar arrangement either as the consignor or consignee.
 
4.27 No Vehicle Inventory. Except as set forth on Schedule 4.27, no inventory of
Borrower, Parent or any of their Subsidiaries constitutes a vehicle requiring
registration by Borrower, Parent or any of their Subsidiaries with the
department of motor vehicles in any state or any similar agency.
 
4.28 Licenses/Inventory. No inventory of Borrower, Parent or any of their
Subsidiaries incorporates the intellectual property of any Person which is
incorporated into



-79-



--------------------------------------------------------------------------------

such inventory under a license to Borrower, Parent or any of their Subsidiaries
and for which the disposition of any such inventory by the Administrative Agent
or any Lender would require a consent from any such Person in order to dispose
of such inventory.
 
4.29 Government Accounts Receivable. Schedule 4.29 (as supplemented by Borrower
on each Compliance Certificate) sets forth as of the Closing Date and as of the
last day of each Fiscal Quarter a detailed description of each account
receivable of Borrower, Parent or any of their Subsidiaries in an amount in
excess of $100,000 which arises out of a contract with the United States of
America or any department, agency, subdivision or instrumentality thereof, the
Administrative Agent.
 
4.30 West Marine FSC, Inc. West Marine FSC, Inc., a Barbados corporation, has
ceased doing business, has no liabilities or assets and will not incur or obtain
any liabilities or assets.
 
4.31 Financing Statements. The following financing statements do not cover any
property owned, used or in the possession of Borrower, Parent or any of their
Subsidiaries except for property which is leased from or financed by the secured
party listed on any such financing statement but only to the extent such lease
or financing is permitted by this Agreement: (a) UCC financing statement
#94060211 filed with the California Secretary of State on March 25, 1994 naming
West Marine Products, Inc. as debtor and Northern Telecom Finance Corporation as
secured party, (b) UCC financing statement #9814861117 filed with the California
Secretary of State on May 27, 1998 naming West Marine Products, Inc. as debtor
and IBM Credit Corporation as secured party, (c) UCC financing statement
#9802160376 filed with the California Secretary of State on January 15, 1998
naming West Marine Products, Inc. as debtor and IBM Credit Corporation as
secured party, (d) UCC financing statement #0033360301 filed with the California
Secretary of State on November 13, 2000 naming West Marine Products, Inc. as
debtor and IBM Credit Corporation as secured party and (e) UCC financing
statement #0129760792 filed with the California Secretary of State on October
24, 2001 naming West Marine, Inc. as debtor and General Electric Capital
Corporation as secured party (each a “Referenced Financing Statement” and
collectively, the “Referenced Financing Statements”).
 
4.32 Reaffirmation. Borrower shall be deemed to have reaffirmed, for the benefit
of the Lenders and the Administrative Agent, each representation and warranty
contained in Article 4 on and as of the date of each making of any Advance and
the issuance, extension, renewal, amendment or increase in the amount of any
Letter of Credit (except for representations and warranties expressly made as of
a specified date, which shall be true as of such date).
 



-80-



--------------------------------------------------------------------------------

ARTICLE 5
 
AFFIRMATIVE COVENANTS
 
(OTHER THAN INFORMATION AND
REPORTING REQUIREMENTS)
 
So long as any Advance or Letter of Credit remains unpaid, or any other
non-contingent Obligation remains unpaid or unperformed, or any portion of any
of the Commitments remains in force, Borrower shall, and shall cause each of its
Parent, and each Subsidiary of Borrower and of Parent to, unless the Requisite
Lenders otherwise consent:
 
5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof and upon their respective
income or profits or any part thereof, except that Borrower, Parent and their
collective Subsidiaries shall not be required to pay or cause to be paid (a) any
tax, assessment, charge or levy that is not yet past due, or is being contested
in good faith by appropriate proceedings so long as the relevant entity has
established and maintains adequate reserves for the payment of the same in
accordance with GAAP or (b) any immaterial tax; in each case, so long as no
material Property of Borrower, Parent or any of their Subsidiaries is at
impending risk of being seized, levied upon or forfeited.
 
5.2 Preservation of Existence. Preserve and maintain their respective existences
(except as permitted by Section 6.4) in their respective jurisdictions of
formation and all material authorizations, rights, franchises, privileges,
consents, approvals, orders, licenses, permits, or registrations from any
Governmental Agency that are necessary for the transaction of their respective
business and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of their
respective business or the ownership or leasing of their respective Properties
except where the failure to so qualify or remain qualified could not reasonably
be expected to have a Material Adverse Effect and except that any wholly owned
Subsidiary of Borrower or Parent may dissolve or liquidate into Borrower or
Parent or another wholly owned Subsidiary of Borrower or Parent.
 
5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective Properties in good order and condition, subject to wear and tear in
the ordinary course of business, and not permit any waste of their respective
Properties and maintain ownership of all intellectual property and licenses
thereof necessary for the operation of their business, except (a) that the
failure to maintain, preserve and protect a particular item of Property that is
at the end of its useful life or that is not of significant value, either
intrinsically or to the operations of Borrower, Parent and their collective
Subsidiaries, shall not constitute a violation of this covenant, and (b) this
covenant shall not be construed to prohibit any Disposition otherwise permitted
pursuant to Section 6.3.
 
5.4 Maintenance of Insurance.
 
(a) Maintain, or cause to be maintained, liability, casualty and other insurance
(subject to customary deductibles and retentions) in such amounts and against
such risks as is carried by responsible companies engaged in similar businesses
and owning similar



-81-



--------------------------------------------------------------------------------

assets; provided that any material change in the type, level or scope of
insurance shall not be made without the prior written consent of the Requisite
Lenders;
 
(b) Furnish to any Lender or the Administrative Agent, upon written request,
full information as to the insurance carried;
 
(c) Carry and maintain each policy for such insurance with (A) a company which
is rated A or better by A.M. Best and Company at the time such policy is placed
and at the time of each annual renewal thereof or (B) any other insurer which is
satisfactory to the Administrative Agent; and
 
(d) Obtain and maintain endorsements reasonably acceptable to the Administrative
Agent for such insurance naming the Administrative Agent as an additional
insured and as lender’s loss payee;
 
provided, however, that if any Party shall fail to maintain insurance in
accordance with this Section 5.4, or if any Party shall fail to provide the
required endorsements with respect thereto, the Administrative Agent shall have
the right (but shall be under no obligation) to procure such insurance and
Borrower agrees to reimburse the Administrative Agent for all costs and expenses
of procuring such insurance.
 
5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance with
which could reasonably be expected to have a Material Adverse Effect.
 
5.6 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and, as requested by the Administrative Agent (but not so as to
materially interfere with the business of Borrower, Parent or any of their
collective Subsidiaries) permit the Administrative Agent, or any Lender, or any
authorized employee, agent or representative thereof, to examine, audit and make
copies and abstracts from the records and books of account of (including any
software or CD Rom or other computer or electronic files relating thereto), and
to visit and inspect the Properties of, Borrower, Parent and their collective
Subsidiaries and to discuss the affairs, finances and accounts of Borrower,
Parent and their collective Subsidiaries with any of their officers, key
employees or accountants and, upon request, furnish promptly to the
Administrative Agent or any Lender true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of Borrower. If any of the Properties, books or records of Borrower, Parent or
any of their collective Subsidiaries are in the possession of a third party,
Borrower authorizes that third party to permit the Administrative Agent or any
Lender or any agents thereof to have access to perform inspections or audits and
to respond to the Administrative Agent’s or any Lender’s request for information
concerning such Properties, books and records. Notwithstanding the foregoing, no
prior notice of any such examination, audit, visit, inspection or discussion
shall be required if an Event of Default has occurred and remains in effect or
if the Administrative Agent has reason to believe that an Event of Default then
exists.



-82-



--------------------------------------------------------------------------------

 
5.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over
Borrower, Parent and their collective Subsidiaries.
 
5.8 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) the performance of which would cause a Default or
Event of Default or (b) then being contested by any of them in good faith by
appropriate proceedings or (c) if the failure to comply could not reasonably be
expected to have a Material Adverse Effect.
 
5.9 Use of Proceeds. Use the proceeds of all Advances to (a) refinance certain
Indebtedness of Borrower, Parent and their collective Subsidiaries, (ii) finance
certain acquisitions (including to pay the cash payment due pursuant to the
Asset Purchase Agreement upon the consummation of the transactions contemplated
thereby) and (c) provide for the working capital and general corporate purpose
needs of Borrower, Parent and their collective Subsidiaries.
 
5.10 Hazardous Materials Laws. Keep and maintain all Real Property and each
portion thereof in compliance with all applicable Hazardous Materials Laws,
except where the failure to so comply could not be reasonably expected to have a
Material Adverse Effect, and promptly notify the Administrative Agent in writing
(attaching a copy of any pertinent written material), of any of the following
which could reasonably be expected to have a Material Adverse Effect: (a) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing by a Governmental Agency
pursuant to any applicable Hazardous Materials Laws, (b) any and all claims made
or threatened in writing by any Person against Borrower, Parent or any of their
collective Subsidiaries relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and (c)
discovery by any Senior Officer of Borrower, Parent or any of their collective
Subsidiaries of any occurrence or condition on any real property adjoining or in
the vicinity of such Real Property that could reasonably be expected to cause
such Real Property or any part thereof to be subject to any restrictions on the
ownership, occupancy, transferability or use of such Real Property under any
applicable Hazardous Materials Laws.
 
5.11 Syndication Process. Perform its obligations regarding syndication as
required by that certain commitment letter between Borrower and Wells Fargo
dated December 12, 2002.
 
5.12 New Subsidiaries. Borrower shall, at its own expense, promptly, and in any
event within ten (10) Banking Days after the formation or acquisition of any
Subsidiary of Parent or Borrower, (A) notify the Administrative Agent of such
event (which notice shall be deemed to constitute an update to Schedule 4.4),
(B) amend the Security Documents as



-83-



--------------------------------------------------------------------------------

appropriate in light of such event to pledge to the Administrative Agent for the
benefit of itself and the Lenders 100% of the Securities of each such Person and
execute and deliver all documents or instruments required thereunder or
appropriate to perfect the security interest created thereby, (C) cause each
such Subsidiary to become a party to the appropriate Guaranty, the Security
Agreement and each other applicable Security Document in accordance with the
terms thereof or cause each such Subsidiary which is organized outside the laws
of the United States to execute such security agreements and guaranties as the
Administrative Agent may reasonably request, (D) deliver to the Administrative
Agent all stock certificates and other instruments constituting Collateral
thereby free and clear of all adverse claims, accompanied by undated stock
powers or other instruments of transfer executed in blank (and take such other
steps as may be reasonably requested by the Administrative Agent to perfect the
Administrative Agent’s Lien in such Collateral in compliance with any applicable
laws of jurisdictions outside of the United States of America), (E) cause each
document (including each UCC financing statement or the equivalent thereof and
each filing with respect to intellectual property owned by each new Subsidiary)
required by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent
for the benefit of the Lenders a valid, legal and perfected first-priority
security interest in and lien on the Collateral subject to the Security
Documents to be so filed, registered or recorded and evidence thereof delivered
to the Administrative Agent and (F) deliver an opinion of counsel in form and
substance reasonably satisfactory to the Administrative Agent with respect to
each new Subsidiary and the matters set forth in this Section.
 
5.13 Appraisals. During the existence of an Event of Default or upon the written
request of any Lender acting pursuant to any Requirement of Law, Borrower agrees
that the Administrative Agent may, at the expense of Borrower, commission an
appraisal of any property (i) to which any Party holds legal title and (ii)
which is encumbered by any Security Document.
 
5.14 Additional Documents/Action.
 
(a) Obtain and deliver to the Administrative Agent all of the following:
 
(i) within 30 days after the Closing Date, a written report detailing which
locations of Borrower, Parent and any of their Subsidiaries are Non-Contingent
Contractual Lien Locations, Contingent Contractual Lien Locations or Material
Statutory Lien Locations as well as the monthly Rental Expense (or the
equivalent of the then applicable monthly Rental Expense if any such Rental
Expense is not calculated on a monthly basis and as to any payment based on a
“percentage”, Rental Expense shall include a reasonable good faith estimate of
the monthly amount (or monthly equivalent) of any such payment) and lease
expiration date for each Non-Contingent Contractual Lien Location, Contingent
Contractual Lien Location and Material Statutory Lien Locations in form and
substance reasonably satisfactory to the Administrative Agent (the “Leasehold
Analysis Report”);



-84-



--------------------------------------------------------------------------------

 
(ii) a Landlord Subordination for each leased location of Borrower, Parent and
any of their Subsidiaries as follows:
 
(1) within 90 days after the Closing Date, a Landlord Subordination covering
each Non-Contingent Contractual Lien Location (whether or not such location is
also a Material Statutory Lien Location), provided that the failure to obtain
any such Landlord Subordination under this clause (1) within the required time
period shall not result in an Event of Default but instead shall result in an
availability reserve in respect of such location (until such time as a Landlord
Subordination covering such Non-Contingent Contractual Lien Location is
delivered to the Administrative Agent) equal to the lesser of:
 
(A) the aggregate value (based on the lower of cost or market) of all inventory
located at such Non-Contingent Contractual Lien Location determined as of the
end of such 90 day period and quarterly thereafter as reflected on a quarterly
inventory report delivered to the Administrative Agent and the Lenders within
forty five (45) days of the end of each Fiscal Quarter which shall be in form
and substance reasonably acceptable to the Administrative Agent and shall
provide all information necessary and reasonably requested by the Administrative
Agent for purposes of determining the applicable availability reserve hereunder;
and
 
(B) the sum of all lease payments remaining under the then applicable lease or
other agreement for such Non-Contingent Contractual Lien Location;
 
(2) within 90 days after the Closing Date, a Landlord Subordination covering
each Material Statutory Lien Location (other than any Material Statutory Lien
Location which is also a Non-Contingent Contractual Lien Location which will be
subject to clause (1) above) and each Contingent Contractual Lien Location,
provided that the failure to obtain any such Landlord Subordination under this
clause (2) within the required time period shall not result in an Event of
Default but instead shall result in an availability reserve in respect of such
location (until such time as a Landlord Subordination covering such Contingent
Contractual Lien Location or Material Statutory Lien Location (as the case may
be) is delivered to the Administrative Agent) equal to: (x) in the case of a
Contingent Contractual Lien Location (other than any Contingent Contractual Lien
Location which is also a Material Statutory Lien Location which will be subject
to clause (y) below), one (1) times the then applicable monthly Rental Expense
(or the equivalent of one (1) times the then applicable monthly Rental Expense
if any such Rental Expense is not



-85-



--------------------------------------------------------------------------------

 
calculated on a monthly basis and as to any payment based on a “percentage”,
Rental Expense shall include a reasonable good faith estimate of the monthly
amount (or monthly equivalent) of any such payment) and (y) in the case of a
Material Statutory Lien Location, three (3) times the then applicable monthly
Rental Expense (or the equivalent of three (3) times the then applicable monthly
Rental Expense if any such Rental Expense is not calculated on a monthly basis
and as to any payment based on a “percentage”, Rental Expense shall include a
reasonable good faith estimate of the monthly amount (or monthly equivalent) of
any such payment);
 
(3) within 180 days after the Closing Date, a Landlord Subordination covering
each location not included in clauses (1) and (2) of this clause (ii), provided
that the failure to obtain any such Landlord Subordination under this clause (3)
within the required time period shall not result in an Event of Default if
Borrower, Parent and their Subsidiaries use commercially reasonably efforts to
obtain such Landlord Subordination;
 
(iii) for any locations leased by Parent, Borrower or any of their Subsidiaries
after the Closing Date or for which a lease was renewed or extended after the
Closing Date, a Landlord Subordination covering such location concurrent with
the execution of any such lease or the execution of or the effective date (if no
execution is required) of any such renewal or extension, provided that:
 
(1) as to each Non-Contingent Contractual Lien Location (whether or not such
location is also a Material Statutory Lien Location), the failure to obtain any
such Landlord Subordination under this clause (iii) shall not result in an Event
of Default but instead shall result in an availability reserve in respect of
such location (until such time as a Landlord Subordination covering such
Non-Contingent Contractual Lien Location is delivered to the Administrative
Agent) equal to the amount as would be derived in accordance with Section
5.14(a)(ii)(1) (without regard to the 90 day period referenced therein);
 
(2) as to each Contingent Contractual Lien Location and each Material Statutory
Lien Location (other than any Material Statutory Lien Location which is also a
Non-Contingent Contractual Lien Location which will be subject to clause (1)
above), the failure to obtain any such Landlord Subordination under this clause
(iii) shall not result in an Event of Default but instead shall result in an
availability reserve in respect of such location (until such time as a Landlord
Subordination covering such Contingent Contractual Lien Location or Material
Statutory Lien Location (as the case may be) is delivered to the Administrative
Agent) equal to the amount as would be derived in accordance with Section
5.14(a)(ii)(2) (without regard to the 90 day period referenced therein); and



-86-



--------------------------------------------------------------------------------

 
(3) as to each location not included in clauses (1) and (2) of this clause
(iii), the failure to obtain any such Landlord Subordination under this clause
(iii) shall not result in an Event of Default if Borrower, Parent and their
Subsidiaries use commercially reasonably efforts to obtain such Landlord
Subordination;
 
(iv) a warehouse agreement for each warehouse utilized by Borrower, Parent and
any of their Subsidiaries;
 
(v) a licensor’s consent from each licensor of intellectual property to
Borrower, Parent and/or any of their Subsidiaries which is incorporated into
such inventory under a license to Borrower, Parent and any of their Subsidiaries
and for which the disposition of any such inventory by the Administrative Agent
or any Lender would require a consent from any such Person in order to dispose
of such inventory; and
 
(vi) a mortgagee waiver from each mortgagee of any real property owned by
Borrower, Parent and any of their Subsidiaries, in the case of each of the
foregoing, in form and substance reasonably acceptable to the Administrative
Agent.
 
(b) Notify the Administrative Agent in writing if any account receivable of
Borrower, Parent or any of their Subsidiaries in an amount in excess of $100,000
arises out of a contract with the United States of America or any department,
agency, subdivision or instrumentality thereof, and execute any instruments and
take any other action reasonably required or requested by the Administrative
Agent to comply with the provisions of the Federal Assignment of Claims Act in
respect of any such account receivable.
 
(c) For purposes of calculating the availability reserves under Section
5.14(a)(ii)(1) and (2) and Section 5.14(a)(iii)(1) and (2), within 90 days of
the Closing Date, deliver to the Administrative Agent a copy of any lease or
other agreement for each Non-Contingent Contractual Lien Location, Contingent
Contractual Lien Location and Material Statutory Lien Location existing as of
the end of such 90 day period (and for each new lease, other agreement or
renewal for any Non-Contingent Contractual Lien Location, Contingent Contractual
Lien Location or Material Statutory Lien Location for which a Landlord
Subordination has not been obtained and delivered to the Administrative Agent
within 30 calendar days of entering into such new lease, other agreement or
renewal) in each case certified as true and correct by Borrower.
 
(d) The Administrative Agent shall establish, increase, decrease or otherwise
adjust the Aggregate Availability Reserve Amount as contemplated above from time
to time as it deems appropriate or at the request of Borrower based on the
information available to the Administrative Agent at the time of any such
establishment, increase, decrease or adjustment.
 
(e) If (i) Borrower timely delivers a Compliance Certificate and financial
statements for the second Fiscal Quarter of Fiscal Year 2004 in form and
substance



-87-



--------------------------------------------------------------------------------

 
reasonably acceptable to the Administrative Agent and (ii) no Event of Default
has occurred and is continuing as of the end of the second Fiscal Quarter of
Fiscal Year 2004 and as of the Adjustment Date (the satisfaction of all these
condition shall be referred to herein as the “Triggering Event”), then,
effective as of the Adjustment Date, the following shall apply to this Section
5.14:
 
(1) the reporting requirements under Section 5.14(a)(ii)(1)(A) and Section
5.14(c) shall have no further force or effect,
 
(2) the Aggregate Availability Reserve Amount as in effect on the Adjustment
Date (the “Final Aggregate Availability Reserve Amount”) shall cease to be
increased, decreased or adjusted (except as set forth in clause (3) below) and
on the Adjustment Date the then applicable aggregate Commitments shall be
reduced by the Final Aggregate Availability Reserve Amount as set forth in
Section 2.6(b)(i)(2),
 
(3) after giving effect to the reduction of the Commitments as set forth in
Section 2.6(b)(i)(2), the Aggregate Availability Reserve Amount shall be
permanently reduced to zero, and
 
(4) Sections 5.14(a)(ii) and (iii) shall be deemed modified in their entirety to
read as follow:
 
Obtain and deliver to the Administrative Agent for any location leased by
Parent, Borrower or any of their Subsidiaries after the Closing Date or for
which a lease was renewed or extended after the Closing Date, a Landlord
Subordination covering such location concurrent with the execution of any such
lease or the execution of or the effective date (if no execution is required) of
any such renewal or extension, provided that the failure to obtain any such
Landlord Subordination under this clause shall not result in an Event of Default
if Borrower, Parent and their Subsidiaries use commercially reasonably efforts
to obtain such Landlord Subordination.
 
5.15 Post-Closing Matters.
 
        (a) Within 30 days after the Closing Date, the Parties shall provide the
Administrative Agent with a guaranty and such security agreements in form and
substance reasonably satisfactory to the Administrative Agent from West Marine
Canada Corp. together with an opinion regarding West Marine Canada Corp. and
such documents in form and substance reasonably satisfactory to the
Administrative Agent and do all things necessary and reasonably requested by the
Administrative Agent to provide the Administrative Agent with a first perfected
Lien on the Collateral pledged by West Marine Canada Corp. (subject only to
Permitted Encumbrances).



-88-



--------------------------------------------------------------------------------

 
(b)  Within 10 days after the actual merging out of any such Subsidiary of
Parent or the amending of such Subsidiary’s certificate of incorporation, in
each case, as described below and in any event within 90 days after the Closing
Date, Borrower shall provide the Administrative Agent with evidence reasonably
satisfactory to the Administrative Agent that each of E & B Marine, Inc.,
Goldbergs’ Marine Distributors, Inc., Sea Ranger Marine Inc. and Krista
Corporation have either (i) been merged with and into West Marine Products, Inc.
with West Marine Products, Inc. being the surviving corporation or (ii) amended
their respective certificate of incorporation to delete the language currently
present in their respective certificate of incorporation which is identical or
similar to the language on Exhibit M.
 
(c)  Within 10 Banking Days after the Closing Date, the Parties shall provide
the Administrative Agent with a legal opinion from a licensed California
attorney covering the Loan Documents and California law and covering opinions 1
through 6 in the Opinion of Counsel delivered on the Closing Date in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
ARTICLE 6
 
NEGATIVE COVENANTS
 
So long as any Advance or Letter of Credit remains unpaid, or any other
non-contingent Obligation remains unpaid or unperformed, or any portion of any
of the Commitments remains in force, Borrower shall not, and shall not permit
its Parent or any of the Subsidiaries of Borrower or of Parent to, unless the
Requisite Lenders or, if required by Section 11.2, all of the Lenders, otherwise
consent:
 
6.1  Prepayment of Indebtedness. Prepay any principal or interest on any
Indebtedness of Borrower, Parent or any of their collective Subsidiaries if an
Event of Default exists or would result from such prepayment or otherwise prepay
in excess of $10 million prior to the date when due, or make any payment or
deposit with any Person that has the effect of providing for the satisfaction of
any Indebtedness of Borrower, Parent or any of their collective Subsidiaries
prior to the date when due, except (a) Indebtedness to the Administrative Agent
and the Lenders under this Agreement and the other Loan Documents, (b)
Indebtedness to other Persons the prepayment of which is approved in advance by
the Requisite Lenders in writing, and (c) Indebtedness in any amount if such
Indebtedness is repaid with proceeds of any stock offering of Borrower, Parent,
or any of their collective Subsidiaries made after the Closing Date not required
to be applied to the Obligations under Section 3.1(d)(vi).
 
6.2  Prepayment of Subordinated Obligations. Pay or prepay any (a) principal
(including sinking fund payments) or any other amount (other than scheduled
interest payments) with respect to any Subordinated Obligation, or purchase,
redeem or otherwise acquire (or offer to purchase, redeem or otherwise acquire)
any Subordinated Obligation or



-89-



--------------------------------------------------------------------------------

 
deposit any monies, Securities or other Property with any trustee or other
Person to provide assurance that the principal or any portion thereof of any
Subordinated Obligation will be paid when due or otherwise to provide for the
defeasance of any Subordinated Obligation or (b) scheduled interest on any
Subordinated Obligation if the payment thereof is then prohibited under the
terms of the subordination provisions governing such Subordinated Obligations.
 
6.3  Disposition of Property.  Make any Disposition of its Property, whether now
owned or hereafter acquired, except (a) Dispositions of obsolete Property, (b)
Dispositions of Property with no material remaining useful life, or no longer
used or useful in the business of Parent, Borrower or their Subsidiaries, (c)
Dispositions in an aggregate amount not to exceed $5,000,000 in any Fiscal Year
ending after the Closing Date, and (d) Dispositions of Property from Parent to a
Party organized under the laws of the United States and such disposed assets
remain in the United States, or from a domestic Subsidiary of Parent to a Party
organized under the laws of the United States and such disposed assets remain in
the United States, or from a foreign Subsidiary of Parent to a Party organized
inside or outside of the United States; provided that (i) at the time of any
such Disposition pursuant to clause (c) only, no Default or Event of Default
shall exist or shall result from such Disposition and (ii) the sales price
relating to a Disposition (pursuant to clause (a), (b) or (c)) shall be paid in
Cash.
 
6.4  Mergers.  Merge or consolidate with or into any Person, except mergers and
consolidations of (i) a Subsidiary into Borrower or Parent (with Borrower or
Parent as the surviving entity), or (ii) any domestic Subsidiary with another
domestic Subsidiary, or (iii) any foreign Subsidiary with another foreign
Subsidiary, or (iv) any foreign Subsidiary with and into a domestic Subsidiary
with such domestic Subsidiary as the surviving entity, or (v) any merger that
constitutes a permitted Disposition under Section 6.3; provided that (a) no
Default or Event of Default would result therefrom and (b) any such “surviving”
entity shall have executed such amendments or supplements to the Loan Documents,
if any, as the Administrative Agent may reasonably determine are appropriate as
a result of such merger.
 
6.5  Hostile Tender Offers.  Make any offer to purchase or acquire, or
consummate a purchase or acquisition of, five percent (5%) or more of the voting
interest in any corporation or other business entity if the board of directors
or management of such corporation or business entity has notified Borrower or
Parent that it opposes such offer or purchase and such notice has not been
withdrawn or superseded.
 
6.6  Distributions.  Declare or pay or make any form of Distribution, whether
from capital, income or otherwise, and whether in Cash or other Property,
except:
 
(a)  Distributions by any Subsidiary to Borrower or Parent or to any
wholly-owned Subsidiary of Borrower or Parent;
 
(b)  Distributions consisting of dividends payable solely in capital stock or
rights to purchase capital stock; and



-90-



--------------------------------------------------------------------------------

 
(c)  Distributions to any holder of the capital stock of Borrower or Parent for
the purpose of repurchasing such capital stock from such holder; provided that
(i) the aggregate amount of all such Distributions shall not to exceed
$1,000,000 in any Fiscal Year and (ii) the aggregate amount of any such
Distribution shall not be greater than the fair market value of the capital so
repurchased;
 
provided that in each such case, no Default or Event of Default then exists or
would result therefrom.
 
6.7  ERISA.  (a) At any time, permit any Pension Plan to: (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA);
or (iv) terminate in any manner, which, with respect to each event listed in
(i), (ii), (iii), or (iv) above, could reasonably be expected to result in a
Material Adverse Effect, (b) withdraw, completely or partially, from any
Multiemployer Plan if to do so could reasonably be expected to result in a
Material Adverse Effect, or (c) with respect to each Party obligated in respect
of a Foreign Plan, fail to comply in any material respect with the requirements
of any Governmental Rule applicable to such Foreign Plan, if to do so could
reasonably be expected to result in a Material Adverse Effect.
 
6.8  Change in Nature of Business.  Make any material change in the nature of
the business of Borrower, Parent or any of their collective Subsidiaries, as it
is presently conducted.
 
6.9  Liens and Negative Pledges; Sale and Leasebacks.  Create, incur, assume or
suffer to exist any Lien, Right of Others or Negative Pledge of any nature upon
or with respect to any of their respective Properties, or engage in any Sale and
Leaseback transaction with respect to any of their respective Properties,
whether now owned or hereafter acquired, except:
 
(a)  Liens and Negative Pledges existing on the Closing Date and disclosed in
Schedule 4.7A and any renewals/extensions or amendments thereof; provided that
the obligations secured or benefited thereby are not increased and such Liens
and Negative Pledges do not extend to any assets other than those described on
Schedule 4.7A;
 
(b)  Liens and Negative Pledges under the Loan Documents; and
 
(c)  Permitted Encumbrances and Permitted Rights of Others.
 
6.10  Indebtedness and Guaranty Obligations.  Create, incur, assume or suffer to
exist any Indebtedness or Guaranty Obligation except:
 
(a)  Indebtedness and Guaranty Obligations existing on the Closing Date and
disclosed in Schedule 6.10 (other than Indebtedness described herein to be paid



-91-



--------------------------------------------------------------------------------

 
off with Advances hereunder), and refinancings, renewals, extensions or
amendments that do not increase the amount thereof;
 
(b)  Indebtedness under the Loan Documents;
 
(c)  Indebtedness and Guaranty Obligations owed to Borrower, Parent or any of
their Subsidiaries by Parent, Borrower or any of their Subsidiaries (which are
evidenced by a note or other instrument which has been pledged and delivered to
the Administrative Agent under the Security Documents) and guarantees by Parent,
Borrower or any of their Subsidiaries of any of the obligations of Parent,
Borrower or any of their Subsidiaries that, in each case, are otherwise
permitted to be incurred hereunder;
 
(d)  Indebtedness consisting of Capital Lease Obligations; provided that the
aggregate principal amount of such Indebtedness when added to the Indebtedness
described in clause (e) below shall not exceed (i) $10,000,000 from the Closing
Date up to the first anniversary of the Closing Date (“Year 1”), (ii)
$17,000,000 from the first anniversary of the Closing Date up to the second
anniversary of the Closing Date (“Year 2”) or (iii) $25,000,000 from the second
anniversary of the Closing Date up to the third anniversary of the Closing Date
(“Year 3”), in each case, at any one time outstanding (as determined in
accordance with GAAP consistently applied);
 
(e)  Indebtedness incurred to finance the purchase or construction of capital
assets (which shall be deemed to exist if the Indebtedness is incurred at or
within 90 days before or after the purchase or construction of the capital
asset) of which at least 80% of each such financing is financed by Indebtedness
other than Advances or Letters of Credit hereunder, or to refinance any such
Indebtedness of which at least 80% is refinanced by Indebtedness other than
Advances or Letters of Credit hereunder; provided that the aggregate principal
amount of such Indebtedness incurred after the Closing Date when added to the
Indebtedness described in clause (d) above shall not exceed (i) $10,000,000
during Year 1, (ii) $17,000,000 during Year 2 or (iii) $25,000,000 during Year
3, in each case, at any one time outstanding (as determined in accordance with
GAAP consistently applied);
 
(f)  Subordinated Obligations in such amount as may be approved in writing by
the Requisite Lenders;
 
(g)  Indebtedness consisting of Interest Rate Protection Agreements;
 
(h)  Unsecured Indebtedness not described in clauses (a)-(g) above for general
business purposes of Borrower, Parent or their Subsidiaries (including unsecured
Indebtedness in favor of a seller of a business acquired in a Permitted
Acquisition) in an aggregate amount not to exceed (i) $5,000,000 during Year 1,
(ii) $7,500,000 during Year 2 or (iii) $10,000,000 during Year 3, in each case,
at any one time outstanding.



-92-



--------------------------------------------------------------------------------

 
6.11 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower or Parent other than (without duplication): (a)
salary, bonus, employee stock option and other compensation and employment
arrangements with directors or officers in the ordinary course of business, (b)
Distributions permitted pursuant to Section 6.6; (c) transactions on overall
terms at least as favorable to Borrower, Parent or any of their collective
Subsidiaries as would be the case in an arm’s-length transaction between
unrelated parties of equal bargaining power, and (d) transactions described on
Schedule 6.11 attached hereto.
 
6.12 Current Ratio. Permit the Current Ratio of Parent and its Subsidiaries, on
a consolidated basis, at any time to be less than the ratio set forth opposite
the applicable period:
 
Period

--------------------------------------------------------------------------------

  
Ratio

--------------------------------------------------------------------------------

1st Fiscal Quarter 2003
  
1.15 to 1.00
2nd Fiscal Quarter 2003
  
1.30 to 1.00
3rd Fiscal Quarter 2003 and thereafter
  
1.40 to 1.00

 
6.13 Leverage Ratio. Permit the ratio of Funded Debt as of the last day of any
Fiscal Quarter plus six times Rental Expense for Parent and its Subsidiaries, on
a consolidated basis, for the 12-month period then ended to EBITDAR for Parent
and its Subsidiaries, on a consolidated basis, for the 12-month period then
ended to exceed the ratio set forth below on the last day of such Fiscal
Quarter:
 
Fiscal Quarter

--------------------------------------------------------------------------------

  
Ratio

--------------------------------------------------------------------------------

1st Fiscal Quarter 2003
  
4.50 to 1.00
2nd Fiscal Quarter 2003
  
3.75 to 1.00
3rd Fiscal Quarter 2003 to 1st Fiscal Quarter 2004
  
3.50 to 1.00
2nd Fiscal Quarter 2004 and thereafter
  
3.00 to 1.00

 
6.14 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio for
Parent and its Subsidiaries, on a consolidated basis, as of the last day of any
Fiscal Quarter to be less than 1.50 to 1.0 for the 12-month period ending on the
last day of such Fiscal Quarter.
 
6.15 Tangible Net Worth. Permit the Tangible Net Worth of Parent and its
Subsidiaries, on a consolidated basis, at any time during the term of this
Agreement to be less than:
 
(a) from the date hereof through the first Fiscal Quarter of Fiscal Year 2003,
$127,500,000 or



-93-



--------------------------------------------------------------------------------

 
(b) from the second Fiscal Quarter of Fiscal Year 2003 and thereafter, 85% of
Tangible Net Worth as of the end of the first Fiscal Quarter of Fiscal Year
2003, plus 75% of Net Income after the end of the first Fiscal Quarter of Fiscal
Year 2003, excluding any quarters in which Net Income is negative,
 
in each case, plus 100% of net equity offerings made on or after the Closing
Date (other than proceeds of the exercise of stock options).
 
6.16 Investments and Acquisitions. Make any Acquisition or enter into any
agreement to make any Acquisition unless approved in advance by the Requisite
Lenders in writing, or make or suffer to exist any Investment, other than:
 
(a) Permitted Acquisitions;
 
(b) Investments in existence on the Closing Date and disclosed on Schedule 6.16;
 
(c) without limiting the requirements of Section 6.22, Investments consisting of
Cash Equivalents;
 
(d) Investments consisting of extensions of credit to officers, directors and
employees of Parent, Borrower and their Subsidiaries for travel, entertainment,
relocation, anticipated bonus and analogous ordinary business purposes provided
that the aggregate amount of such Investments does not exceed $1,000,000 at any
time outstanding;
 
(e) Investments since the date hereof in any Subsidiary of Parent which
Subsidiary is operating in the same or substantially the same line of business
as Parent outside of the United States; provided that the aggregate amount of
such Investments does not exceed (i) $5,000,000 during Year 1, (ii) $12,000,000
during Year 2 or (iii) $20,000,000 during Year 3 with not more than $1,000,000
in the aggregate in the form of equity at any one time (and which to the extent
constituting Indebtedness are evidenced by a note or other instrument which has
been pledged and delivered to the Administrative Agent under the Security
Documents) and in each case less the aggregate amount of any Investment under
clause (h) below; provided, further, that no Investment may be made after the
occurrence and during the continuation of an Event of Default or if an Event of
Default would result therefrom;
 
(f) Investments in any Subsidiary of Parent which Subsidiary is operating in the
same or substantially the same line of business as Parent inside of the United
States; provided that such Subsidiary’s financial statements and records are
calculated on a consolidated basis with Parent (and which to the extent
constituting Indebtedness are evidenced by a note or other instrument which has
been pledged and delivered to the Administrative Agent under the Security
Documents);



-94-



--------------------------------------------------------------------------------

 
(g) Investments in limited liability business entities operating in the same or
substantially the same line of business as Parent, and which entities’ financial
statements and reports are not consolidated with Parent; provided that the
aggregate amount of such Investments does not exceed $3,000,000 (and which to
the extent constituting Indebtedness are evidenced by a note or other instrument
which has been pledged and delivered to the Administrative Agent under the
Security Documents); provided, further, that no Investment may be made after the
occurrence and during the continuation of an Event of Default or if an Event of
Default would result therefrom;
 
(h) Investments in Subsidiaries engaged in a related line of business to Parent
(as opposed to the same or similar line of business to Parent); provided that
the aggregate amount of such Investments when taken together with the
Indebtedness assumed and/or consideration paid or payable in cash in connection
with any Acquisition of an Acquired Person in a related line of business to
Parent (as opposed to the same or similar line of business to Parent)
consummated since the Closing Date does not exceed $3,000,000; and
 
(i) Investments consisting of the extension of credit to customers or suppliers
of Parent, Borrower and their Subsidiaries in the ordinary course of business.
 
6.17 Capital Expenditures. With respect to Borrower, Parent and each of their
Subsidiaries, collectively, make any Capital Expenditure (other than Capital
Expenditures made from the proceeds of insurance), if to do so would result in
the aggregate of all such Capital Expenditures, (i) to exceed $35,000,000 in
Fiscal Year 2003 or (ii) to exceed $40,000,000 in Fiscal Year 2004 or any Fiscal
Year thereafter. In the event the aggregate of all such Capital Expenditures
made by Borrower, Parent and their Subsidiaries for any Fiscal Year is less than
the amount of such Capital Expenditures permitted hereunder, then 50% of the
difference between the amount of such Capital Expenditures permitted for such
Fiscal Year and the actual amount of Capital Expenditures made by Borrower,
Parent and their Subsidiaries shall be added to the permissible amount of
Capital Expenditures for the following Fiscal Year only.
 
6.18 Amendments. Amend, modify, supplement or replace (or agree to amend,
modify, supplement or replace) or consent to any departure from any term or
provision of (a) any indenture, agreement or instrument evidencing or governing
any Subordinated Obligation or (b) if any such amendment, modification,
supplement, replacement or consent in any respect could reasonably be expected
to materially adversely affect the interest of the Lenders, any material
provision of any Material Document.
 
6.19 Change in Location of Chief Executive Offices, Jurisdiction of Organization
and Assets. Relocate the chief executive office, without first giving the
Administrative Agent thirty (30) days’ prior written notice of any relocation or
change the jurisdiction of organization, of Borrower, Parent or any of their
collective Subsidiaries.



-95-



--------------------------------------------------------------------------------

 
6.20 Use of Lender’s Name. Use any Lender’s name (or the name of any of any
Lender’s Affiliates) in connection with any of their business operations except
to identify the existence of the Revolving Facility and the names of the Lenders
in the ordinary course of Borrower’s business. Nothing contained in this
Agreement is intended to permit or authorize Borrower to make any commitment or
contract on behalf of any Lender or the Administrative Agent.
 
6.21 Change of Fiscal Periods or Accounting Practices. Change (a) its Fiscal
Year or any other fiscal period with respect to which it reports financial
results hereunder or otherwise or (b) its accounting practices in any material
respect except as permitted by GAAP.
 
6.22 Deposit and Brokerage Accounts. Fail to use commercially reasonable efforts
to provide the Administrative Agent with a fully executed Control Agreement with
respect to each such Operating Account promptly and in any event within thirty
days of (i) the Closing Date as to Operating Accounts existing as of the Closing
Date and (ii) the date such account is established as to Operating Accounts
established after the Closing Date.
 
6.23 Interest Rate Protection Agreements. Enter into any Interest Rate
Protection Agreement, except (i) Interest Rate Protection Agreements entered
into to hedge or mitigate risks to which Parent, Borrower or any of their
collective Subsidiaries has actual exposure (other than those in respect of
Securities of Parent, Borrower or any of their collective Subsidiaries), and
(ii) Interest Rate Protection Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Parent, Borrower or any of their
collective Subsidiaries.
 
6.24 Limitation on Consolidated Tax Liability. Become liable for federal income
taxes relating to the taxable income of any Affiliate of Parent or Borrower
which is not a Party in excess of the amount of federal income taxes it would
pay if reporting as a separate entity, unless such Party is fully reimbursed by
such Affiliate on or before the payment of such taxes.
 
6.25 Referenced Financing Statements. Cause, allow or permit any property owned,
used or in the possession of Borrower, Parent or any of their Subsidiaries to
become subject to or covered by any of the Referenced Financing Statements
except for property which is leased from or financed by the secured party listed
on any such Referenced Financing Statement but only to the extent such lease or
financing is permitted by this Agreement.
 
 
ARTICLE 7
 
INFORMATION AND REPORTING REQUIREMENTS
 
7.1 Financial and Business Information. So long as any Advance or Letter of
Credit remains unpaid, or any other non-contingent Obligation remains unpaid or



-96-



--------------------------------------------------------------------------------

unperformed, or any portion of any of the Commitments remains in force, Borrower
shall, unless the Requisite Lenders otherwise consent, at Borrower’s sole
expense, deliver to the Administrative Agent for distribution by it to the
Lenders, a sufficient number of copies for all of the Lenders of the following:
 
(a) As soon as practicable, and in any event within fifty (50) days after the
end of each of the first three Fiscal Quarters in each Fiscal Year (commencing
with the first Fiscal Quarter of 2003), the consolidated and consolidating
balance sheet of Parent and its Subsidiaries as at the end of such Fiscal
Quarter and the consolidated and consolidating statements of income, operations
and cash flows for such Fiscal Quarter, and the portion of the Fiscal Year ended
with such Fiscal Quarter, together with a statement of Stockholders’ Equity as
of the last day of such Fiscal Quarter, all in reasonable detail and setting
forth in each case in comparative form the corresponding consolidated and
consolidating current Fiscal Quarter and year-to-date figures for the
corresponding period in the preceding Fiscal Year and the consolidated figures
for the corresponding period in the applicable projections. Such financial
statements shall be certified by the president or chief financial officer of
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Borrower, Parent and their collective
Subsidiaries in accordance with GAAP (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;
 
(b) As soon as practicable, and in any event within ninety-five (95) days after
the end of each Fiscal Year, the audited consolidated and unaudited
consolidating balance sheet of Parent and its Subsidiaries as at the end of such
Fiscal Year and the audited consolidated and unaudited consolidating statements
of income, operations, stockholders’ equity and cash flows, in each case of
Parent and its Subsidiaries for such Fiscal Year, all in reasonable detail and
setting forth in each case in comparative form the corresponding consolidated
current Fiscal Quarter and year-to-date figures for the corresponding period in
the preceding Fiscal Year and the consolidated figures for corresponding period
in the applicable projections. Such financial statements shall be certified by
the president or chief financial officer of Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Borrower, Parent and their collective Subsidiaries in accordance with GAAP
(other than footnote disclosures), consistently applied, as at such date and for
such periods, subject only to normal year-end accruals and audit adjustments.
Such financial statements shall be prepared in accordance with GAAP,
consistently applied, and such consolidated financial statements shall be
accompanied by a report of Deloitte & Touche LLP or other independent public
accountants of recognized standing selected by Borrower and reasonably
satisfactory to the Administrative Agent, which report shall be prepared in
accordance with generally accepted auditing standards as at such date, and shall
not be subject to any qualifications or exceptions;



-97-



--------------------------------------------------------------------------------

 
(c) As soon as practicable, and in any event not later than thirty (30) days
after the commencement of each Fiscal Year, a copy of the projected consolidated
financial statements of Borrower, Parent and their collective Subsidiaries on a
quarterly basis for each Fiscal Year through the Maturity Date together with
narrative assumptions, including, in each case, projected consolidated balance
sheets, statements of income and retained earnings and statements of cash flow
of Borrower, Parent and their collective Subsidiaries, all in reasonable detail
and in any event to include (A) projected Capital Expenditures and (B) annual
Fiscal Year projections of Borrower’s compliance with each of the covenants set
forth in Sections 6.12, 6.13 6.14 and 6.15 of this Agreement;
 
(d) Promptly after receipt by Borrower or Parent, copies of any detailed audit
reports, management letters or recommendations submitted to Borrower or Parent
(or their respective board of directors) by independent accountants in
connection with the accounts or books of Borrower, Parent or any of their
collective Subsidiaries, or any audit of any of them;
 
(e) Promptly after the same are available, and in any event within five (5)
Banking Days after filing with the Securities and Exchange Commission, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, Parent or any of their
collective Subsidiaries, and copies of all annual, regular, periodic and special
reports and registration statements which Borrower, Parent or any of their
collective Subsidiaries may file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
and not otherwise required to be delivered to the Lenders pursuant to other
provisions of this Section 7.1 which reports or filings may be sent via
electronic mail or, so long as acceptable to the Agent and the Lenders, Borrower
may send a notice to the Agent and the Lenders that such reports or filings have
been made with the Securities and Exchange Commission.
 
(f) Promptly after the reasonable request by any Lender through the
Administrative Agent, copies of any other report or other document that was
filed by Borrower, Parent or any of their collective Subsidiaries, with any
Governmental Agency;
 
(g) Promptly upon a Senior Officer of Borrower or Parent, becoming aware, and in
any event within five (5) Banking Days after becoming aware, of the occurrence
of any (i) “reportable event” (as such term is defined in Section 4043 of ERISA,
but excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) or (ii) non-exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder, telephonic notice specifying
the nature thereof, and, no more than five (5) Banking Days after such
telephonic notice, written notice again



-98-



--------------------------------------------------------------------------------

 
specifying the nature thereof and specifying what action Borrower is taking or
proposes to take with respect thereto, and, when known, any action taken by the
Internal Revenue Service with respect thereto;
 
(h) As soon as practicable, and in any event within two (2) Banking Days after a
Senior Officer of Borrower becomes aware of the existence of any condition or
event which constitutes a Default or Event of Default, telephonic notice
specifying the nature and period of existence thereof, and, no more than two (2)
Banking Days after such telephonic notice, written notice again specifying the
nature and period of existence thereof and specifying what action Borrower is
taking or proposes to take with respect thereto;
 
(i) Promptly upon a Senior Officer of Borrower becoming aware that (i) any
Person has commenced a legal proceeding with respect to a claim against
Borrower, Parent or any of their Subsidiaries in which the claimant alleges
damages in an amount that is $2,500,000 or more in excess of the amount thereof
that is fully covered by insurance, (ii) any creditor under a credit agreement
involving Indebtedness of $500,000 or more or any lessor under a lease involving
aggregate rent of $500,000 or more has asserted a default thereunder on the part
of Borrower, Parent or any of their Subsidiaries or, (iii) any Person has
commenced a legal proceeding with respect to a claim against Borrower, Parent or
any of their Subsidiaries under a contract that is not a credit agreement or
material lease with respect to a claim of in excess of $500,000 or which
otherwise may reasonably be expected to result in a Material Adverse Effect, a
written notice describing the pertinent facts relating thereto and what action
Borrower, Parent and/or their applicable Subsidiaries are taking or propose to
take with respect thereto;
 
(j) Promptly after receipt, copies of any notice that the Debt Rating of Parent
has been established or that a new or different Debt Rating has been assigned to
Parent;
 
(k) (i) As soon as practicable, and in any event not less than 5 days prior to
the proposed effective date thereof, written notice of any proposed amendment,
modification or waiver of the terms and provisions of any of the Material
Contracts, which amendment, modification or waiver could reasonably be expected
to be adverse to the Lenders in any material respect and (ii) as soon as
practicable, and in any event not less than 10 days prior to the proposed
effective date thereof, written notice of any proposed amendment, modification
or waiver of the terms and provisions of any of the Material Governing
Documents.
 
(l) As soon as practicable, concurrent with the filing thereof with the
Securities and Exchange Commission and in any event within ninety days after the
Closing Date, the audited balance sheet, statements of income, operations,
stockholders’ equity and cash flows for the Acquired Boat U.S. Operations
prepared



-99-



--------------------------------------------------------------------------------

 
by Ernst & Young LLP for the fiscal year ending December 31, 2002. Such
financial statements shall be prepared in accordance with GAAP and such
financial statements shall be accompanied by a report of Ernst & Young LLP,
which report shall be prepared in accordance with generally accepted auditing
standards as at such date, and shall not be subject to any qualifications or
exceptions.
 
(m) As soon as practicable, and in any event within fifty (50) days after the
end of each Fiscal Quarter in each Fiscal Year (commencing with the first Fiscal
Quarter of 2003), a detailed report of store/location information and operating
data of Parent and its Subsidiaries on a year-to-date basis, including, without
limitation, square footage, sales, gross profit and contribution, in form and
substance reasonably satisfactory to the Lenders.
 
(n) The Leasehold Analysis Report as and when required under Section 5.14(a)(i).
 
(o) Each quarterly inventory report as and when required under Section
5.14(a)(ii)(1)(A).
 
(p) The copies of leases as and when required under Section 5.14(c).
 
(q) As soon as practicable, evidence that West Marine FSC, Inc., a Barbados
corporation, has been dissolved.
 
(r) Such other data and information as from time to time may be reasonably
requested by the Administrative Agent or the Requisite Lenders.
 
7.2 Compliance Certificates. So long as any Advance or Letter of Credit remains
unpaid, or any other non-contingent Obligation remains unpaid or unperformed, or
any portion of any of the Commitments remain outstanding, Borrower shall, at
Borrower’s sole expense, deliver to the Administrative Agent for distribution by
it to the Lenders concurrently with the financial statements required pursuant
to Sections 7.1(a) and 7.1(b), a Compliance Certificate signed by the president,
chief accounting officer or chief financial officer of Borrower.
 
ARTICLE 8
 
CONDITIONS
 
8.1 Initial Advances. The Closing Date and the obligation of each Closing Date
Lender to make the initial Advance to be made by it, and the obligation of the
Issuing Lender to issue the initial Letter of Credit (as applicable), is subject
to the following conditions precedent, each of which shall be satisfied or
waived in writing prior to the making of the initial Advances or the issuance of
the initial Letter of Credit (as applicable) (unless all of the Closing Date
Lenders, in their sole and absolute discretion, shall agree otherwise):



-100-



--------------------------------------------------------------------------------

 
(a) The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each properly executed by a
Responsible Official of each party thereto, each dated as of the Closing Date
and each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless the Administrative Agent otherwise agrees
or directs):
 
(1) at least one (1) executed counterpart of this Agreement, together with
arrangements satisfactory to the Administrative Agent for additional executed
counterparts, sufficient in number for distribution to the Closing Date Lenders
and Borrower;
 
(2) Notes executed by Borrower in favor of each Closing Date Lender, each in a
principal amount equal to that Lender’s Commitment;
 
(3) the Letter of Credit Agreements executed by Borrower;
 
(4) the Swing Line Note executed by Borrower;
 
(5) the Guaranty dated as of even date herewith executed by each Guarantor;
 
(6) with respect to Borrower, Parent and their collective Subsidiaries, such
documentation as the Administrative Agent may reasonably require to establish
the due organization, valid existence and good standing of each such Person,
their qualification to engage in business in each material jurisdiction in which
they are engaged in business or required to be so qualified, their authority to
execute, deliver and perform the Loan Documents to which it is a Party (if any),
the identity, authority and capacity of each Responsible Official thereof
authorized to act on its behalf, including certified copies of articles or
certificates of incorporation and amendments thereto, articles or certificates
of organization and amendments thereto, operating agreements and amendments
thereto, bylaws and amendments thereto, certificates of good standing and/or
qualification to engage in business, tax clearance certificates, certificates of
corporate resolutions or limited liability company resolutions or other
applicable authorization documents, incumbency certificates, Certificates of
Responsible Officials, and the like;
 
(7) the Opinion of Counsel;
 
(8) a Certificate of the president, chief accounting officer or chief financial
officer of Borrower, certifying that attached thereto is a true and correct copy
of the Projections, and further certifying that the representation contained in
Section 4.16(a) is, to the best of his or her knowledge, true and correct;



-101-



--------------------------------------------------------------------------------

 
(9) one or more Requests for Borrowing or Requests for Letters of Credit;
 
(10) a Certificate signed by a Senior Officer of Borrower certifying that the
conditions specified in Sections 8.1(l) and 8.1(m) have been satisfied; and
 
(11) the Security Agreement executed by Parent, Borrower and their collective
Subsidiaries and originals of all stock certificates, promissory notes
(including, without limitation, intercompany notes) and other collateral where
perfection may be effected by possession;
 
(12) the Intellectual Property Security Agreement executed by Parent, Borrower
and their collective Subsidiaries;
 
(13) Appropriate documents for filing with the United States Patent and
Trademark Office and all other filings necessary to perfect the security
interests granted to Lender by the Security Documents, all appropriately
completed and duly executed by each Party and, where appropriate, notarized;
 
(14) A Power of Attorney in the form of Attachment 4 to the Intellectual
Property Security Agreement, dated the Closing Date and otherwise appropriately
completed, duly executed by each Party to the Intellectual Property Security
Agreement and notarized;
 
(15) to the extent received prior to the date hereof, a Control Agreement
executed by Parent, Borrower and their collective Subsidiaries and the relevant
financial institutions for each deposit account, securities, brokerage or
similar account of Parent, Borrower and any of their collective Subsidiaries;
 
(16) the Collateral Certificate, duly executed by Borrower;
 
(17) evidence that insurance, of the types and in the amounts specified in the
Loan Documents, is maintained in force by Borrower, together with an executed
form 438 BFU and other endorsements with respect thereto;
 
(18) a certificate signed by a Senior Officer of Borrower attaching true,
correct and complete copies of each of the Material Documents (including, in
each case, any amendments or modifications of the terms thereof entered into as
of the Closing Date );
 
(19) evidence that, upon the filing of the applicable UCC financing statements
and the recording of the U.S. Patent and Trademark Office filings contemplated
by the Intellectual Property Security Agreement, all Collateral in



-102-



--------------------------------------------------------------------------------

 
which a Lien may be perfected by the filing of a financing statement under the
UCC and the filing of such intellectual property filings shall be subject to a
valid, perfected first priority Lien subject only to Permitted Encumbrances;
 
(20) A copy of the Asset Purchase Agreement (including all exhibits, appendices,
schedules, annexes and attachments thereto and amendments thereof), duly
executed by each party thereto, and a copy of each agreement, certificate,
opinion of counsel and other material writing delivered by or on behalf of each
party to the Asset Purchase Agreement in connection with the closing of the Boat
U.S. Acquisition, with a letter from the Person delivering such writing
authorizing reliance thereon by the Administrative Agent and the Lenders in the
case of opinions of counsel;
 
(21) With respect to each existing account receivable of Borrower, Parent or any
of their Subsidiaries in an amount in excess of $100,000 which arises out of a
contract with the United States of America or any department, agency,
subdivision or instrumentality thereof, the Administrative Agent shall have
received evidence that all action has been taken and all instruments executed
that are required or have been reasonably requested by the Administrative Agent
to comply with the provisions of the Federal Assignment of Claims Act in respect
of such account receivable;
 
(22) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent and/or any Closing Date Lender reasonably may require.
 
(b) The fees payable on or before the Closing Date pursuant to Section 3.3 shall
have been paid.
 
(c) The Administrative Agent and the Lenders shall have received and reviewed to
their satisfaction the financial statements for Borrower, Parent and their
subsidiaries.
 
(d) Each Party shall have obtained all material Governmental Authorizations
(including the expiration of the applicable waiting period pursuant to the
Hart-Scott-Rodino Anti-Trust Improvements Act) and all material consents of
other Persons, in each case that are necessary or advisable to have been
obtained prior to the Closing Date in connection with the Boat U.S. Acquisition,
the transactions herein and the continued operation of the business conducted by
the Parties in substantially the same manner as conducted prior to the Closing
Date. Each such Governmental Authorization or consent shall be in full force and
effect, except in a case where the failure to obtain or maintain a Governmental
Authorization or consent, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. All applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the Boat U.S.



-103-



--------------------------------------------------------------------------------

 
Acquisition, the transactions contemplated by the Loan Documents or the
financing thereof. No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Governmental Authority to take
action to set aside its consent on its own motion shall have expired.
 
(e) No adverse change occurring in governmental regulation or policy that
materially adversely affects Borrower, Parent and their Subsidiaries taken as a
whole, the Administrative Agent, the Issuing Lender, the Swing Line Lender or
any other Lender.
 
(f) The Administrative Agent shall have completed and received an inventory
valuation report regarding the inventory to be acquired in the Boat U.S.
Acquisition in form and substance satisfactory to the Administrative Agent and
Lenders.
 
(g) The Administrative Agent and Lenders shall have reviewed (with results to
their satisfaction) Borrower’s due diligence and assessment of the inventory
controls of Boat U.S.
 
(h) No event, occurrence or development having occurred that could reasonably be
expected to result in a material adverse change in the business, assets,
operations or condition (financial or otherwise) of Borrower, Parent and their
subsidiaries (taken as a whole) or Boat U.S., or in the ability of Borrower,
Parent or any of their Subsidiaries to operate in accordance in all material
respects with the financial projections and to comply with the financial
covenants herein, in each case since the last day of the third quarter of Fiscal
Year 2002.
 
(i) The Agent and Lenders shall have completed due diligence satisfactory to the
Administrative Agent and Lenders regarding Borrower, Parent, their Subsidiaries
and Boat U.S., including, without limitation, the Projections and discovering no
information in the course of due diligence or otherwise that the Administrative
Agent or the Lenders believe has a materially negative impact on any of the
items in (h) above.
 
(j) The Administrative Agent shall have completed a satisfactory review of the
Asset Purchase Agreement and related documents and the Administrative Agent
shall have received evidence satisfactory to the Administrative Agent that all
conditions precedent to the Boat U.S. Acquisition under the Asset Purchase
Agreement shall have been satisfied and that the closing of the Boat U.S.
Acquisition will occur concurrently with the initial extension of credit
hereunder in accordance with the Asset Purchase Agreement and applicable law for
an aggregate purchase price not exceeding $72,000,000 plus or minus any
adjustments made pursuant to the Asset Purchase Agreement (without giving effect
to any amendments or other modifications of the Asset Purchase Agreement which
have not been approved in writing by the Administrative Agent).



-104-



--------------------------------------------------------------------------------

 
(k) The reasonable costs and expenses of the Administrative Agent in connection
with the preparation of the Loan Documents payable pursuant to Section 11.3, and
invoiced to Borrower prior to the Closing Date, shall have been paid.
 
(l) The representations and warranties of Borrower, Parent and each Subsidiary
contained in Article 4 shall be true and correct in all material respects.
 
(m) Borrower and any other Parties shall be in compliance with all the terms and
provisions of the Loan Documents, and giving effect to the initial Advances or
initial Letter of Credit (as applicable), no Default or Event of Default shall
have occurred and be continuing.
 
(n) Borrower shall have delivered to the Administrative Agent, evidence, in form
and substance satisfactory to the Lenders, that the Existing Credit Facilities
have been or will be concurrently terminated and that all Liens, if any,
securing any part of the Existing Credit Facilities have been or will be
concurrently reconveyed, released and/or terminated, as the case may be.
 
(o) All legal matters relating to the Loan Documents shall be reasonably
satisfactory to Orrick, Herrington & Sutcliffe LLP, special counsel to Lender.
 
(p) There shall not exist (A) any order, decree, judgment, ruling or injunction
which restrains the consummation of the Boat U.S. Acquisition in the manner
contemplated by the Asset Purchase Agreement; or (B) any litigation shall be
pending or threatened against Borrower or any Guarantor as of the Closing Date
which could reasonably be expected to have a Material Adverse Effect.
 
(q) There shall have been no material adverse change in the financial, bank
loan, syndication or capital markets for credit facilities generally or similar
in nature to the credit facility under this Agreement which could reasonably be
expected to have a material adverse effect on the syndication of the financing
contemplated by this Agreement, and there shall not have occurred and be
continuing a material disruption of or material adverse change in the financial,
banking or capital markets that could reasonably be expected to have a material
adverse effect on such financial, bank loan, syndication or capital market, in
each case as determined by the Administrative Agent in its sole discretion.
 
(r) The Closing Date shall have occurred on or before January 31, 2003.
 
8.2 Any Advance. The obligation of each Lender to make any Advance, and the
obligation of the Issuing Lender to issue, extend, renew, amend or increase the
amount of any Letter of Credit, is subject to the following conditions precedent
(unless the Requisite Lenders or, in any case where the approval of all of the
Lenders is required pursuant to Section 11.2, all of the Lenders, in their sole
and absolute discretion, shall agree otherwise):



-105-



--------------------------------------------------------------------------------

 
(a) except (i) for representations and warranties which expressly speak as of a
particular date or (ii) as disclosed by Borrower and approved in writing by the
Requisite Lenders, the representations and warranties contained in Article 4
shall be true and correct in all material respects on and as of the date of the
Advance or the Letter of Credit as though made on that date;
 
(b) no circumstance or event shall have occurred that constitutes a Material
Adverse Effect since the last day of the third Fiscal Quarter of Fiscal Year
2002;
 
(c) no Default or Event of Default has occurred and is continuing or will result
from the making of any such Advance or the issuance of any such Letter of
Credit;
 
(d) the Administrative Agent shall have timely received a Request for Borrowing
(or telephonic or other request for Borrowing referred to in the second sentence
of Section 2.1(b), if applicable), or the Issuing Lender shall have received a
Letter of Credit Application, as the case may be, in compliance with Article 2;
and
 
(e) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, such other assurances, certificates,
documents or consents related to the foregoing as the Administrative Agent or
Requisite Lenders reasonably may require.
 
ARTICLE 9
 
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
 
9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:
 
(a) Borrower fails to pay any principal on any of the Advances or any
reimbursement obligation in respect of any Letter of Credit, or any portion
thereof, on the date when due; or
 
(b) Borrower fails to pay any interest owing under the Loan Documents or any
fees under Sections 3.2 or 3.4, or any portion thereof, within five (5) Banking
Days after the date when due; or fails to pay any other fee or amount payable to
the Lenders or the Administrative Agent under any Loan Document, or any portion
thereof, within five (5) Banking Days after written demand therefor; or
 
(c) Borrower fails to comply with any of the covenants contained in Section
5.14, Section 5.15 or Article 6 hereof or any of the covenants contained in
Sections 5.1, 5.5, 5.12, 5.14, 5.16, 5.17, or 5.18 of the Security Agreement (or
the equivalent provisions of any security agreement delivered after the Closing
Date), or any of the covenants contained in Sections 4(a), (b), (d), (f) or (g)
or Section 8 of the Intellectual



-106-



--------------------------------------------------------------------------------

 
Property Security Agreement (or the equivalent provisions of any intellectual
property security agreement delivered after the Closing Date) or any negative
covenant contained in any other Loan Document, or any other Party fails to
comply with any of the covenants contained in any of the covenants contained in
Section 5.14, Section 5.15 or Article 6 hereof, or any of the covenants
contained in Section 3(c) of the Guaranty (or the equivalent provision of any
other Guaranty), or any of the covenants contained in Sections 5.1, 5.5, 5.12,
5.14, 5.16, 5.17, or 5.18 of the Security Agreement (or the equivalent
provisions of any security agreement delivered after the Closing Date), or any
of the covenants contained in Sections 4(a), (b), (d), (f) or (g) or Section 8
of the Intellectual Property Security Agreement (or the equivalent provisions of
any intellectual property security agreement delivered after the Closing Date)
or any negative covenant contained in any other Loan Document; or
 
(d) (i) Borrower fails to comply with Section 7.1(j) in the manner stated
therein or (ii) Borrower fails to perform any other reporting requirement set
forth in Article 7 within five (5) Banking Days of the date specified for
performance therein; or
 
(e) Borrower or any other Party fails to perform or observe any other covenant
or agreement (not specified in clause (a), (b), (c) or (d) above) contained in
any Loan Document on its part to be performed or observed and such default shall
continue unremedied for thirty (30) calendar days after notice to Borrower from
the Administrative Agent on behalf of the Requisite Lenders of such Default; or
 
(f) Any representation or warranty of Borrower or any other Party made in any
Loan Document, or in any certificate or other writing delivered by Borrower or
such other Party pursuant to any Loan Document, proves to have been incorrect
when made or reaffirmed in any material respect; or
 
(g) Borrower, Parent or any Subsidiary of Borrower or Parent (i) fails to pay
when due (or within any stated grace period), whether at the stated maturity,
upon acceleration, by reason of required prepayment or otherwise, the principal,
or any principal installment, in respect of any Indebtedness or Guaranty
Obligation if the aggregate outstanding principal amount of such Indebtedness
exceeds $5,000,000, or (ii) fails to perform or observe any other term, covenant
or agreement on its part to be performed or observed, or suffers any event of
default to occur, in connection with any present or future Indebtedness if the
aggregate outstanding principal amount of such Indebtedness exceeds $5,000,000,
or of any guaranty of present or future Indebtedness if the aggregate
outstanding principal amount of such Indebtedness exceeds $5,000,000, if as a
result of such failure or sufferance any holder or holders thereof (or an agent
or trustee on its or their behalf) has the right to declare such Indebtedness
due before the date on which it otherwise would become due or the right to
require Borrower, Parent or any such Subsidiary to redeem or purchase, or offer
to redeem or purchase, all or any portion of such Indebtedness; or
 
(h) Any Loan Document, at any time after its execution and delivery and for any
reason other than by its terms or the agreement or action (or omission to act)
of the



-107-



--------------------------------------------------------------------------------

 
Administrative Agent or satisfaction in full of all the Obligations, ceases to
be in full force and effect or is declared by a court of competent jurisdiction
to be null and void, invalid or unenforceable in any respect which is materially
adverse to the interests of the Lenders; or any Party thereto denies in writing
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind same; or
 
(i) (A) A final judgment against Borrower, Parent or any Subsidiary of Borrower
or Parent is entered for the payment of money in excess of $2,500,000 (not
covered by insurance or for which an insurer has reserved its rights) and,
absent procurement of a stay of execution, such judgment remains unsatisfied for
thirty (30) calendar days after the date of entry of judgment, or in any event
later than five (5) days prior to the date of any proposed sale thereunder; or
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of Borrower, Parent or
any of their collective Subsidiaries and is not released, vacated or fully
bonded within thirty (30) calendar days after its issue or levy or (B) a
judgment against Borrower, Parent or any Subsidiary of Borrower or Parent is
entered for the payment of money in the aggregate amount of $10,000,000 or more
(not covered by insurance or for which an insurer has reserved its rights)
whether or not appealed, stayed or paid; or
 
(j) Borrower, Parent or any of their collective Subsidiaries institutes or
consents to the institution of any proceeding under a Debtor Relief Law relating
to it or to all or any material part of its Property, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its Property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of that Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under a Debtor Relief Law relating to any such Person or to all
or any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for sixty (60) calendar days; or
 
(k) A Change in Control occurs; or
 
(l) The dissolution or liquidation of Borrower, Parent or any of their
collective Subsidiaries, or Borrower, Parent or any such Subsidiary, any of
their partners, members, directors or stockholders, as the case may be, shall
take action seeking to effect the dissolution or liquidation of Borrower, Parent
or such Subsidiary, other than any dissolution or liquidation permitted by
Section 5.2; or
 
(m) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or
 
(n) Any Pension Plan maintained by Borrower is finally determined by the PBGC to
have a material “accumulated funding deficiency” as that term is defined in
Section



-108-



--------------------------------------------------------------------------------

 
302 of ERISA in excess of an amount equal to 5% of the consolidated total assets
of Borrower as of the most-recently ended Fiscal Quarter; or
 
(o) Any trustee for, or any holder of, a Subordinated Obligation asserts in
writing that such Subordinated Obligation is not subordinated to the Obligations
in accordance with its terms and Borrower does not promptly deny in writing such
assertion and contest any attempt by such trustee or holder to take action based
on such assertion; or
 
(p) Any event occurs which gives the holder or holders of any Subordinated
Obligation (or an agent or trustee on its or their behalf) the right to declare
such Subordinated Obligation due before the date on which it otherwise would
become due, or the right (other than by reason of a Change in Control if the
right to receive payment thereof is subordinated to the Obligations on terms
satisfactory to the Requisite Lenders) to require the issuer thereof, to redeem
or purchase, or offer to redeem or purchase, all or any portion of any
Subordinated Obligation, or a final judgment is entered by a court of competent
jurisdiction that any Subordinated Obligation is not subordinated in accordance
with its terms to the Obligations; or
 
(q) Any Lien intended to be created by any Security Document shall at any time
be invalidated, subordinated or otherwise cease to be in full force and effect,
for whatever reason other than as a result of any action of the Administrative
Agent, unless such invalidation, subordination or cessation affects a
non-material portion of the Collateral and is remedied by Borrower within ten
Banking Days of its receipt of notice thereof; or any security interest
purported to be created by any Security Document shall cease to be, or shall be
asserted by any Party not to be, a valid, first priority (except as expressly
otherwise provided in this Agreement or such Security Document) perfected Lien
in the Collateral covered thereby, unless such cessation affects a non-material
portion of the Collateral and is remedied by Borrower within ten Banking Days of
its receipt of notice thereof; or any Party other than Parent shall issue,
create or permit to be outstanding any Securities which shall not be subject to
a first priority perfected Lien under the Security Documents to the extent
required pursuant hereto or thereto; or
 
(r) The purported revocation of any Guaranty by any Guarantor; or
 
(s) Any event or circumstance (other than those listed in clauses (a) through
(r) above) shall occur that constitutes, in the good faith determination of the
Requisite Lenders, a Material Adverse Effect.
 
9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent or the Lenders (including the Issuing
Lender) provided for elsewhere in this Agreement, or the other Loan Documents,
or by applicable Law, or in equity, or otherwise:
 
(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(j):



-109-



--------------------------------------------------------------------------------

 
(1) the Commitments to make Advances and issue Letters of Credit and all other
obligations of the Administrative Agent, the Issuing Lender, the Swing Line
Lender or the Lenders and all rights of Borrower and any other Parties under the
Loan Documents shall be suspended without notice to or demand upon Borrower,
which are expressly waived by Borrower except that all of the Lenders or the
Requisite Lenders (as the case may be, in accordance with Section 11.2) may
waive an Event of Default or, without waiving, determine, upon terms and
conditions satisfactory to the Lenders or Requisite Lenders, as the case may be,
to reinstate the Commitments and such other obligations and rights and make
further Advances and issue further Letters of Credit, which waiver or
determination shall apply equally to, and shall be binding upon, all the
Lenders;
 
(2) the Issuing Lender may, with the approval of the Administrative Agent on
behalf of the Requisite Lenders, demand immediate payment by Borrower of an
amount equal to the Aggregate Effective Amount of all outstanding Letters of
Credit to be held by the Administrative Agent, on behalf of the Lenders, in an
interest-bearing cash collateral account as collateral for all of the
Obligations; and
 
(3) the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitments and/or declare
all or any part of the unpaid principal of all Advances, all interest accrued
and unpaid thereon and all other amounts payable under the Loan Documents to be
forthwith due and payable, whereupon the same shall become and be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.
 
(b) Upon the occurrence of any Event of Default described in Section 9.1(j):
 
(1) the Commitments and the Issuing Lender’s obligation to issue Letters of
Credit shall terminate without notice to or demand upon Borrower, which are
expressly waived by Borrower, except that all of the Lenders may waive the Event
of Default or, without waiving, determine, upon terms and conditions
satisfactory to all the Lenders, to reinstate the Commitments and make further
Advances, which determination shall apply equally to, and shall be binding upon,
all the Lenders;
 
(2) an amount equal to the Aggregate Effective Amount of all outstanding Letters
of Credit shall be immediately due and payable to the Issuing Lender without
notice to or demand upon Borrower, which are expressly waived by Borrower, to be
held by the Administrative Agent, on



-110-



--------------------------------------------------------------------------------

 
behalf of the Lenders, in an interest-bearing cash collateral account as
collateral for all of the Obligations; and
 
(3) the unpaid principal of all Advances, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.
 
(c) Upon the occurrence and during the continuance of any Event of Default, the
Lenders and the Administrative Agent, or any of them, without notice to (except
as expressly provided for in any Loan Document or required pursuant to
applicable Law and not effectively waived) or demand upon Borrower, which are
expressly waived by Borrower (except as to notices expressly provided for in any
Loan Document or required pursuant to applicable Law and not effectively
waived), may proceed (but only with the consent of the Requisite Lenders) to
protect, exercise and enforce their rights and remedies under the Loan Documents
against Borrower and any other Party and such other rights and remedies as are
provided by Law or equity.
 
(d) The order and manner in which the Lenders’ rights and remedies are to be
exercised shall be determined by the Requisite Lenders in their sole discretion,
and all payments received by the Administrative Agent and the Lenders, or any of
them, shall be applied first to the costs and expenses (including attorneys’
fees and disbursements and the allocated costs of in-house attorneys employed by
the Administrative Agent or by any Lender) of the Administrative Agent and of
the Lenders, and thereafter paid pro rata to the Lenders in the same proportions
that the aggregate Obligations owed to each Lender under the Loan Documents bear
to the aggregate Obligations owed under the Loan Documents to all the Lenders,
without priority or preference among the Lenders. Regardless of how each Lender
may treat payments for the purpose of its own accounting, for the purpose of
computing Borrower’s Obligations hereunder and under the Loan Documents,
payments shall be applied first, to the costs and expenses of the Administrative
Agent and the Lenders, as set forth above, second, to the payment of accrued and
unpaid interest due under any Loan Documents to and including the date of such
application (ratably, and without duplication, according to the accrued and
unpaid interest due under each of the Loan Documents), and third, to the payment
of all other amounts (including principal and fees) then owing to the
Administrative Agent or the Lenders under the Loan Documents. No application of
payments will cure any Event of Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lenders hereunder
or thereunder or at Law or in equity.



-111-



--------------------------------------------------------------------------------

 
ARTICLE 10
 
THE ADMINISTRATIVE AGENT
 
10.1 Appointment and Authorization. (a) Each Lender hereby irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof or are reasonably incidental, as
determined by the Administrative Agent, thereto. This appointment and
authorization is intended solely for the purpose of facilitating the servicing
of the Revolving Facility and does not constitute appointment of the
Administrative Agent as trustee for any Lender or as representative of any
Lender for any other purpose and, except as specifically set forth in the Loan
Documents to the contrary, the Administrative Agent shall take such action and
exercise such powers only in an administrative and ministerial capacity. The
Administrative Agent is the agent of the Lenders only and does not assume any
agency relationship with Parent, Borrower or their collective Subsidiaries,
express or implied.
 
(b) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Requisite Lenders to act for the Issuing Lender with respect
thereto; provided, however, that the Issuing Lender shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
10 with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article 10 included the Issuing Lender with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to the Issuing Lender.
 
10.2 Administrative Agent and Affiliates. Wells Fargo (and each successor
Administrative Agent) has the same rights and powers under the Loan Documents as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” includes Wells Fargo in
its individual capacity. Wells Fargo (and each successor Administrative Agent)
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of banking, trust or other business with Borrower, any Subsidiary
thereof, or any Affiliate of Borrower or any Subsidiary thereof, as if it were
not the Administrative Agent and without any duty to account therefor to the
Lenders. Wells Fargo (and each successor Administrative Agent) need not account
to any other Lender for any monies received by it for reimbursement of its costs
and expenses as Administrative Agent hereunder, or (subject to Section 11.10)
for any monies received by it in its capacity as a Lender hereunder. The
Administrative Agent shall not be deemed to hold a fiduciary, trust or other
special relationship with any Lender and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.



-112-



--------------------------------------------------------------------------------

 
10.3 Proportionate Interest in any Collateral. The Administrative Agent, on
behalf of all the Lenders, shall hold in accordance with the Loan Documents all
items of any collateral or interests therein received or held by the
Administrative Agent. Subject to the Administrative Agent’s and the Lenders’
rights to reimbursement for their costs and expenses hereunder (including
attorneys’ fees and disbursements and other professional services and the
reasonably allocated costs of attorneys employed by the Administrative Agent or
a Lender) and subject to the application of payments in accordance with Section
9.2(d), each Lender shall have an interest in the Lenders’ interest in such
collateral or interests therein in the same proportions that the aggregate
Obligations owed such Lender under the Loan Documents (other than Lender
Interest Rate Protection Agreements) bear to the aggregate Obligations owed
under the Loan Documents to all the Lenders, without priority or preference
among the Lenders. Any obligation owed to a Lender under a Lender Interest Rate
Protection Agreement shall rank pari passu with the Obligations under the Loan
Documents up to an amount equal to the Termination Value (as determined by the
Administrative Agent) of that Lender Interest Rate Protection Agreement, and
shall be subordinate to the Obligations under other Loan Documents to the extent
of any excess over such amount.
 
10.4 Lenders’ Credit Decisions. Each Lender agrees that it has, independently
and without reliance upon the Administrative Agent, any other Lender or the
directors, officers, agents, employees or attorneys of the Administrative Agent
or of any other Lender, and instead in reliance upon information supplied to it
by or on behalf of Borrower and upon such other information as it has deemed
appropriate, made its own independent credit analysis and decision to enter into
this Agreement. Each Lender also agrees that it shall, independently and without
reliance upon the Administrative Agent, any other Lender or the directors,
officers, agents, employees or attorneys of the Administrative Agent or of any
other Lender, continue to make its own independent credit analyses and decisions
in acting or not acting under the Loan Documents.
 
10.5 Action by Administrative Agent.
 
(a) The Administrative Agent may assume that no Default or Event of Default has
occurred and is continuing, unless an officer of the Administrative Agent (or
the Lender that is then the Administrative Agent) who is responsible for the
administration of the Revolving Facility has received notice from Borrower
stating the nature of the Default or Event of Default or has received notice
from a Lender stating the nature of the Default or Event of Default and that
such Lender considers the Default or Event of Default to have occurred and to be
continuing.
 
(b) The Administrative Agent has only those obligations under the Loan Documents
as are expressly set forth therein.
 
(c) Except for any obligation expressly set forth in the Loan Documents and as
long as the Administrative Agent may assume that no Event of Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its



-113-



--------------------------------------------------------------------------------

 
discretion to act or not act, except that the Administrative Agent shall be
required to act or not act upon the instructions of the Requisite Lenders (or of
all the Lenders, to the extent required by Section 11.2) and those instructions
shall be binding upon the Administrative Agent and all the Lenders; provided
that the Administrative Agent shall not be required to act or not act if to do
so would be contrary to any Loan Document or to applicable Law or would result,
in the reasonable judgment of the Administrative Agent, in substantial risk of
liability to the Administrative Agent.
 
(d) If the Administrative Agent has received a notice specified in clause (a),
the Administrative Agent shall immediately give notice thereof to the Lenders
and shall act or not act upon the instructions of the Requisite Lenders (or of
all the Lenders, to the extent required by Section 11.2); provided that the
Administrative Agent shall not be required to act or not act if to do so would
be contrary to any Loan Document or to applicable Law or would result, in the
reasonable judgment of the Administrative Agent, in substantial risk of
liability to the Administrative Agent, and except that if the Requisite Lenders
(or all the Lenders, if required under Section 11.2) fail, for five (5) Banking
Days after the receipt of notice from the Administrative Agent, to instruct the
Administrative Agent, then the Administrative Agent, in its sole discretion, may
act or not act as it deems advisable for the protection of the interests of the
Lenders, until such time as it receives such a notice from the Requisite
Lenders.
 
(e) The Administrative Agent shall have no liability to any Lender for acting as
instructed by the Requisite Lenders, or for refraining from acting, if so
instructed by the Requisite Lenders (or, in each case, all the Lenders, if
required under Section 11.2), notwithstanding any other provision hereof.
 
10.6 Liability of Administrative Agent. Neither the Administrative Agent nor any
of its directors, officers, agents, employees or attorneys shall be liable for
any action taken or not taken by them under or in connection with the Loan
Documents, except for their own gross negligence or willful misconduct. Without
limitation on the foregoing, the Administrative Agent and its directors,
officers, agents, employees and attorneys:
 
(a) May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Lender as the owner of that Lender’s interest in the Obligations for
all purposes of this Agreement until the Administrative Agent receives notice of
the assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Lender;
 
(b) May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower, Parent or any Subsidiary of Borrower or Parent and/or any
of their Affiliates or the Lenders, and shall



-114-



--------------------------------------------------------------------------------

 
not be liable for any action taken or not taken by it in good faith in
accordance with any advice of such legal counsel, accountants or other
professionals or experts;
 
(c) Shall not be responsible to any Lender for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents;
 
(d) Except to the extent expressly set forth in the Loan Documents, shall have
no duty to ask or inquire as to the performance or observance by Borrower or any
Guarantor of any of the terms, conditions or covenants of any of the Loan
Documents or to inspect any collateral or the Property, books or records of
Borrower, Parent or any Subsidiary of Borrower or Parent;
 
(e) Will not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith or any collateral;
 
(f) Will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, request or other
instrument or writing believed in good faith by it to be genuine and signed or
sent by the proper party or parties; and
 
(g) Will not incur any liability for any arithmetical error in computing any
amount paid or payable by Borrower or any Affiliate thereof or paid or payable
to or received or receivable from any Lender under any Loan Document, including,
without limitation, principal, interest, commitment fees, Advances and other
amounts; provided that, promptly upon discovery of such an error in computation,
the Administrative Agent, the Lenders and (to the extent applicable) Borrower or
its Affiliates shall make such adjustments as are necessary to correct such
error and to restore the parties to the position that they would have occupied
had the error not occurred.
 
10.7 Indemnification. Each Lender shall, ratably in accordance with its Pro Rata
Share of all of the then applicable Commitments (if any of the Commitments are
then in effect) and/or in accordance with its proportion of the aggregate
outstanding Indebtedness under the Loan Documents (if all of the Commitments
have then been terminated), indemnify and hold the Administrative Agent and its
directors, officers, agents, employees and attorneys harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including reasonable attorneys’ fees and disbursements and allocated costs of
attorneys employed by the Administrative Agent) that may be imposed on, incurred
by or asserted against it or them in any way relating to or arising out of the
Loan Documents (other than losses incurred by reason of the failure of Borrower
to pay the Indebtedness represented by the Loan Documents) or any action taken
or not taken by it as Administrative Agent thereunder, except such as result
from its own gross negligence or willful misconduct.



-115-



--------------------------------------------------------------------------------

 
Without limitation on the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for that Lender’s Pro Rata Share of any
out-of-pocket cost or expense incurred by the Administrative Agent in connection
with the negotiation, preparation, execution, delivery, amendment, waiver,
restructuring, reorganization (including a bankruptcy reorganization),
enforcement or attempted enforcement of the Loan Documents, to the extent that
Borrower or any other Party are required by Section 11.3 to pay that cost or
expense but fails to do so upon demand. Nothing in this Section 10.7 shall
entitle the Administrative Agent or any indemnitee referred to above to recover
any amount from the Lenders if and to the extent that such amount has
theretofore been recovered from Borrower. To the extent that the Administrative
Agent or any indemnitee referred to above is later reimbursed such amount by
Borrower, it shall return the amounts paid to it by the Lenders in respect of
such amount.
 
10.8 Successor Administrative Agent. The Administrative Agent may, and at the
request of the Requisite Lenders shall, resign as Administrative Agent (i) upon
reasonable notice to the Lenders and Borrower effective upon acceptance of
appointment by a successor Administrative Agent or (ii) if the Administrative
Agent determines that for it to continue as Administrative Agent would result in
a conflict of interest affecting the Administrative Agent, or would create an
unacceptable risk of significant liability of the Administrative Agent to a
third party, or would otherwise be inadvisable under prevailing standards of
banking prudence, at any time, and effective immediately upon written notice to
Borrower and the Lenders. If the Administrative Agent shall resign as
Administrative Agent under this Agreement, the Requisite Lenders shall appoint
from among the Lenders a successor Administrative Agent for the Lenders, and so
long as no Event of Default has occurred and is continuing, which successor
Administrative Agent shall be approved by Borrower (and such approval shall not
be unreasonably withheld or delayed). If no successor Administrative Agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and Borrower, a successor Administrative Agent from among the Lenders. Upon the
acceptance of its appointment as successor Administrative Agent hereunder, such
successor Administrative Agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor Administrative Agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 10, and Sections 11.3,
11.11 and 11.21, shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.
Notwithstanding the foregoing, if no successor Administrative Agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent with Borrower’s approval as provided for above. Upon any
resignation of Wells Fargo (or any successor Administrative Agent) as
Administrative Agent, Wells Fargo (or such successor) shall be deemed to have
concurrently resigned as Issuing Lender with respect to the issuance of any



-116-



--------------------------------------------------------------------------------

further Letters of Credit hereunder (including without limitation the extension
of the expiration of any outstanding Letter of Credit), and the successor
Administrative Agent shall (i) be deemed concurrently appointed as Issuing
Lender, and (ii) shall promptly issue Letters of Credit to replace or support
any outstanding Letters of Credit issued by Wells Fargo; provided that until
Wells Fargo’s Letter of Credit are so replaced or supported, Wells Fargo shall
continue to receive any fees, payments and rights available to the Issuing
Lender.
 
10.9 Performance of Conditions. For the purpose of determining fulfillment by
Borrower of conditions precedent specified in Section 8.1 only, each Lender
shall be deemed to have consented to, and approved or accepted, or to be
satisfied with each document or other matter sent by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required under
Article 8 to be consented to, or approved by or acceptable or satisfactory to,
that Lender, unless an officer of the Administrative Agent who is responsible
for the transactions contemplated by the Loan Documents shall have received
written notice from that Lender prior to the making of the requested Advance or
the issuance of the requested Letter of Credit specifying its objection thereto
and either (i) such objection shall not have been withdrawn by written notice to
the Administrative Agent or (ii) in the case of any condition to the making of
an Advance, that Lender shall not have made available to the Administrative
Agent that Lender’s Pro Rata Share of such Advance.
 
10.10 Collateral Matters.
 
           (a) The Administrative Agent is authorized by each Lender, without
the necessity of any notice to or further consent from any Lender, and without
the obligation to take any such action, to take any action with respect to any
Collateral or any Security Document which may from time to time be necessary to
perfect and maintain perfected the Liens of the Security Documents.
 
           (b) The Lenders irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and the payment in full of all Advances and all other Obligations payable under
this Agreement (other than the obligations which expressly survive the
termination of this Agreement) and under the other Loan Documents; (ii)
constituting Property of Borrower or its Affiliates which is sold, transferred
or otherwise disposed of in connection with any transaction not prohibited by
this Agreement or the Loan Documents; (iii) constituting Property leased to
Borrower or its Affiliates under an operating lease which has expired or been
terminated in a transaction not prohibited by this Agreement or the Loan
Documents or which will concurrently expire and which has not been and is not
intended by Borrower or its Affiliates to be, renewed or extended; (iv)
consisting of an instrument, if the Indebtedness evidenced thereby has been paid
in full; or (v) if approved or consented to by those of the Lenders required by
Section 11.2. Upon request by the Administrative Agent, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 10.10.



-117-



--------------------------------------------------------------------------------

 
10.11 No Obligations of Borrower. Nothing contained in this Article 10 shall be
deemed to impose upon Borrower any obligation in respect of the due and punctual
performance by the Administrative Agent of its obligations to the Lenders under
any provision of this Agreement, and Borrower shall have no liability to the
Administrative Agent or any of the Lenders in respect of any failure by the
Administrative Agent or any Lender to perform any of its obligations to the
Administrative Agent or the Lenders under this Agreement. Without limiting the
generality of the foregoing, where any provision of this Agreement relating to
the payment of any amounts due and owing under the Loan Documents provides that
such payments shall be made by Borrower to the Administrative Agent for the
account of the Lenders, Borrower’s obligations to the Lenders in respect of such
payments shall be deemed to be satisfied upon the making of such payments to the
Administrative Agent in the manner provided by this Agreement. In addition,
Borrower may rely on a written statement by the Administrative Agent to the
effect that it has obtained the written consent of the Requisite Lenders or all
of the Lenders, as applicable under Section 11.2, in connection with a waiver,
amendment, consent, approval or other action by the Lenders hereunder, and shall
have no obligation to verify or confirm the same.
 
ARTICLE 11
 
MISCELLANEOUS
 
11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Administrative Agent and the Lenders provided herein or in any Note or
other Loan Document are cumulative and not exclusive of any right, power,
privilege or remedy provided by Law or equity. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power,
privilege or remedy may be, or may be deemed to be, a waiver thereof; nor may
any single or partial exercise of any right, power, privilege or remedy preclude
any other or further exercise of the same or any other right, power, privilege
or remedy. The terms and conditions of Article 8 hereof are inserted for the
sole benefit of the Administrative Agent and the Lenders; the same may be waived
in whole or in part, with or without terms or conditions, in respect of any
Borrowing or the issuance of any Letter of Credit without prejudicing the
Administrative Agent’s or the Lenders’ rights to assert them in whole or in part
in respect of any other Borrowing or the issuance of any Letter of Credit.
 
11.2 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
Borrower or any other Party therefrom, may in any event be effective unless in
writing signed by the Administrative Agent with the written approval of the
Requisite Lenders (and, in the case of any amendment, modification or supplement
of or to any Loan Document to which Borrower is a party, signed by Borrower,
and, in the case of any amendment, modification or supplement to Article 10,
signed by the Administrative Agent), and then only in the specific instance and
for the specific purpose given; and, without the approval in writing of all the
Lenders, no amendment, modification, supplement, termination, waiver or consent
may be effective:



-118-



--------------------------------------------------------------------------------

 
        (a) To amend or modify the principal of, or the amount of principal,
principal repayments and prepayments (other than prepayment required under
Section 3.1(d)(iii), (iv), (v), and (vi), which shall only require the written
approval of the Requisite Lenders for any amendment, modification, supplement,
termination, waiver or consent to be effective) or the rate of interest payable
on, any Obligation, or (except pursuant to an assignment permitted pursuant to
Section 11.8) the Pro Rata Share of any Lender or the amount of any commitment
fee payable to any Lender, or any other fee or amount payable to any Lender (in
its capacity as a Lender) under the Loan Documents or to waive an Event of
Default consisting of the failure of Borrower to pay when due principal,
interest or any fee or any Event of Default under Section 9.1(j);
 
        (b) To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Obligation or
any installment of any fee, or to extend the term of the Revolving Facility, or
to release any Collateral (except as specifically provided for in any Loan
Document), or to release any Guarantor from its obligations arising from any
Guaranty except upon a Disposition of such Guarantor to the extent permitted
pursuant hereto;
 
        (c) To amend the provisions of the definition of “Requisite Lenders” or
“Maturity Date”;
 
        (d) To amend or waive any provision of Article 8 or this Section 11.2;
or
 
        (e) To amend any provision of this Agreement that expressly requires the
consent or approval of all the Lenders;
 
provided, that (i) no amendment, modification, supplement, termination, waiver
or consent shall, unless in writing and signed by the Issuing Lender in addition
to the Requisite Lenders or all the Lenders, as the case may be, affect the
rights or duties of the Issuing Lender under this Agreement or any Letter of
Credit Agreement relating to any Letter of Credit issued or to be issued by it.
 
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all the
Lenders and the Administrative Agent.
 
Notwithstanding the foregoing, after consulting with Borrower, the Arranger may
request that the Administrative Agent cause amendment documents to be prepared
and all parties hereto agree to execute such documents in order to change the
pricing, terms and structure of the Advances and other Obligations hereunder
(provided that the Arranger and Administrative Agent shall not change the
aggregate amount of the Advances hereunder), if the Arranger determines that
such changes are necessary in order to successfully complete the syndication of
the Obligations hereunder and to reduce the final Commitment of Wells Fargo to
$60,000,000. These rights will survive the execution and delivery of this
Agreement and the Closing Date until the Commitment of Wells Fargo has been
reduced to $60,000,000.



-119-



--------------------------------------------------------------------------------

 
If any amendment, modification or supplement to or of any provision of any Loan
Document to which Borrower is a party is made and is not signed by Borrower,
such amendment, modification or supplement shall have no force or effect on the
Loan Document purported to be so amended, modified or supplemented.
 
11.3 Costs and Expenses. Borrower agrees to pay within five (5) Banking Days
after demand, accompanied by a reasonably detailed invoice therefor, all
reasonable, out-of-pocket expenses (except in the case of the Administrative
Agent’s allocated in-house counsel costs described below, which shall not be
required to be “out-of-pocket”) of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent (including reasonable allocated costs of in-house counsel employed by the
Administrative Agent) and of local counsel, if any, who may be retained by
counsel to the Administrative Agent) in connection with
 
(a) the negotiation, preparation, syndication, closing, due diligence,
administration, execution and delivery of this Agreement and of each other Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to this Agreement or any other Loan
Document as may from time to time hereafter be required, whether or not the
transactions contemplated hereby (or thereby) are consummated;
 
(b) the preparation, filing, recording, refiling or rerecording of any Loan
Document or any UCC financing statements relating thereto, all searches related
thereto and all amendments, supplements, consents, waivers, amendments and
restatements and other modifications to any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or the terms of any Loan Document;
 
(c) the preparation and review of the form of any document or instrument
relevant to this Agreement or any other Loan Document; and
 
(d) the preparation of any information or response required with respect to any
investigative request or inquiry, approval, findings of suitability or any other
response or communication involving a Governmental Agency arising out of this
Agreement, any other Loan Document or any Obligation evidenced by the Loan
Documents or the participation in any public or investigatory hearing or
meeting.
 
Borrower also agrees to reimburse the Administrative Agent and, after the
occurrence and during the continuance of an Event of Default, the Issuing Lender
and each Lender upon demand for all out-of-pocket expenses, including attorneys’
fees and legal expenses of counsel (including the fees and out-of-pocket
expenses of counsel to the Administrative Agent, the Issuing Lender and any
Lender (including allocated costs of in-house counsel employed by the
Administrative Agent, the Issuing Lender and any Lender) and of local counsel,
if any, who may be retained by counsel to the Administrative Agent, the Issuing
Lender and any Lender) and fees and expenses of consultants to the
Administrative Agent, the



-120-



--------------------------------------------------------------------------------

 
Issuing Lender and the Lenders incurred by the Administrative Agent, the Issuing
Lender or such Lenders in connection with (i) the negotiation of any
restructuring or “work-out” with Borrower, whether or not consummated, of any
Obligations and the preparation of any documentation related thereto, (ii) the
enforcement or attempted enforcement of any Obligations and any matter related
thereto and (iii) any bankruptcy of Borrower, Parent or any of their
Subsidiaries. Any amount payable to the Administrative Agent or any Lender under
this Section 11.3 shall bear interest from the fifth Banking Day following the
date of demand, if not then paid, for payment at the Default Rate.
 
11.4    Nature of Lenders’ Obligations. The obligations of the Lenders hereunder
are several and not joint or joint and several. Nothing contained in this
Agreement or any other Loan Document and no action taken by the Administrative
Agent or the Lenders or any of them pursuant hereto or thereto may, or may be
deemed to, make the Lenders a partnership, an association, a joint venture or
other entity, either among themselves or with Borrower, Parent or any Subsidiary
or Affiliate of Borrower or Parent. A default by any Lender will not increase
the Commitment of any other Lender or the Pro Rata Share of the Revolving
Facility attributable to any other Lender. Any Lender not in default may, if it
desires, assume (in such proportion as the nondefaulting Lenders agree) the
obligations of any Lender in default, but no Lender is obligated to do so.
 
11.5    Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties
pursuant to any Loan Document, will survive the making of the Advances and the
issuance of the Letters of Credit hereunder and the execution and delivery of
the Loan Documents, and have been or will be relied upon by the Administrative
Agent and each Lender, notwithstanding any investigation made by the
Administrative Agent or any Lender or on their behalf.
 
11.6    Notices. Except as otherwise expressly provided in the Loan Documents,
all notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
telecopied, dispatched by commercial courier or delivered to the appropriate
party at the address set forth on the signature pages of this Agreement or other
applicable Loan Document or, as to any party to any Loan Document, at any other
address as may be designated by it in a written notice sent to all other parties
to such Loan Document in accordance with this Section. Except as otherwise
expressly provided in any Loan Document, if any notice, request, demand,
direction or other communication required or permitted by any Loan Document is
given by telecopier it will be effective when sent during normal business hours
on a Banking Day when sent; if dispatched by commercial courier, on the delivery
date; or if given by personal delivery, when delivered. Notices given by
Borrower under Article 2 shall be deemed given on actual receipt by the
Administrative Agent or the Issuing Lender, as applicable.
 
11.7    Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, (a) this Agreement and any other
Loan



-121-



--------------------------------------------------------------------------------

 
Document may be executed in any number of counterparts and any party hereto or
thereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts of this Agreement
or any other Loan Document, as the case may be, when taken together will be
deemed to be but one and the same instrument and (b) execution of any such
counterpart may be evidenced by a telecopier transmission of the signature of
such party. The execution of this Agreement or any other Loan Document by any
party hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.
 
11.8    Binding Effect; Assignment.
 
            (a)    This Agreement and the other Loan Documents to which Borrower
is a Party shall be binding upon and inure to the benefit of Borrower, the
Administrative Agent, each of the Lenders, and their respective successors and
assigns, except that Borrower and its Affiliates may not assign their rights
hereunder or thereunder or any interest herein or therein without the prior
written consent of all the Lenders. Any assignment by Borrower or its Affiliates
without the prior written consent of the Lenders shall be null and void;
provided that no Person other than the Administrative Agent and the Lenders
shall have any rights under this sentence. Each Lender represents that it is not
acquiring its Note with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (subject to any requirement that
disposition of such Note must be within the control of such Lender). Any Lender
may at any time pledge or grant a security interest in its Note, this Agreement
or any other instrument evidencing its rights as a Lender under this Agreement
to a Federal Reserve Bank or in connection with a securitization or conduit
transaction, but no such pledge or grant shall release that Lender from its
obligations hereunder or substitute any such pledgee or grantee for such Lender
hereunder absent foreclosure of such pledge or security interest, and neither
the Administrative Agent nor any Lender shall grant a security interest in any
of the Collateral except to a Federal Reserve Bank or in connection with a
securitization or conduit transaction, and in any event, subject to Section 9 of
the Security Agreement and the analogous provision in any other Security
Document, the Administrative Agent shall, upon the full, complete and final
payment of the Obligations and the termination of the Commitments hereunder,
release all Liens created under the Security Documents or pursuant to this
Section 11.8(a).
 
            (b)    From time to time following the Closing Date, each Lender may
assign to one or more Eligible Assignees all or any portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
the Advances owing to it, risk participations and the Note or Notes held by it);
provided that, subject to subsection (f) below, (i) such Eligible Assignee, if
not then a Lender or an Affiliate of the assigning Lender, shall be approved by
the Administrative Agent and Borrower (neither of which approvals shall be
unreasonably withheld or delayed), (ii) such assignment shall be evidenced by an
Assignment and Acceptance, a copy of which shall be furnished to the
Administrative Agent as hereinbelow provided, (iii) except in the case of an
assignment to an Affiliate of the assigning Lender, to another Lender or of the
entire remaining rights and obligations of the assigning



-122-



--------------------------------------------------------------------------------

 
Lender under this Agreement, the assignment shall not assign a portion of such
assigning Lender’s Commitments and/or Advances owing to such assigning Lender
that is equivalent to less than $5,000,000, and (iv) the effective date of any
such assignment shall be as specified in the Assignment and Acceptance, but not
earlier than the date which is five (5) Banking Days after the date the
Administrative Agent has received the Assignment and Acceptance unless the
Administrative Agent otherwise agrees. Upon the effective date of such
Assignment and Acceptance, the Eligible Assignee named therein shall be a Lender
for all purposes of this Agreement, with the Commitments, risk participations
and/or Advances therein set forth and, to the extent of such Commitments, risk
participations and/or Advances, the assigning Lender shall be released from its
further obligations under this Agreement to the extent of such assignment.
Borrower agrees that it shall execute and deliver (against delivery by the
assigning Lender to Borrower of such Lender’s Notes) to such assignee Lender,
Notes evidencing that assignee Lender’s Commitments, risk participations and/or
Advances, and to the assigning Lender, Notes evidencing the remaining balance of
the Commitments, risk participations and/or Advances retained by the assigning
Lender.
 
            (c)    By executing and delivering an Assignment and Acceptance, the
Eligible Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
rights and obligations hereunder being assigned thereby free and clear of any
adverse claim, the assigning Lender has made no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this Agreement
or any other Loan Document; (ii) the assigning Lender has made no representation
or warranty and assumes no responsibility with respect to the financial
condition of Borrower or the performance by Borrower of the Obligations; (iii)
it has received a copy of this Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.1 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) it
will, independently and without reliance upon the Administrative Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) it appoints and authorizes the Administrative
Agent to take such action and to exercise such powers under this Agreement as
are delegated to the Administrative Agent by this Agreement; and (vi) it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
 
            (d)    The Administrative Agent shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) of the names and address of each of the Lenders and
the Pro Rata Share of the Commitments held by each Lender, giving effect to each
Assignment and Acceptance. The Register shall be available during normal
business hours for inspection by Borrower or any Lender upon reasonable prior
notice to the Administrative Agent. After receipt of a completed Assignment and
Acceptance executed by any Lender and an Eligible Assignee, and



-123-



--------------------------------------------------------------------------------

 
receipt of an assignment fee of $3,500 from such Lender or Eligible Assignee,
the Administrative Agent shall, promptly following the effective date thereof,
provide to Borrower and the Lenders a revised Schedule 1.1 giving effect
thereto. Borrower, the Administrative Agent and the Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
Pro Rata Shares of the Revolving Facility listed therein for all purposes
hereof, and no assignment or transfer of any Lender’s rights and obligations
hereunder shall be effective, in each case unless and until an Assignment and
Acceptance effecting the assignment or transfer thereof shall have been accepted
by the Administrative Agent and recorded in the Register as provided above.
Prior to such recordation, all amounts owed with respect to the applicable Pro
Rata Share of the Revolving Facility shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding Pro Rata
Share of the Revolving Facility.
 
            (e)    Each Lender may from time to time grant participations to one
or more banks or other financial institutions in or to all or a portion of its
rights and/or obligations under this Agreement; provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other
financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Sections 3.5,
3.6, 11.11 and 11.21 but only to the extent that the cost of such benefits to
Borrower does not exceed the cost which Borrower would have incurred in respect
of the Lender granting such participation absent the participation, (iv)
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) the participation interest shall be
expressed as a percentage of the granting Lender’s Pro Rata Share of the
Revolving Facility as it then exists and shall not restrict an increase in the
Revolving Facility (or the aggregate Commitments pertaining thereto), or in the
granting Lender’s rights and obligations hereunder, so long as the amount of the
participation interest is not affected thereby and (vi) the consent of the
holder of such participation interest shall not be required for amendments or
waivers of provisions of the Loan Documents other than those which (A) extend
the Maturity Date or any other date upon which any payment of money is due to
the Lenders, (B) reduce the rate of interest on the Obligations, any fee or any
other monetary amount payable to the Lenders, (C) reduce the amount of any
installment of principal due on the Obligations, or (D) release any Guarantor
from its Guaranty, other than in connection with a Disposition of all or
substantially all of the equity interests in such Guarantor or of all or
substantially all of its assets, in either case to the extent permitted by this
Agreement.
 
            (f)    Borrower agrees that upon the occurrence and during the
continuance of any Event of Default, each Lender shall be entitled to assign its
rights hereunder and under the Loan Documents, or grant participation interests
in its rights under this Agreement and the



-124-



--------------------------------------------------------------------------------

 
Loan Documents, to any Person, in whole or in any part thereof, notwithstanding
any provisions contained herein (including those set forth in subsection (b)
above) or in any other Loan Document to the contrary, except that, other than
(i) assignments by a Lender to an Affiliate of such Lender or to another Lender
or (ii) pledges described in the last sentence of subsection (a) above, no
assignment shall be made without the approval of the Administrative Agent.
 
11.9    Lien on Deposits and Property in Possession of any Lender; Right of
Setoff. As security for the prompt payment and performance of all Obligations,
Borrower hereby grants to each of the Administrative Agent and the Lenders, each
as the representative of the other, as applicable, a security interest in and a
right of offset with respect to, all its right, title, and interest in and to
any and all deposit accounts now or hereafter maintained with any of the
Administrative Agent and the Lenders in and to any and all of its Property and
the proceeds thereof now or hereafter in the possession of the Administrative
Agent or any of the Lenders. If an Event of Default has occurred and is
continuing, the Administrative Agent or any Lender (but in each case only with
the consent of the Requisite Lenders) may exercise its rights under Article 9 of
the UCC and other applicable Laws (including common law) and, to the extent
permitted by applicable Laws, apply any funds in any deposit account maintained
with it by Borrower and/or any Property of Borrower in its possession against
the Obligations. The Administrative Agent or such Lender agrees promptly to
notify Borrower after any such set-off and application made by the
Administrative Agent or such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application or any
of the Obligations.
 
11.10    Sharing of Setoffs. Each Lender severally agrees that if it, through
the exercise of any right of setoff, banker’s lien or counterclaim against
Borrower or any Guarantor, or otherwise, receives payment of the Obligations
held by it that is ratably more than any other Lender, through any means,
receives in payment of the Obligations held by that Lender, then, subject to
applicable Laws: (a) the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall notify the Administrative
Agent and shall purchase, and shall be deemed to have simultaneously purchased,
from each of the other Lenders a participation in the Obligations held by the
other Lenders and shall pay to the other Lenders a purchase price in an amount
so that the share of the Obligations held by each Lender after the exercise of
the right of setoff, banker’s lien or counterclaim or receipt of payment shall
be in the same proportion that existed prior to the exercise of the right of
setoff, banker’s lien or counterclaim or receipt of payment; and (b) such other
adjustments and purchases of participations shall be made from time to time as
shall be equitable to ensure that all of the Lenders share any payment obtained
in respect of the Obligations ratably in accordance with each Lender’s share of
the Obligations immediately prior to, and without taking into account, the
payment; provided that, if all or any portion of a disproportionate payment
obtained as a result of the exercise of the right of setoff, banker’s lien,
counterclaim or otherwise is thereafter recovered from the purchasing Lender by
Borrower or any Person claiming through or succeeding to the rights of Borrower,
the purchase of a participation shall be rescinded and the purchase price
thereof shall be restored to the extent of the recovery, but



-125-



--------------------------------------------------------------------------------

 
without interest. Each Lender that purchases a participation in the Obligations
pursuant to this Section 11.10 shall from and after the purchase have the right
to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Obligations purchased. Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in an Obligation so purchased
pursuant to this Section 11.10 may exercise any and all rights of setoff,
banker’s lien or counterclaim with respect to the participation as fully as if
the Lender were the original owner of the Obligation purchased; provided,
however, that each Lender agrees that it shall not exercise any right of setoff,
banker’s lien or counterclaim with respect to the Obligations without first
obtaining the consent of the Requisite Lenders.
 
11.11    Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Administrative Agent and each Lender and their respective
Affiliates, directors, officers, agents, advisors, attorneys and employees
(collectively the “Indemnitees”) from and against: (a) any and all third party
claims, demands, litigation, proceeding, actions or causes of action (except a
third party claim, demand, litigation, proceeding, action or cause of action for
any amount excluded from the definition of “Taxes” in Section 3.11(a)) if the
third party claim, demand, litigation, proceeding, action or cause of action
arises out of or relates to (i) any act or omission (or alleged act or omission)
of Borrower, Parent, any Subsidiary or other Affiliate of Borrower or Parent, or
any partner, officer, director, stockholder, or other equity interest holder of
Borrower or Parent relating to the Revolving Facility, (ii) the use or
contemplated use of proceeds of any Borrowing or in connection with any Letter
of Credit, (iii) the Boat U.S. Acquisition (including, without limitation, any
actions taken by or omissions of Borrower, Parent or any of their affiliates in
connection therewith whether or not the Boat U.S. Acquisition is consummated),
(iv) any information provided to the Administrative Agent or any Lenders by
Borrower, Parent or any of their subsidiaries, (v) the timing of any public
disclosures made or not made by Borrower, Parent or any of their Subsidiaries,
(vi) any related transaction, (vii) any third party brokerage fees other than
those expressly agreed to by the Administrative Agent or a Lender, (viii) the
sending of any materials or information through electronic, telecommunications
or other information transmittal systems, (ix)the relationship of Borrower and
the Lenders under this Agreement, (x) the Commitments, (xi) the Collateral, or
(xii) the Loan Documents or the Revolving Facility in any other manner or
aspect, in each case, regardless of any Indemnitee is a party to any of the
foregoing; (b) any administrative or investigative proceeding or investigation
by any Governmental Agency arising out of or related to any item described in
clause (a) above; and (c) any and all liabilities, losses, damages, reasonable
costs or expenses (including reasonable attorneys’ fees and the reasonably
allocated costs of in-house attorneys employed by any Indemnitee and
disbursements of such attorneys and other professional services) that any
Indemnitee suffers or incurs as a result of the assertion, institution or
conduction (as applicable) of any foregoing third party claim, demand,
litigation, investigation, proceeding, action or cause of action; provided that
no Indemnitee shall be entitled to indemnification for any liability, loss,
damage, cost or expense (a) to the extent arising solely from any claim against
such Indemnitee from another Indemnitee or (b) that are found by a final, non-



-126-



--------------------------------------------------------------------------------

 
appealable judgment of a court of competent jurisdiction to arise from the
willful misconduct, or gross negligence of such Indemnitee or such Indemnitee’s
directors, officers, employees, agents, advisors, attorneys and Affiliates. No
Indemnitee shall be liable to Borrower, Parent or any of their Subsidiaries or
any Affiliates thereof or to Borrower’s, Parent’s or any of their Subsidiaries’
or any of their Affiliate’s respective security holders or creditors for any
special, indirect, consequential or punitive damages relating to the Revolving
Facility or any of the other matters described in the preceding sentence or for
any damages arising from the use by others of confidential information or other
materials sent through electronic, telecommunications or other information
transmittal systems. If any third party claim, demand, litigation,
investigation, proceeding, action or cause of action is asserted against any
Indemnitee, such Indemnitee shall promptly notify Borrower, but the failure to
so promptly notify Borrower shall not affect Borrower’s obligations under this
Section unless such failure materially prejudices Borrower’s right to
participate in the contest of such claim, demand, action or cause of action, as
hereinafter provided. Such Indemnitee may (and shall, if requested by Borrower
in writing) contest the validity, applicability and amount of such third party
claim, demand, litigation, proceeding, action or cause of action and shall
permit Borrower to participate in such contest. Any Indemnitee that proposes to
settle or compromise any claim or proceeding for which Borrower may be liable
for payment of indemnity hereunder shall give Borrower written notice of the
terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and so long as no Event of
Default has occurred and is continuing and Borrower is current on all payments
under the Loan Documents including under this Section 11.11, such Indemnitee
shall obtain Borrower’s prior consent (which shall not be unreasonably withheld
or delayed). In connection with any third party claim, demand, litigation,
investigation, proceeding, action or cause of action covered by this Section
11.11 against more than one Indemnitee, all such Indemnitees shall be
represented by the same legal counsel (which may be a law firm engaged by the
Administrative Agent) selected by the Administrative Agent; provided, that if
such legal counsel determines in good faith that representing all such
Indemnitees would or could result in a conflict of interest under Laws or
ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each affected Indemnitee shall be entitled to separate representation by legal
counsel selected by that Indemnitee, with all such legal counsel using
reasonable efforts to avoid unnecessary duplication of effort by counsel for all
Indemnitees; and further provided that the Administrative Agent (as an
Indemnitee) shall at all times be entitled to representation by separate legal
counsel (which may be a law firm or attorneys employed by the Administrative
Agent or a combination of the foregoing). Any obligation or liability of
Borrower to any Indemnitee under this Section 11.11 shall survive the expiration
or termination of this Agreement and the repayment of all Borrowings and the
payment and performance of all other Obligations owed to the Lenders.
 
11.12    Nonliability of the Lenders. Borrower acknowledges and agrees that:



-127-



--------------------------------------------------------------------------------

 
            (a)    Any inspections of any Property of Borrower, Parent or any
Subsidiary of Borrower or Parent made by or through the Administrative Agent or
the Lenders are for purposes of administration of the Revolving Facility only
and Borrower is not entitled to rely upon the same (whether or not such
inspections are at the expense of Borrower);
 
            (b)    By accepting or approving anything required to be observed,
performed, fulfilled or given to the Administrative Agent or the Lenders
pursuant to the Loan Documents, neither the Administrative Agent nor the Lenders
shall be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the
Administrative Agent or the Lenders;
 
            (c)    The relationship between Borrower and the Administrative
Agent and the Lenders is, and shall at all times remain, solely that of borrower
and lenders and agent for lenders, as applicable; neither the Administrative
Agent nor the Lenders shall under any circumstance be construed to be partners
or joint venturers of Borrower, any Subsidiary of Borrower, Parent or any of
their respective Affiliates; neither the Administrative Agent nor the Lenders
shall under any circumstance be deemed to be in a relationship of confidence or
trust or a fiduciary relationship with Borrower, Parent or any Subsidiary of
Borrower or Parent or any of their respective Affiliates, or to owe any
fiduciary duty to Borrower, Parent, any Subsidiary of Borrower or Parent, or any
of their respective Affiliates; neither the Administrative Agent nor the Lenders
undertake or assume any responsibility or duty to Borrower, Parent, any
Subsidiary of Borrower or Parent or any of their respective Affiliates to
select, review, inspect, supervise, pass judgment upon or inform Borrower,
Parent, any Subsidiary of Borrower or Parent, or any of their respective
Affiliates of any matter in connection with their Property or the operations of
Borrower, Parent, any Subsidiary of Borrower or Parent or any of their
respective Affiliates; Borrower, Parent, any Subsidiary of Borrower or Parent
and their respective Affiliates shall rely entirely upon their own judgment with
respect to such matters; and any review, inspection, supervision, exercise of
judgment or supply of information undertaken or assumed by the Administrative
Agent or the Lenders in connection with such matters is solely for the
protection of the Administrative Agent and the Lenders and neither Borrower nor
any other Person is entitled to rely thereon; and
 
            (d)    The Administrative Agent and the Lenders shall not be
responsible or liable to any Person for any loss, damage, liability or claim of
any kind relating to injury or death to Persons or damage to Property or other
loss, damage, liability or claim caused by the actions, inaction or negligence
of Borrower, Parent, any Subsidiary of Borrower or Parent and/or any of their
respective Affiliates and Borrower hereby indemnifies and holds the
Administrative Agent and the Lenders harmless on the terms set forth in Section
11.11 from any such loss, damage, liability or claim.
 
11.13    No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the



-128-



--------------------------------------------------------------------------------

 
Administrative Agent and the Lenders in connection with the Revolving Facility,
and is made for the sole benefit of Borrower, the Administrative Agent and the
Lenders, and the Administrative Agent’s and the Lenders’ successors and assigns.
Except as provided in Sections 11.8 and 11.11, no other Person shall have any
rights of any nature hereunder or by reason hereof.
 
11.14    Confidentiality. Each Lender agrees to hold any confidential
information that it may receive from Borrower pursuant to this Agreement in
confidence, except for disclosure: (a) to other Lenders or Affiliates of a
Lender; (b) to legal counsel and accountants for Borrower, Parent, any
Subsidiary of Borrower or Parent or any Lender; (c) to other professional
advisors to Borrower, Parent or any Subsidiary of Borrower or Parent or any
Lender; provided that the recipient has accepted such information subject to a
confidentiality agreement substantially similar to this Section 11.14; (d) to
regulatory officials having (or purporting to have) jurisdiction over that
Lender; (e) as required by Law or legal process, provided that each Lender
agrees to give Borrower prior notice of any such disclosures unless prohibited
by applicable Laws or impracticable; (f) in connection with any legal proceeding
to which that Lender and Borrower, Parent or any Subsidiary of Borrower or
Parent are adverse parties; (g) to another financial institution in connection
with a disposition or proposed disposition to that financial institution of all
or part of that Lender’s interests hereunder or a participation interest in its
interests hereunder or in participations interests; provided that the recipient
has accepted such information subject to a confidentiality agreement
substantially similar to this Section 11.14; (h) to prospective purchasers of
any Collateral in connection with any disposition thereof; or (i) if an Event of
Default has occurred and is continuing, to the extent that any of the
Administrative Agent or the Lenders determines such disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under the Loan Documents. For purposes of the foregoing, “confidential
information” shall mean any information respecting Borrower, Parent or any
Subsidiary of Borrower or Parent that a reasonable person would consider
confidential or proprietary; provided, however that the terms does not include
(i) information previously filed with any Governmental Agency and available to
the public, (ii) information previously or subsequently published in any public
medium or otherwise publicly known from a source other than, directly or
indirectly, that Lender, and (iii) information previously or subsequently
disclosed by Borrower, Parent or such Subsidiary of Borrower or Parent to any
Person not associated with Borrower, Parent or such Subsidiary of Borrower or
Parent which does not owe a professional duty of confidentiality to Borrower,
Parent or such Subsidiary of Borrower or Parent or which has not executed an
appropriate confidentiality agreement with Borrower, Parent or such Subsidiary
of Borrower or Parent. Nothing in this Section shall be construed to create or
give rise to any fiduciary duty on the part of the Administrative Agent or the
Lenders to Borrower, Parent or any Subsidiary of Borrower or Parent.
 
11.15    Further Assurances. Borrower shall, at its expense and without expense
to the Lenders or the Administrative Agent, do, execute and deliver such further
acts and documents as the Requisite Lenders or the Administrative Agent from
time to time reasonably require for the assuring and confirming unto the Lenders
or the Administrative Agent of the rights hereby



-129-



--------------------------------------------------------------------------------

 
created or intended now or hereafter so to be, or for carrying out the intention
or facilitating the performance of the terms of any Loan Document.
 
11.16 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof including, except to the extent expressly set forth
therein, the that certain commitment letter dated as of December 12, 2002
between Borrower and Wells Fargo but excluding the Fee Letter. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
11.17 Governing Law. EXCEPT TO THE EXTENT OTHERWISE PROVIDED THEREIN, EACH LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN CALIFORNIA.
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN A STATE OR FEDERAL COURT
LOCATED IN THE STATE OF CALIFORNIA. THE PARTIES EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO THE JURISDICTION OF ANY STATE COURT IN SAN FRANCISCO COUNTY,
CALIFORNIA OR ANY FEDERAL COURT IN THE CENTRAL DISTRICT OF CALIFORNIA IN ANY
ACTION OR PROCEEDING COMMENCED IN ANY SUCH COURT, AND THE PARTIES HEREBY WAIVE
ANY OBJECTION THEY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION AND HEREBY
CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY ANY SUCH COURT. FURTHERMORE, THE PARTIES HEREBY WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO ASSERT THE
DOCTRINE OF “FORUM NON CONVENIENS” OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.17. Whenever possible,
each provision of this Agreement and the Loan Documents and any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be interpreted in such manner as to be effective and valid under
such applicable law, but, if any provision of this Agreement and the Loan
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be held to be prohibited or
invalid under such applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement, the Loan
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto.



-130-



--------------------------------------------------------------------------------

Borrower and the Administrative Agent shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with a valid
provision the economic effect of which comes as close as possible to that of the
invalid, illegal or unenforceable provision. This Agreement and the Loan
Documents shall be construed in accordance with their intent and with the fair
meaning of their provisions and without regard to any presumption or other rule
requiring construction against the party which caused the same to be drafted.
 
11.18 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.
 
11.19 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.
 
11.20 Time of the Essence. Time is of the essence of the Loan Documents.
 
11.21 Hazardous Material Indemnity. Borrower hereby agrees to indemnify, hold
harmless and defend (by counsel reasonably satisfactory to the Administrative
Agent) the Administrative Agent and each of the Lenders and their respective
directors, officers, employees, agents, successors and assigns from and against
any and all claims, losses, damages, liabilities, fines, penalties, charges,
administrative and judicial proceedings and orders, judgments, remedial action
requirements, enforcement actions of any kind, and all reasonable costs and
expenses incurred in connection therewith (including but not limited to
reasonable attorneys’ fees and the reasonably allocated costs of attorneys
employed by the Administrative Agent or any Lender, and expenses to the extent
that the defense of any such action has not been assumed by Borrower), arising
directly or indirectly out of (a) the presence on, in, under or about any Real
Property of any Hazardous Materials, or any releases or discharges of any
Hazardous Materials on, under or from any Real Property and (b) any activity
carried on or undertaken on or off any Real Property by Borrower, Parent, any
Subsidiary of Borrower or Parent or any of their predecessors in title, whether
prior to or during the term of this Agreement, and whether by Borrower, Parent,
any Subsidiary of Borrower or Parent or any predecessor in title or any
employees, agents, contractors or subcontractors of Borrower, Parent, any
Subsidiary of Borrower or Parent or any predecessor in title, or any third
persons at any time occupying or present on any Real Property, in connection
with the handling, treatment, removal, storage, decontamination, clean-up,
transport or disposal of any Hazardous Materials at any time located or present
on, in, under or about any Real Property, except to the extent any of the
foregoing results from the gross negligence or willful misconduct of any
indemnified person. The foregoing indemnity shall further apply to any residual
contamination on, in, under or about any Real Property, or affecting any natural
resources, and to any contamination of any Property or natural resources



-131-



--------------------------------------------------------------------------------

arising in connection with the generation, use, handling, storage, transport or
disposal of any such Hazardous Materials, and irrespective of whether any of
such activities were or will be undertaken in accordance with applicable Laws,
but the foregoing indemnity shall not apply to Hazardous Materials on, in, under
or about any Real Property, the presence of which is caused by the
Administrative Agent or the Lenders. Borrower hereby acknowledges and agrees
that, notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, the obligations of Borrower under this Section
shall be unlimited obligations of Borrower and shall not be secured by any Lien
on any Real Property. Any obligation or liability of Borrower to any Indemnitee
under this Section 11.21 shall survive the expiration or termination of this
Agreement and the repayment of all Advances and the payment and performance of
all other Obligations owed to the Lenders.
 
11.22 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTY HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
11.23 Purported Oral Amendments. BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR THE
PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN WRITING
THAT COMPLIES WITH SECTION 11.2. BORROWER AGREES THAT IT WILL NOT RELY ON ANY
COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY LENDER THAT DOES NOT COMPLY
WITH SECTION 11.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
11.24 Arbitration.
 
(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the Obligations and



-132-



--------------------------------------------------------------------------------

related Loan Documents which are the subject of this Agreement and its
negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination, or (ii) requests for additional credit.
 
(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
 
(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this subsection.
 
(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions



-133-



--------------------------------------------------------------------------------

which are similar to motions to dismiss for failure to state a claim or motions
for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of California and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effective any award. The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the California Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.
 
(e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 100 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.
 
(f) Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.
 
(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.
 
(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 100 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. The arbitration provisions set forth in this Section 11.24 shall
survive termination, amendment or expiration of any of the Loan Documents or any
relationship between the parties.
 
[THIS SPACE INTENTIONALLY LEFT BLANK - SIGNATURE PAGES FOLLOW]
 



-134-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
WEST MARINE FINANCE COMPANY, INC.,
a California corporation
By
 
/s/    Russell Solt        

--------------------------------------------------------------------------------

   
Name:  Russell Solt
Title:    Executive Vice President and
             Chief Financial Officer

 
Address for Borrower:
 
500 Westridge Drive
Watsonville, CA 95076
 
Attn: Eric Nelson
 
Telecopier: (831) 761-4406
Telephone: (831) 761-6925
 
With a copy to:
 
Dow, Lohnes & Albertson, PLLC
1200 New Hampshire Avenue, N.W.
Suite 800
Washington, D.C. 20036-6802
Attn: Jon Hill
Telecopier: (202) 776-2222
Telephone: (202) 776-2725

 
 



-135-



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent
By
 
/s/    Patrick Bishop        

--------------------------------------------------------------------------------

   
Patrick Bishop
Vice President

 
Address for notices to Administrative Agent for
borrowings and payments:
 
Wells Fargo Bank, National Association
65 West Alisal Street, 2nd Floor
Salinas, CA 93901
Attn: Patrick Bishop
 
Telecopier: (831) 757-7345
Telephone: (831) 754-5078
 
With a copy to:
 
Wells Fargo Bank, National Association
201 Third Street, 8th Floor
San Francisco, California 94103
Attn: Deborah Moore
 
Telecopier: (415) 546-6353
Telephone: (415) 477-5404



-136-



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Lender, the Issuing Lender and
the Swing Line Lender
By
 
/s/    Patrick Bishop        

--------------------------------------------------------------------------------

   
Patrick Bishop
Vice President

 
Address:
 
Wells Fargo Bank, National Association
65 West Alisal Street, 2nd Floor
Salinas, CA 93901
Attn: Patrick Bishop
 
Telecopier: (831) 757-7345
Telephone: (831) 754-5078



-137-



--------------------------------------------------------------------------------

 
UNION BANK OF CALIFORNIA, N.A.,
as Syndication Agent and a Lender
By
 
/s/    William E. Hinch        

--------------------------------------------------------------------------------

   
Name:  William E. Hinch
Title:     Vice President

 
Address:
 
Union Bank of California, N.A.
99 Alamaden Boulevard
Suite 200
San Jose, California 95113-1687
Attn: William E. Hinch
 
Telecopier: (408) 279-7730
Telephone: (408) 280-7163



-138-